Exhibit 10.1














CREDIT AGREEMENT
dated as of August 8, 2018


among


ONDECK ASSET FUNDING II LLC,
as Company


THE LENDERS FROM TIME TO TIME PARTY HERETO,
and
ARES AGENT SERVICES, L.P.,
as Administrative Agent and Collateral Agent,


and
WELLS FARGO BANK, N.A.,
as Paying Agent




















________________________________________________________
$175,000,000 Credit Facility
________________________________________________________







--------------------------------------------------------------------------------







TABLE OF CONTENTS










 
 
Page
SECTION 1.
DEFINITIONS AND
INTERPRETATION...............................................................................
1


1.1


Definitions.................................................................................................................................
1


1.2


Accounting
Terms......................................................................................................................
35


1.3


Interpretation, etc.
.....................................................................................................................
35


SECTION 2.
LOANS......................................................................................................................................
35


2.1


Loans.........................................................................................................................................
35


2.2


Pro Rata
Shares..........................................................................................................................
37


2.3


Use of
Proceeds.........................................................................................................................
37


2.4


Evidence of Debt; Register; Lenders' Books and Records;
Notes............................................
38


2.5


Interest on
Loans.......................................................................................................................
39


2.6


Payments...................................................................................................................................
40


2.7


Repayment on or Before Maturity
Date....................................................................................
40


2.8


Voluntary Commitment
Reductions..........................................................................................
40


2.9


Borrowing Base
Deficiency.......................................................................................................
40


2.1


Controlled
Accounts..................................................................................................................
41


2.11


Application of
Proceeds............................................................................................................
44


2.12


General Provisions Regarding
Payments..................................................................................
47


2.13


Ratable
Sharing.........................................................................................................................
48


2.14


Increased Costs; Capital
Adequacy...........................................................................................
48


2.15


Taxes; Withholding, etc.
...........................................................................................................
50


2.16


Obligation to Mitigate
..............................................................................................................
53


2.17


Defaulting Lenders
...................................................................................................................
53


2.18


Removal or Replacement of a Lender
......................................................................................
54


2.19


The Paying Agent
.....................................................................................................................
56


2.20


Duties of Paying Agent
............................................................................................................
61


2.21


Collateral Agent
........................................................................................................................
63


2.22


Intention of Parties
...................................................................................................................
64


2.23


Increase Options
.......................................................................................................................
64


SECTION 3.
CONDITIONS
PRECEDENT..................................................................................................
65


3.1


Closing
Date.............................................................................................................................
65


3.2


Conditions to Each Credit
Extension........................................................................................
68



















(i)



--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)




 
 
Page
SECTION 4.
REPRESENTATIONS AND
WARRANTIES...........................................................................
70


4.1


Organization; Requisite Power and Authority; Qualification; Other
Names............................
70


4.2


Capital Stock and
Ownership....................................................................................................
70


4.3


Due
Authorization.....................................................................................................................
70


4.4


No
Conflict................................................................................................................................
70


4.5


Governmental
Consents.............................................................................................................
70


4.6


Binding
Obligation....................................................................................................................
71


4.7


Eligible
Receivables..................................................................................................................
71


4.8


Historical Financial
Statements.................................................................................................
71


4.9


No Material Adverse
Effect.......................................................................................................
71


4.10


Adverse Proceedings, etc.
.........................................................................................................
71


4.11


Payment of Taxes
......................................................................................................................
71


4.12


Title to Assets
...........................................................................................................................
71


4.13


No Indebtedness
.......................................................................................................................
72


4.14


No Defaults
..............................................................................................................................
72


4.15


Material Contracts
...................................................................................................................
72


4.16


Government Contracts
.............................................................................................................
72


4.17


Governmental Regulation
.........................................................................................................
72


4.18


Margin Stock
............................................................................................................................
72


4.19


Employee Benefit Plans
...........................................................................................................
72


4.20


Solvency; Fraudulent Conveyance
...........................................................................................
72


4.21


Compliance with Statutes, etc.
................................................................................................
72


4.22


Matters Pertaining to Related Agreements
...............................................................................
73


4.23


Disclosure
.................................................................................................................................
73


4.24


Patriot Act
.................................................................................................................................
73


4.25


Remittance of Collections
........................................................................................................
74


4.26


Tax Status
.................................................................................................................................
74


SECTION 5.
AFFIRMATIVE
COVENANTS...............................................................................................
74


5.1


Financial Statements and Other Reports
..................................................................................
74


5.2


Existence
..................................................................................................................................
77


5.3


Payment of Taxes and Claims
..................................................................................................
77



























(ii)



--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)


 
 
Page
5.4
Insurance....................................................................................................................................
77


5.5
Inspections; Compliance Audits
...............................................................................................
77


5.6
Compliance with Laws
.............................................................................................................
78


5.7
Separateness
.............................................................................................................................
78


5.8
Further Assurances
...................................................................................................................
78


5.9
Communication with Accountants
...........................................................................................
78


5.10
Acquisition of Receivables from Holdings
..............................................................................
79


SECTION 6.
NEGATIVE COVENANTS
.....................................................................................................
79


6.1
Indebtedness
.............................................................................................................................
79


6.2
Liens
.........................................................................................................................................
79


6.3
Equitable Lien
..........................................................................................................................
79


6.4
No Further Negative Pledges
...................................................................................................
80


6.5
Restricted Junior Payments
......................................................................................................
80


6.6
Subsidiaries
..............................................................................................................................
80


6.7
Investments
..............................................................................................................................
80


6.8
Fundamental Changes; Disposition of Assets; Acquisitions
...................................................
80


6.9
Sales and Lease-Backs
............................................................................................................
80


6.10
Transactions with Shareholders and Affiliates
........................................................................
80


6.11
Conduct of Business
................................................................................................................
81


6.12
Fiscal Year
................................................................................................................................
81


6.13
Servicer; Backup Servicer; Custodian
......................................................................................
81


6.14
Acquisitions of
Receivables......................................................................................................
81


6.15
Independent
Manager................................................................................................................
81


6.16
Organizational Agreements and Credit
Documents..................................................................
82


6.17
Changes in Underwriting or Other
Policies...............................................................................
83


6.18
Receivable Program
Agreements..............................................................................................
83


6.19
Certain
Fees..............................................................................................................................
83


6.20
Tax
Status..................................................................................................................................
83


SECTION 7.
EVENTS OF
DEFAULT...........................................................................................................
83


7.1
Events of
Default.......................................................................................................................
83


SECTION 8.
AGENTS...................................................................................................................................
87



























(iii)





--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)


 
 
Page
8.1
Appointment of
Agents..............................................................................................................
87


8.2
Powers and
Duties.....................................................................................................................
87


8.3
General
Immunity......................................................................................................................
87


8.4
Agents Entitle to Act as
Lender.................................................................................................
88


8.5
Lenders' Representations, Warranties and
Acknowledgment....................................................
88


8.6
Right to
Indemnity.....................................................................................................................
89


8.7
Successor Administrative Agent and Collateral
Agent..............................................................
89


8.8
Collateral Documents
...............................................................................................................
92


8.9
Delivery of
Reports...................................................................................................................
93


SECTION 9
MISCELLANEOUS
.................................................................................................................
93


9.1
Notices.......................................................................................................................................
93


9.2
Expenses....................................................................................................................................
93


9.3
Indemnity...................................................................................................................................
94


9.4
Amendments and
Waivers.........................................................................................................
95


9.5
Successors and Assigns;
Participations.....................................................................................
96


9.6
Independence of
Covenants.......................................................................................................
99


9.7
Survival of Representations, Warranties and
Agreements.........................................................
99


9.8
No Waiver; Remedies
Cumulative............................................................................................
100


9.9
Marshalling; Payments Set
Aside.............................................................................................
100


9.10
Severability................................................................................................................................
100


9.11
Obligations Several; Actions in
Concert...................................................................................
100


9.12
Headings
100


9.13
APPLICABLE
LAW.................................................................................................................
101


9.14
CONSENT TO
JURISDICTION..............................................................................................
101


9.15
WAIVER OF JURY
TRIAL.....................................................................................................
101


9.16
Confidentiality...........................................................................................................................
102


9.17
Usury Savings
Clause...............................................................................................................
103


9.18
Counterparts..............................................................................................................................
103


9.19
Effectiveness..............................................................................................................................
103


9.20
Patriot
Act..................................................................................................................................
103


SECTION 10
CLASS-B BUY-OUT
OPTION................................................................................................
104





























(iv)



--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)




 
 
Page
10.1
Option to
Purchase....................................................................................................................
104


10.2
Option
Price...............................................................................................................................
104


10.3
Assignment
Agreement.............................................................................................................
104


10.4
Assigning to Affiliates and Approved
Funds.............................................................................
105


10.5
Amendments, Waivers and Modifications of Section
10..........................................................
105


SECTION 11.
RESERVED..............................................................................................................................
105


SECTION 12
ADDITIONAL PROVISIONS RELATED TO
REMEDIES....................................................
105


12.1
Additional Provisions Related to
Remedies..............................................................................
105


12.2
Certain Definitions for the Purposes of Section
12.1................................................................
106


12.3
Amendments, Waivers and Modifications of Section 12
107


SECTION 13.
SUBORDINATION
AGREEMENT.........................................................................................
107


13.1
Subordination............................................................................................................................
107











































































(v)



--------------------------------------------------------------------------------





TABLE OF CONTENTS
(continued)


 
 
 
Page
APPENDICES:
A
Commitments
 
 
B
Notice Addresses
 
 
C
Eligibility Criteria
 
 
D
Excess Concentration Amounts
 
 
E
Portfolio Performance Covenants
 
 
 
 
 
SCHEDULES:
1.1
Financial Covenants
 
 
 
 
 
EXHIBITS:
A
Form of Funding Notice
 
 
B-1
Form of Class A Loan Note
 
 
B-2
Form of Class B Loan Note
 
 
C-1
Form of Compliance Certificate
 
 
C-2
Form of Borrowing Base Report and Certificate
 
 
D
Form of Assignment Agreement
 
 
E
Form of Certificate Regarding Non Bank Status
 
 
F-1
Form of Closing Date Certificate
 
 
F-2
Form of Solvency Certificate
 
 
G
Form of Controlled Account Voluntary Payment Notice
 

























































(vi)





--------------------------------------------------------------------------------






 
CREDIT AGREEMENT
This CREDIT AGREEMENT, dated as of August 8, 2018, is entered into by and among
ONDECK ASSET FUNDING II LLC, a Delaware limited liability company (“Company”),
the Lenders party hereto from time to time and ARES AGENT SERVICES, L.P., as
Administrative Agent for the Lenders (in such capacity, “Administrative Agent”)
and as Collateral Agent for the Secured Parties (in such capacity, “Collateral
Agent”) and WELLS FARGO BANK, N.A., as Paying Agent (in such capacity, “Paying
Agent”).
RECITALS:
WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;
WHEREAS, the Class A Lenders have agreed to extend revolving credit facilities
to Company consisting of up to $126,000,000 aggregate principal amount of Class
A Commitments and the Class B Lenders have agreed to extend revolving credit
facilities to Company consisting of up to $49,000,000 aggregate principal amount
of Class B Commitments, in each case, the proceeds of which will be used to (a)
acquire Eligible Receivables, and (b) pay Transaction Costs related to the
foregoing;
WHEREAS, after the Closing Date, subject to and in accordance with Section 2.23,
Lenders may also agree to extend additional revolving credit facilities to
Company in an aggregate principal amount to be determined, the proceeds of which
will be used to (a) acquire Eligible Receivables, and (b) pay Transaction Costs
related to the foregoing;
WHEREAS, Company has agreed to secure all of its Obligations by granting to
Collateral Agent, for the benefit of Secured Parties, a First Priority Lien on
all of its assets;
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
SECTION 1.    DEFINITIONS AND INTERPRETATION


1.1    Definitions.    The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:


“3rd Anniversary Date” means the date that is the third anniversary of the
Closing Date, or such later date as shall be requested by the Company and
consented to by each Lender, in its sole discretion.
“250+ Receivable” means any Term Receivable with an original Outstanding
Principal Balance in excess of $250,000.
“250+ Portfolio” means all 250+ Receivables which satisfy the Eligibility
Criteria as of the applicable date of determination.
“2018 Consolidated Net Income” means the greater of (a) $0, and (b) Consolidated
Net Income of Holdings and its Subsidiaries for the Fiscal Year ending December
31, 2018.
“2019 Consolidated Net Income” means the greater of (a) $0, and (b) Consolidated
Net Income of Holdings and its Subsidiaries for the Fiscal Year ending December
31, 2019.
“2020 Consolidated Net Income” means the greater of (a) $0, and (b) Consolidated
Net Income of Holdings and its Subsidiaries for the Fiscal Year ending December
31, 2020.


1

--------------------------------------------------------------------------------





“2021 Consolidated Net Income” means the greater of (a) $0, and (b) Consolidated
Net Income of Holdings and its Subsidiaries for the Fiscal Year ending December
31, 2021.
“Accrued Interest Amount” means, as of any day, the aggregate amount of all
accrued and unpaid interest on the Loans.
“ACH Agreement” has the meaning set forth in the Servicing Agreement.
“ACH Receivable” means each Receivable with respect to which the underlying
Receivables Obligor has entered into an ACH Agreement.
“Act” has the meaning set forth in Section 4.24.
“Adjusted EPOPB” means, as of any date of determination, the excess, if any, of
(a) the Eligible Portfolio Outstanding Principal Balance as of such date over
(b) the aggregate Excess Concentration Amounts as of such date.
“Adjusted Interest Collections” means, with respect to any Monthly Period, an
amount equal to (a) the sum of all Collections received during such Monthly
Period that were not applied by the Servicer to reduce the Outstanding Principal
Balance of the Pledged Receivables in accordance with the Servicing Agreement
minus (b) the aggregate amount paid (or payable) by Company on the related
Interest Payment Date pursuant to clauses (a)(i), (a)(ii), (a)(iii), (a)(iv) and
(a)(v) of Section 2.11 or clauses (b)(i), (b)(ii), (b)(iii), (b)(iv) and (b)(v)
of Section 2.11, as applicable.
“Administrative Agent” has the meaning set forth in the preamble hereto.
“Advance Rate” means 87.5%.
“Adverse Proceeding” means any non-frivolous action, suit, proceeding (whether
administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of Company or Holdings) at law
or in equity, or before or by any Governmental Authority, domestic or foreign,
whether pending or, to the knowledge of Company or Holdings, threatened in
writing against Company or Holdings, or any of their respective property (it
being acknowledged that any action, suit, proceeding, governmental investigation
or arbitration by a Governmental Authority against Company and/or Holdings, as
applicable, will not be considered frivolous for purposes of this definition).
“Affected Party” means any Lender, Ares Agent Services, L.P., in its individual
capacity and in its capacity as Administrative Agent, Paying Agent and, with
respect to each of the foregoing, the parent company or holding company that
controls such Person.
“Affiliate” means, with respect to any specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified. For purposes
of this definition, “control” means the power to direct the management and
policies of a Person, directly or indirectly, whether through ownership of
voting securities, by contract or otherwise; and “controlled” and “controlling”
have meanings correlative to the foregoing.
“Agent” means each of the Administrative Agent, the Paying Agent and the
Collateral Agent.
“Aggregate Amounts Due” has the meaning set forth in Section 2.13.
“Agreement” means this Credit Agreement, dated as of August 8, 2018, as it may
be amended, supplemented or otherwise modified from time to time.
“Annualized Gross Default Ratio” means, with respect to any Monthly Period,
calculated as of the Determination Date for such Monthly Period, the percentage
equivalent of a fraction equal to the product of (a) 12,


2

--------------------------------------------------------------------------------





and (b) a fraction, (i) the numerator of which is the aggregate Gross Default
Amount of all Pledged Receivables that became Charged-Off Receivables during
such Monthly Period, and (ii) the denominator of which is the average daily
aggregate Outstanding Principal Balance of all Pledged Receivables during such
Monthly Period.
“Annualized Gross Default Ratio (LOC)” means, with respect to any Monthly
Period, calculated as of the Determination Date for such Monthly Period, the
percentage equivalent of a fraction equal to the product of (a) 12, and (b) a
fraction, (i) the numerator of which is the aggregate Gross Default Amount of
all Pledged Receivables that are LOC Receivables that became Charged-Off
Receivables during such Monthly Period, and (ii) the denominator of which is the
average daily aggregate Outstanding Principal Balance of all Pledged Receivables
that are LOC Receivables during such Monthly Period.
“Applicable Margin” as defined in the Pricing Letter.
“Approved Fund” means any Person (other than a natural person) that , in the
ordinary course of its business, is engaged in making, purchasing, holding or
investing in commercial loans and similar extensions of credit that generally
have an original par amount in excess of $10,000,000, and that is administered,
advised or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers, advises or manages a
Lender, and that is creditworthy in relation to the size of its Commitment
hereunder. Notwithstanding the foregoing, no Direct Competitor will be
considered an “Approved Fund” hereunder for any purpose.
“Approved State” means each of the 50 United States of America and the District
of Columbia.
“Asset Purchase Agreement” means that certain Asset Purchase Agreement dated as
of the date hereof, by and between Company, as Purchaser, and the Seller, as
amended, modified or supplemented from time to time, whereby the Seller has
agreed to sell and Company has agreed to purchase Eligible Receivables from time
to time.
“Asset Sale” means a sale, lease or sub lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer, license or other disposition to, or
any exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of Holdings’ businesses, assets or properties
of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired.
“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit D, with such amendments or modifications as
may be approved by Administrative Agent (acting with the consent of the
Requisite Lenders).
“Augmenting Lender” has the meaning set forth in Section 2.23.
“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president, chief financial officer, general counsel, treasurer, corporate
secretary or controller (or, in each case, the equivalent thereof).
“Automatic LOC Payment Modification” means, with respect to any LOC Receivable,
upon the occurrence of each Subsequent LOC Advance relating to such LOC
Receivable, that the Payment obligations of the Receivable Obligor under such
LOC Receivable are automatically reset and restructured together with all other
advances made under the related OnDeck LOC (based on the aggregate outstanding
principal balance of all such advances) so that, with respect to all such
advances, from and after the date of the last such Subsequent LOC Advance, a
single periodic payment amount is owed each week over the course of the
applicable amortization period.
“Availability” means, as of any date of determination, the amount, if any, by
which the Borrowing Base exceeds the Total Utilization of Commitments.
“Backup Servicer” means Portfolio Financial Servicing Company or any replacement
thereof appointed pursuant to the Backup Servicing Agreement.


3

--------------------------------------------------------------------------------





“Backup Servicing Agreement” means one or more agreements entered into from time
to time between Company, the Administrative Agent and Backup Servicer, as it may
be amended, modified or supplemented from time to time.
“Base Rate” means, for any day, a rate per annum equal to the Federal Funds
Effective Rate in effect on such day plus 0.50%. Any change in the Base Rate due
to a change in the Federal Funds Effective Rate shall be effective from and
including the effective date of such change in the Federal Funds Effective Rate.
“Backup Servicing Fee” has the meaning attributed to such term in the Backup
Servicing Agreement.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
“Borrower Distribution” has the meaning set forth in Section 6.5.
“Borrowing Base” means, as of any day, an amount equal to the lesser of:
(a)     (i) the Advance Rate multiplied by the Adjusted EPOPB at such time, plus
(ii) the sum of (A) the aggregate amount of Collections in the Lockbox Account
and the Collection Account to the extent such Collections and other funds have
already been applied to reduce the Eligible Portfolio Outstanding Principal
Balance, and (B) the fair market value of all Permitted Investments held in the
Collection Account on such day, minus (iii) the sum of the Accrued Interest
Amount as of such day and the aggregate amount of all accrued and unpaid fees
and expenses due hereunder and under the Servicing Agreement, the Backup
Servicing Agreement, the Custodial Agreement and the Successor Servicing
Agreement; and
(b)    the Commitments on such day.
With respect to any calculation of the Borrowing Base with respect to any Credit
Date solely for the purpose of determining Availability for a requested Loan,
the Borrowing Base will be calculated on a pro forma basis giving effect to the
Eligible Receivables to be purchased with the proceeds of such Loan. With
respect to any calculation of the Borrowing Base for any other purpose, the
Borrowing Base at any time shall be determined by reference to the most recent
Borrowing Base Certificate delivered to the Collateral Agent and the
Administrative Agent, Paying Agent and each Lender with any adjustments made
pursuant to Section 2.20.
“Blocked Account Control Agreement” shall have the meaning attributed to such
term in the Security Agreement.
“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit C-2, executed by an Authorized Officer of Company and delivered to
Administrative Agent, Paying Agent, Collateral Agent and each Lender, which sets
forth the calculation of the Borrowing Base, including a calculation of each
component thereof.
“Borrowing Base Deficiency” means as of any day, the amount, if any, by which
the Total Utilization of Commitments exceeds the Borrowing Base.
“Borrowing Base Report” means a report substantially in the form of Exhibit C-2,
executed by an Authorized Officer of Company and delivered to Administrative
Agent, Paying Agent, Collateral Agent and each Lender, which attaches a
Borrowing Base Certificate.
“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York or the State of
Massachusetts or is a day on which banking institutions located in New York or
Boston are authorized or required by law or other governmental action to close.
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person (i) as lessee that, in
conformity with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person or (ii) as lessee which is a transaction of a type
commonly known as a “synthetic


4

--------------------------------------------------------------------------------





lease” (i.e., a transaction that is treated as an operating lease for accounting
purposes but with respect to which payments of rent are intended to be treated
as payments of principal and interest on a loan for Federal income tax
purposes).
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.
“Cash” means money, currency or a credit balance in any demand, securities
account or deposit account; provided, however, that notwithstanding anything to
the contrary contained herein, “Cash” shall exclude any amounts that would not
be considered “cash” under GAAP or “cash” as recorded on the books of Holdings
and its Subsidiaries.
“Cash Equivalents” means, as of any day, (a) marketable securities (i) issued or
directly and unconditionally guaranteed as to interest and principal by the
United States Government or (ii) issued by any agency of the United States the
obligations of which are backed by the full faith and credit of the United
States, in each case maturing within one year after such day; (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof, in each
case maturing within one year after such day and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P, at least P-1 from
Moody’s or at least R-1 (middle) from DBRS, Inc.; (c) commercial paper maturing
no more than one year from the date of creation thereof and having, at the time
of the acquisition thereof, a rating of at least A-1 from S&P or at least P-1
from Moody’s; (d) certificates of deposit or bankers’ acceptances maturing
within one year after such day and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States or any state
thereof or the District of Columbia that (i) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (ii) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; (e) shares of any money market mutual fund that (i) has
substantially all of its assets invested continuously in the types of
investments referred to in clauses (a) and (b) above, (ii) has net assets of not
less than $500,000,000 and (iii) has the highest rating obtainable from either
S&P or Moody’s; and (f) instruments owned by Holdings or any Subsidiary of
Holdings that is not organized or formed in the United States or a state or
territory thereof, that in either case are (1) comparable in credit quality and
tenor to those referred to in clauses (a) through (e) above,  (2) customarily
used by corporations for normal cash management purposes in a jurisdiction
outside of the United States, and (3) reasonably required in connection with any
business conducted by Holdings or any such Subsidiary in such jurisdiction.
“Certificate Regarding Non‑Bank Status” means a certificate substantially in the
form of Exhibit E.
“Change of Control” means, at any time: (a) any “person” or “group” of related
persons (as such terms are given meaning in the Exchange Act and the rules of
the SEC thereunder) is or becomes the owner, beneficially or of record, directly
or indirectly, of more than 40% (on a fully diluted basis) of the economic and
voting interests (including the right to elect directors or similar
representatives) in the Capital Stock of Holdings; (b) the sale, lease,
transfer, conveyance or other disposition, in one or a series of related
transactions, of all or substantially all of the assets of Holdings and its
Subsidiaries taken as a whole to any “person” (as such term is given meaning in
the Exchange Act and the rules of the SEC thereunder); (c) at any time during
any consecutive two-year period after the Closing Date, individuals who at the
beginning of such period constituted the board of directors of Holdings
(together with any new directors whose election or appointment by the board of
directors of Holdings or whose nomination for election by the shareholders of
Holdings was approved by a vote of a majority of the directors of Holdings then
still in office who were either directors at the beginning of such period or
whose election, appointment or nomination for election was previously so
approved) cease for any reason to constitute a majority of the board of
directors of Holdings then in office; or (d) Holdings shall cease to
beneficially own and control 100% on a fully diluted basis of the economic and
voting interest in the Capital Stock of Company free and clear of any Lien
(other than any Lien as to which the holder thereof (such holder, an “Equity
Lienholder”) has provided the Administrative Agent, for the benefit of the
Lenders, a Protective Undertakings Certification).
“Charged-Off Receivable” means, with respect to any date of determination, a
Receivable which (i) consistent with the Underwriting Policies has or should
have been written off the Company’s books as uncollectable,


5

--------------------------------------------------------------------------------





(ii) has a Missed Payment Factor of (x) with respect to Daily Pay Receivables,
sixty (60) or higher or (y) with respect to Weekly Pay Receivables, twelve (12)
or higher. (iii) which, to the Company’s or Servicer’s knowledge, has been the
subject of fraud in connection with its origination or (iv) for which, to the
Company’s or Servicer’s knowledge, the related Receivables Obligor is the
subject of a bankruptcy or insolvency proceeding.
“Chattel Paper” means any “chattel paper”, as such term is defined in the UCC,
including electronic chattel paper, now owned or hereafter acquired by the
Company.
“Class” means a class of Loans hereunder, designated Class A Loans or Class B
Loans.
“Class A Adjusted Rate” as defined in the Pricing Letter.
“Class A Borrowing Base Deficiency Amount” means, in the case of any Borrowing
Base Deficiency, the product of (i) the amount of such Borrowing Base Deficiency
and (ii) the quotient of (A) the aggregate Class A Exposure of all Class A
Lenders divided by (B) the sum of (I) the aggregate Class A Exposure of all
Class A Lenders and (II) the aggregate Class B Exposure of all Class B Lenders.
“Class A Commitment” means the commitment of a Class A Lender to make or
otherwise fund any Class A Loan and “Class A Commitments” means the commitments
of all Class A Lenders. The amount of each Class A Lender’s Class A Commitment,
if any, is set forth on Appendix A or in the applicable Assignment Agreement,
subject to any adjustment or reduction pursuant to the terms and conditions
hereof. The Administrative Agent shall update Appendix A from time to time to
reflect any changes in Class A Commitments. The aggregate amount of the Class A
Commitments as of the Closing Date is $126,000,000. The Class A Commitment of
each Class A Lender will be equal to zero on the Commitment Termination Date.
“Class A Exposure” means, with respect to any Class A Lender as of any date of
determination, (i) prior to the Commitment Termination Date, that Lender’s Class
A Commitment; and (ii) after the Commitment Termination Date, the aggregate
outstanding principal amount of the Class A Loans of that Lender.
“Class A Increasing Lender” has the meaning set forth in Section 2.23.
“Class A Indemnitee” means an Indemnitee who is a Class A Lender, an Affiliate
of a Class A Lender or an officer, partner, director, trustee, employee or agent
of a Class A Lender.
“Class A Interest Amount” means, for any period of time, an amount of interest
on the Class A Loans equal to the amount that would accrue to the Class A Loans
during such period if the applicable interest rate for the Class A Loans were
equal to the Class A Adjusted Rate and not the Interest Rate (but otherwise as
calculated in accordance with Section 2.5 hereof).
“Class A Lender” means each party listed on the signature pages hereto as a
Class A Lender, and any other Person that becomes a party hereto as a Class A
Lender pursuant to an Assignment Agreement.
“Class A Loan” means a Loan made by a Class A Lender to Company pursuant to
Section 2.1.
“Class A Loan Note” means a promissory note in the form of Exhibit B-1 hereto,
as it may be amended, supplemented or otherwise modified from time to time.
“Class A Obligations” means, as of any date, all Obligations owing to the Class
A Lenders on such date.
“Class A Register” has the meaning set forth in Section 2.4(b)(i).
“Class A Remedies Instruction” as defined in Section 12.
“Class A Remedies Instruction Date” as defined in Section 12.


6

--------------------------------------------------------------------------------





“Class B Borrowing Base Deficiency Amount” means, in the case of any Borrowing
Base Deficiency, the product of (i) the amount of such Borrowing Base Deficiency
and (ii) the quotient of (A) the aggregate Class B Exposure of all Class B
Lenders divided by (B) the sum of (I) the aggregate Class A Exposure of all
Class A Lenders and (II) the aggregate Class B Exposure of all Class B Lenders.
“Class B Commitment” means the commitment of a Class B Lender to make or
otherwise fund any Class B Loan and “Class B Commitments” means the commitments
of all Class B Lenders. The amount of each Class B Lender’s Class B Commitment,
if any, is set forth on Appendix A or in the applicable Assignment Agreement,
subject to any adjustment or reduction pursuant to the terms and conditions
hereof. The Administrative Agent shall update Appendix A from time to time to
reflect any changes in Class B Commitments. The aggregate amount of the Class B
Commitments as of the Closing Date is $49,000,000. The Class B Commitment of
each Class B Lender will be equal to zero on the Commitment Termination Date.
“Class B Exposure” means, with respect to any Class B Lender as of any date of
determination, (i) prior to the Commitment Termination Date, that Lender’s Class
B Commitment; and (ii) after the Commitment Termination Date, the aggregate
outstanding principal amount of the Class B Loans of that Lender.
“Class B Increasing Lender” has the meaning set forth in Section 2.23.
“Class B Indemnitee” means an Indemnitee who is a Class B Lender, an Affiliate
of a Class B Lender or an officer, partner, director, trustee, employee or agent
of a Class B Lender.
“Class B Interest Amount” means, for any period of time, the difference between
(i) the Total Interest Amount for such period of time (including the portion of
interest accrued on the Class A Loans in excess of the Class A Interest Amount),
and (ii) the Class A Interest Amount for such period of time.
“Class B Lender” means each party listed on the signature pages hereto as a
Class B Lender, and any other Person that becomes a party hereto as a Class B
Lender pursuant to an Assignment Agreement.
“Class B Loan” means a Loan made by a Class B Lender to Company pursuant to
Section 2.1.
“Class B Loan Note” means a promissory note in the form of Exhibit B-2, as it
may be amended, supplemented or otherwise modified from time to time.
“Class B Obligations” means any Obligations owing to any Lender in its capacity
as a Class B Lender.
“Class B Register” has the meaning set forth in Section 2.4(b)(ii).
“Closing Date” means the date of this Agreement.
“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit F‑1.
“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are purported to be granted pursuant to
the Collateral Documents as security for the Obligations.
“Collateral Agent” has the meaning set forth in the preamble hereto, and any
successors or assigns thereto.
“Collateral Documents” means the Security Agreement, the Control Agreements and
all other instruments, documents and agreements delivered by, or on behalf or at
the request of, Company or Holdings pursuant to this Agreement or any of the
other Credit Documents, as the case may be, to grant to, or perfect in favor of,
Collateral Agent, for the benefit of Secured Parties, a Lien on any real,
personal or mixed property of Company as security for the Obligations or to
protect or preserve the interests of Collateral Agent or the Secured Parties
therein.


7

--------------------------------------------------------------------------------





“Collateral Receipt and Exception Report” means the “Trust Receipt” as defined
in the Custodial Agreement.
“Collection Account” means a trust account with account number 0001038377, for
further credit, account number 49512300, maintained with the Securities
Intermediary in the name of Company.
“Collections” means, with respect to each Pledged Receivable, any and all cash
collections and other cash proceeds of such Pledged Receivable (whether in the
form of cash, checks, wire transfers, electronic transfers or any other form of
cash payment), including, without limitation, all prepayments, all overdue
payments, all prepayment penalties and early termination penalties, all finance
charges, if any, all amounts collected as interest, fees (including, without
limitation, any servicing fees, any origination fees, any loan guaranty fees
and, any platform fees), or charges for late payments with respect to such
Pledged Receivable, all recoveries with respect to each Charged-Off Receivable
(net of amounts, if any, retained by any third party collection agent), all
investment proceeds and other investment earnings (net of losses and investment
expenses) on Collections as a result of the investment thereof pursuant to
Section 6.7, all proceeds of any sale, transfer or other disposition of any
Pledged Receivable by Company and all deposits, payments or recoveries made in
respect of any Pledged Receivable to any Controlled Account, or received by
Company in respect of a Pledged Receivable, and all payments representing a
disposition of any Pledged Receivable.
“Combined LOC OPB” means, as of any date with respect to each LOC Receivable
acquired by Company, the aggregate unpaid principal balance of such LOC
Receivable and all other LOC Receivables representing an advance under the
related OnDeck LOC as set forth on the Servicer’s books and records as of the
close of business on the immediately preceding Business Day (it being understood
and agreed that the Servicer shall reflect all such LOC Receivables on its books
and records as only one aggregate Receivable owed by the applicable Receivables
Obligor).
“Commitment” means a Class A Commitment or Class B Commitment, as applicable.
“Commitment Period” means the period from the Closing Date to but excluding the
Commitment Termination Date.
“Commitment Termination Date” means the earliest to occur of (i) August 6, 2021;
(ii) the date the Commitments are permanently reduced to zero pursuant to
Section 2.8(a); (iii) the date of the termination of the Commitments pursuant to
Section 7.1; and (iv) the first day of the Early Amortization Period.
“Committed Class B Buy-Out Notice” as defined in Section 10.1.
“Company” has the meaning set forth in the preamble hereto.
“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C-1.
“Compliance Review” has the meaning set forth in Section 5.5(b).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Liquidity” means, as of any day, an amount determined for Holdings
and its Subsidiaries, on a consolidated basis, equal to the sum of (i)
unrestricted Cash and Cash Equivalents of Holdings and its Subsidiaries (other
than any special-purpose, bankruptcy-remote Subsidiary of Holdings formed for
the sole purpose of owning and financing a portfolio of Receivables), as of such
day, and (ii) the aggregate amount of all unused and available credit
commitments under any credit facilities of Holdings and its Subsidiaries, as of
such day (including, without limitation, all unused and available credit
commitments hereunder); provided, that, as of such day, all of the conditions to
funding such amounts under clause (ii) have been fully satisfied (other than
delivery of prior notice of funding and pre-funding notices, opinions and
certificates that are reasonably capable of delivery as of such day) and


8

--------------------------------------------------------------------------------





no lender under such credit facilities shall have refused to make a loan or
other advance thereunder at any time after a request for a loan was made
thereunder.
“Consolidated Net Income” means, for any period, without duplication, the
greater of (x) $0, and (y) (i) the net income (or loss) of Holdings and its
Subsidiaries on a consolidated basis for such period taken as a single
accounting period determined in conformity with GAAP, minus (ii) the sum of (a)
the income (or loss) of any Person (other than a Subsidiary of Holdings) in
which any other Person (other than Holdings or any of its Subsidiaries) has a
joint interest, plus (b) the income (or loss) of any Person accrued prior to the
date it becomes a Subsidiary of Holdings or is merged into or consolidated with
Holdings or any of its Subsidiaries or that Person’s assets are acquired by
Holdings or any of its Subsidiaries, plus (c) the income of any Subsidiary of
Holdings to the extent the declaration or payment of dividends or similar
distributions by that Subsidiary of that income is not at the time permitted by
operation of the terms of its Organizational Documents or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary, plus (d) any gains or losses attributable to
Asset Sales or returned surplus assets of any Pension Plan, plus (e) (to the
extent not included in clauses (a) through (d) above) any net extraordinary
gains or net extraordinary losses.
“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of Holdings and its Subsidiaries
determined on a consolidated basis in accordance with GAAP, including all
accrued and unpaid interest on the foregoing, provided, that accounts payable,
accrued expenses, liabilities for leasehold improvements and deferred revenue of
Holdings and its Subsidiaries shall not be included in any determination of
Consolidated Total Debt.
“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
“Control Agreements” means collectively, the Lockbox Account Control Agreement,
the Securities Account Control Agreement and the Blocked Account Control
Agreement.
“Controlled Account” means each of the Reserve Account, the Collection Account
and the Lockbox Account, and the “Controlled Accounts” means all of such
accounts.
“Controlled Account Bank” means the Securities Intermediary and the Lockbox
Account Bank.
“Controlled Account Voluntary Payment Notice” means a notice substantially in
the form set forth on Exhibit G hereto.
“Convertible Indebtedness” means any Indebtedness of Holdings that (a) is
convertible to equity, including convertible preferred stock, (b) requires no
payment of principal thereof or interest thereon and (c) is fully subordinated
to all Indebtedness for borrowed money of Holdings, as to right and time of
payment and as to any other rights and remedies thereunder, including, an
agreement on the part of the holders of such Indebtedness that the maturity of
such Indebtedness cannot be accelerated prior to the maturity date of such
Indebtedness for borrowed money.
“Credit Date” means the date of a Credit Extension.
“Credit Document” means any of this Agreement, the Loan Notes, if any, the
Collateral Documents, the Asset Purchase Agreement, the Servicing Agreement, the
Backup Servicing Agreement, the Custodial Agreement, the Undertakings Agreement
and all other documents, instruments or agreements executed and delivered by
Company or Holdings for the benefit of any Agent or any Lender in connection
herewith.
“Credit Extension” means the making of a Loan.
“Credit Party” means the Company and Holdings.


9

--------------------------------------------------------------------------------





“Custodial Agreement” means the Custodial Services Agreement to be executed by
Company, Servicer, Custodian, Collateral Agent and Administrative Agent, as it
may be amended, supplemented or otherwise modified from time to time.
“Custodian” means Wells Fargo Bank, N.A., in its capacity as the provider of
services under the Custodial Agreement, or any successor thereto in such
capacity appointed in accordance with the Custodial Agreement.
“Daily Pay Receivable” means any Receivable for which a Payment is contractually
due on every business day pursuant to the applicable Receivables Agreement.
“Dashboard Information” means the following information in relation to the
transactions contemplated by the Credit Documents: (i) the pricing of the Loans
and fees payable to the Lenders under the Credit Documents, including any
prepayment premiums or similar amounts; (ii) a summary of the Eligibility
Criteria, the Excess Concentration Amounts, the Financial Covenants and the
portfolio performance tests set forth in clauses (a) through (c) of Appendix E;
(iii) summary information in respect of the Pledged Receivables’ compliance with
the portfolio performance tests set forth in clauses (a) through (c) of Appendix
E; (iv) a summary of the Pledged Receivables’ composition consisting of the
aggregate Outstanding Principal Balance, average Outstanding Principal Balance,
aggregate Original Principal Balance, average Original Principal Balance, LOC
Portfolio Weighted Average Receivable Yield, Term Portfolio Weighted Average
Receivable Yield, weighted average original term, weighted average remaining
term, weighted average OnDeck Score®, weighted average FICO® score, weighted
average time in business, geographic concentration and industry concentration
distribution and loan payment type distribution in respect of the Pledged
Receivables; and (v) the expected return profile and loss coverage in respect of
the Loans.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.
“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Loans of all Lenders (calculated as if all Defaulting
Lenders (other than such Defaulting Lender) had funded all of their respective
Defaulted Loans) over the aggregate outstanding principal amount of all Loans of
such Defaulting Lender.
“Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default, and ending on the
earliest of the following dates: (i) the date on which all Commitments are
cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (ii) the date on which (a) the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero (whether by
the funding by such Defaulting Lender of any Defaulted Loans of such Defaulting
Lender or by the non‑pro rata application of any payments of the Loans in
accordance with the terms of this Agreement), and (b) such Defaulting Lender
shall have delivered to Company and Administrative Agent a written reaffirmation
of its intention to honor its obligations hereunder with respect to its
Commitments, and (iii) the date on which Company, Administrative Agent and
Requisite Lenders waive all Funding Defaults of such Defaulting Lender in
writing.
“Defaulted Loan” has the meaning set forth in Section 2.18.
“Defaulting Lender” has the meaning set forth in Section 2.18.
“Defaulting Lender Buy-Out Notice” has the meaning set forth in Section 2.19(b).
“Delinquency Ratio” means, as of any Determination Date, the percentage
equivalent of a fraction (a) the numerator of which is the aggregate Outstanding
Principal Balance of all Pledged Receivables (that are not


10

--------------------------------------------------------------------------------





Charged-Off Receivables) that had a Missed Payment Factor of (x) with respect to
Daily Pay Receivables, fifteen (15) or higher, or (y) with respect to Weekly Pay
Receivables, three (3) or higher, in each case, as of such Determination Date,
and (b) the denominator of which is the aggregate Outstanding Principal Balance
of all Pledged Receivables (that are not Charged-Off Receivables) as of such
Determination Date.
“Delinquent Receivable” means, as of any date of determination, any Receivable
with a Missed Payment Factor of one (1) or higher as of such date.
“Deposit Account” means a “deposit account” (as defined in the UCC), including a
demand, time, savings, passbook or like account with a bank, savings and loan
association, credit union or like organization, other than an account evidenced
by a negotiable certificate of deposit.
“Designated Officer” means, with respect to Company, any Person with the title
of Chief Executive Officer, Chief Financial Officer, Chief Legal Officer or
Officer.
“Determination Date” means the last day of each Monthly Period.
“Determination Date Effective AR” means a fraction, expressed as a percentage,
as of any Determination Date, giving pro forma effect to the distribution of any
amounts pursuant to Section 2.11(a) on the next Interest Payment Date, (a) the
numerator of which is the Total Utilization of Commitments as of such
Determination Date (giving pro forma effect to any repayments thereof on the
next Interest Payment Date), and (b) the denominator of which is the sum of (1)
Adjusted EPOPB and (2) all amounts in the Collection Account and Lockbox Account
on such Determination Date (giving pro forma effect to the application of such
amounts on the next Interest Payment Date).
“Direct Competitor” means (a) any Person that is a direct competitor of Holdings
or any Subsidiary of Holdings and is identified as such by the Company to the
Administrative Agent and the Lenders prior to the Closing Date (as provided in
the Undertakings Agreement and as such schedule is updated by the Company from
time to time, and consented to in writing by the Administrative Agent (such
consent not to be unreasonably withheld)) or (b) any Affiliate of any such
Person.
“Document Checklist” has the meaning attributed to such term in the Custodial
Agreement.
“Dollars” and the sign “$” mean the lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America, any State or territory thereof or the District of
Columbia.
“E-Sign Receivable” means any Receivable for which the signature or record of
agreement of the Receivables Obligor is obtained through the use and capture of
electronic signatures, click-through consents or other electronically recorded
assents.
“Early Amortization Event” has the meaning set forth on Appendix E.
“Early Amortization Period” means the period beginning on the Early Amortization
Start Date and ending on the Maturity Date.
“Early Amortization Start Date” means the first date upon which an Early
Amortization Event occurs.
“Electing Class B Lender” has the meaning set forth in Section 10.1.
“Electing Non-Defaulting Lender” has the meaning set forth in Section 2.19(b).


11

--------------------------------------------------------------------------------





“Eligible Assignee” means (i) any Lender or any Lender Affiliate (other than a
natural person) that is a “qualified purchaser” as defined in Section 2(a)(51)
of the Investment Company Act of 1940 and the rules and regulations thereunder
and applicable regulatory interpretations thereof, and (ii) any other Person
(other than a natural Person) approved by Company (which approval shall not be
required if an Early Amortization Event, Default or Event of Default has
occurred and is continuing) and Administrative Agent (each such approval not to
be unreasonably withheld) that is a “qualified purchaser” as defined in Section
2(a)(51) of the Investment Company Act of 1940 and the rules and regulations
thereunder and applicable regulatory interpretations thereof; provided, that
(y) neither Holdings nor any Affiliate of Holdings shall, in any event, be an
Eligible Assignee, and (z) no Direct Competitor shall be an Eligible Assignee so
long as no Event of Default has occurred and is continuing.
“Eligible LOC Portfolio Outstanding Principal Balance” means, as of any date of
determination, the sum of the Outstanding Principal Balance for all Eligible
Receivables that are LOC Receivables as of such date.
“Eligible Portfolio Outstanding Principal Balance” means, as of any date of
determination, the sum of the Outstanding Principal Balance for all Eligible
Receivables as of such date.
“Eligible Product” means the following Receivable product types: OnDeck LOCs,
Core Loans (as defined in the Underwriting Policies) and Select Loans (as
defined in the Underwriting Policies).
“Eligible Receivable” means a Receivable with respect to which the Eligibility
Criteria are satisfied as of the applicable date of determination.
“Eligible Receivables Obligor” means a Receivables Obligor that satisfies the
criteria specified in Appendix C hereto under the definition of “Eligible
Receivables Obligor”, subject to any changes agreed to by the Requisite Class A
Lenders, the Requisite Class B Lenders and Company from time to time after the
Closing Date.
“Eligible Term Portfolio Outstanding Principal Balance” means, as of any date of
determination, the sum of the Outstanding Principal Balance for all Eligible
Receivables that are Term Receivables as of such date.
“Eligibility Criteria” means the criteria specified in Appendix C hereto under
the definition of “Eligibility Criteria”, subject to any changes agreed to by
the Requisite Class A Lenders, the Requisite Class B Lenders and Company from
time to time after the Closing Date.
“Emerging Business LOC Receivable” means an advance made under an OnDeck
Emerging Business LOC.
“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, Holdings, any of its Subsidiaries or any
of their respective ERISA Affiliates, or under which Holdings, any of its
Domestic Subsidiaries or any of their respective ERISA Affiliates has any
liability.
“Equity Lienholder” has the meaning set forth in the definition of “Change of
Control”.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended to
the date hereof and from time to time hereafter, and any successor statute.
“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member. Any former ERISA Affiliate of a Person shall
continue to be considered an ERISA Affiliate of such Person within the meaning
of this definition with respect to the period such


12

--------------------------------------------------------------------------------





entity was an ERISA Affiliate of such Person and with respect to liabilities
arising after such period, but only if such Person could be liable under the
Internal Revenue Code or ERISA as a result of its relationship with such former
ERISA Affiliate.
“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for thirty (30) day notice to the PBGC
has been waived by regulation); (ii) the failure to meet the minimum funding
standard of Section 412 of the Internal Revenue Code with respect to any Pension
Plan (whether or not waived in accordance with Section 412(c) of the Internal
Revenue Code) or the failure to make by its due date a required installment
under Section 430(j) of the Internal Revenue Code with respect to any Pension
Plan or the failure to make any required contribution to a Multiemployer Plan;
(iii) the provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability to Holdings, any of its
Subsidiaries or any of their respective Affiliates pursuant to Section 4063 or
4064 of ERISA; (v) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition which might constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability on Holdings, any
of its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefor, or the
receipt by Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it is in insolvency
pursuant to Section 4241 or 4245 of ERISA, or that it intends to terminate or
has terminated under Section 4041A or 4042 of ERISA; (viii) the occurrence of an
act or omission which could give rise to the imposition on Holdings, any of its
Subsidiaries or, with respect to any Pension Plan or Multiemployer Plan, any of
their respective ERISA Affiliates of fines, penalties, taxes or related charges
under Chapter 43 of the Internal Revenue Code or under Section 409,
Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of any Employee
Benefit Plan; (ix) the assertion of a material claim (other than routine claims
for benefits) against any Employee Benefit Plan of Holdings, any of its
Subsidiaries, or, with respect to any Pension Plan or Multiemployer Plan, any of
their respective ERISA Affiliates, or the assets thereof, or against Holdings,
any of its Subsidiaries or, with respect to any Pension Plan or Multiemployer
Plan, any of their respective ERISA Affiliates in connection with any Employee
Benefit Plan; (x) receipt from the Internal Revenue Service of notice of the
failure of any Pension Plan (or any other Employee Benefit Plan intended to be
qualified under Section 401(a) of the Internal Revenue Code) to qualify under
Section 401(a) of the Internal Revenue Code, or the failure of any trust forming
part of any Pension Plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code; or (xi) the imposition of a Lien
pursuant to Section 430(k) of the Internal Revenue Code or pursuant to Section
303(k) of ERISA with respect to any Pension Plan.
“Event of Default” means each of the events set forth in Section 7.1.
“Excess Concentration Amounts” means the amounts set forth on Appendix D hereto.
“Excess Interest Collections” means, with respect to any Monthly Period, an
amount equal to (a) the sum of all Collections received during such Monthly
Period that were not applied by the Servicer to reduce the Outstanding Principal
Balance of the Pledged Receivables in accordance with the Servicing Agreement
minus (b) the aggregate amount paid (or payable) by Company on the first
Interest Payment Date following such Monthly Period pursuant to clauses (a)(i),
(a)(ii), (a)(iii), (a)(iv), (a)(v), (a)(vi), (a)(vii), (a)(ix), (a)(x), (a)(xi),
(a)(xii), (a)(xiii), and (a)(xiv) of Section 2.11.
“Excess Spread” means, with respect to any Determination Date for any Monthly
Period, the product of (a) 12 times (b) the percentage equivalent of a fraction
(i) the numerator of which is the Adjusted Interest Collections for such Monthly
Period and (ii) the denominator of which is the average daily Outstanding
Principal Balance of Pledged Receivables for such Monthly Period.


13

--------------------------------------------------------------------------------





“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Lender or required to be withheld or deducted from a payment to a Lender,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Lender being organized under the laws of, or having its principal office or its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b)
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in a Loan or Commitment (other than pursuant to an assignment request
by the Company under Section 2.18) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.15(b),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
recipient’s failure to comply with Section 2.15(d)(i) or Section 2.15(d)(ii) and
(d) any U.S. federal withholding Taxes imposed under FATCA.
“Exposure” means, (a) with respect to any Class A Lender as of any date of
determination, such Class A Lender’s Class A Exposure and (b) with respect to
any Class B Lender as of any date of determination, such Class B Lender's Class
B Exposure.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code of 1986,
as amended, as of the date of this agreement (or any amended or successor
version that is substantially comparable and not materially more onerous to
comply with), and any current or future regulations promulgated thereunder or
official interpretations thereof.
“Federal Funds Effective Rate” means, for any day, the greater of (a) the rate
calculated by the Federal Reserve Bank of New York based on such day’s Federal
funds transactions by depositary institutions (as determined in such manner as
the Federal Reserve Bank of New York shall set forth on its public website from
time to time) and published on the next succeeding Business Day by the Federal
Reserve Bank of New York as the Federal funds effective rate and (b) 0%.
“Financial Covenants” means the financial covenants set forth on Schedule 1.1-B
hereto.
“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer (or the equivalent thereof) of Holdings that such
financial statements fairly present, in all material respects, the financial
condition of Holdings and its Subsidiaries as at the dates indicated and the
results of their operations and their cash flows for the periods indicated,
subject to changes resulting from audit and normal year‑end adjustments.
“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is perfected and
is the only Lien to which such Collateral is subject.
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
“Fiscal Year” means the fiscal year of Holdings and its Subsidiaries ending on
December 31 of each calendar year.
“Fourth Highest Concentration State” means, on any date of determination, the
state or territory of the United States (excluding the Highest Concentration
State, the Second Highest Concentration State and the Third Highest
Concentration State) in which Receivables Obligors of Eligible Receivables were
located as of the date of origination of such Receivables which has, in the
aggregate as of such date of determination, the highest aggregate Outstanding
Principal Balance as compared to all other such states and territories.


14

--------------------------------------------------------------------------------





“Funding Account” has the meaning set forth in Section 2.10(a).
“Funding Default” has the meaning set forth in Section 2.17.
“Funding Notice” means a notice substantially in the form of Exhibit A.
“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.
“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.
“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.
“Gross Default Amount” means, for any Charged-Off Receivable, the Outstanding
Principal Balance for such Receivable on the day it became a Charged-Off
Receivable, less, with respect to any Charged-Off Receivable that is a
Charged-Off Receivable solely by virtue of clause (ii) of the definition
thereof, any Collections received on such Charged-Off Receivable from and after
the date on which such Receivable became a Charged-Off Receivable.
“Highest Concentration Industry Code” means, on any date of determination, the
Industry Code shared by Receivables Obligors of Eligible Receivables having the
highest aggregate Outstanding Principal Balance.
“Highest Concentration State” means, on any date of determination, the state or
territory of the United States in which Receivables Obligors of Eligible
Receivables were located as of the date of origination of such Receivables which
has, in the aggregate as of such date of determination, the highest aggregate
Outstanding Principal Balance as compared to all other such states and
territories.
“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.
“Historical Financial Statements” means as of the Closing Date, (i) the audited
financial statements of Holdings and its Subsidiaries, for the Fiscal Year ended
2017, consisting of balance sheets and the related consolidated statements of
income, stockholders’ equity and cash flows for such Fiscal Year, and (ii) for
the interim period from January 1, 2018 to the Closing Date, internally
prepared, unaudited financial statements of Holdings and its Subsidiaries,
consisting of a balance sheet and the related consolidated statements of income,
stockholders’ equity and cash flows for each quarterly period completed before
the Closing Date, in the case of clauses (i) and (ii), certified by the chief
financial officer (or the equivalent thereof) of Holdings that they fairly
present, in all material respects, the financial condition of Holdings and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject, if applicable, to changes
resulting from audit and normal year-end adjustments.
“Holdings” means On Deck Capital, Inc., a Delaware corporation.
“Increased‑Cost Lenders” has the meaning set forth in Section 2.18.
“Increasing Lender” has the meaning set forth in Section 2.23.
“Indebtedness” as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit


15

--------------------------------------------------------------------------------





whether or not representing obligations for borrowed money; (iv) any obligation
owed for all or any part of the deferred purchase price of property or services
(excluding trade payables incurred in the ordinary course of business that are
unsecured and not overdue by more than six (6) months unless being contested in
good faith and any such obligations incurred under ERISA); (v) all indebtedness
secured by any Lien on any property or asset owned or held by that Person
regardless of whether the indebtedness secured thereby shall have been assumed
by that Person or is nonrecourse to the credit of that Person; (vi) the face
amount of any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (vii) the
direct or indirect guaranty, endorsement (otherwise than for collection or
deposit in the ordinary course of business), co‑making, discounting with
recourse or sale with recourse by such Person of the obligation of another;
(viii) any obligation of such Person the primary purpose or intent of which is
to provide assurance to an obligee that the obligation of the obligor thereof
will be paid or discharged, or any agreement relating thereto will be complied
with, or the holders thereof will be protected (in whole or in part) against
loss in respect thereof; (ix) any liability of such Person for an obligation of
another through any Contractual Obligation (contingent or otherwise) (a) to
purchase, repurchase or otherwise acquire such obligation or any security
therefor, or to provide funds for the payment or discharge of such obligation
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise) or (b) to maintain the solvency or any balance sheet item, level
of income or financial condition of another if, in the case of any agreement
described under subclauses (a) or (b) of this clause (ix), the primary purpose
or intent thereof is as described in clause (viii) above; and (x) all
obligations of such Person in respect of any exchange traded or over the counter
derivative transaction, whether entered into for hedging or speculative
purposes.
“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages, penalties, claims, costs, expenses and
disbursements of any kind or nature whatsoever (excluding any amounts not
otherwise payable by Company under Section 2.15(b)(iii) but including the
reasonable and documented fees and disbursements of one (1) counsel for
Indemnitees and one (1) counsel for the Paying Agent in connection with any
investigative, administrative or judicial proceeding commenced or threatened by
any Person, whether or not any such Indemnitee shall be designated as a party or
a potential party thereto, and any reasonable and documented fees or expenses
incurred by Indemnitees in enforcing this indemnity), whether direct, indirect
or consequential and whether based on any federal, state or foreign laws,
statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations), on common law or equitable cause or on contract
or otherwise, that may be imposed on, incurred by, or asserted against any such
Indemnitee, in any manner relating to or arising out of this Agreement or the
other Credit Documents, any Related Agreement, or the transactions contemplated
hereby or thereby (including the Lenders’ agreement to make Credit Extensions or
the use or intended use of the proceeds thereof, or any enforcement of any of
the Credit Documents (including any sale of, collection from, or other
realization upon any of the Collateral)).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under any Credit Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Indemnitee” has the meaning set forth in Section 9.3.
“Indemnitee Agent Party” has the meaning set forth in Section 8.6.
“Independent Manager” has the meaning set forth in Section 6.15.
“Industry Code” means, with respect to any Receivables Obligor of an Eligible
Receivable, the first four digits of the North American Industry Classification
System industry code under which the business of such Receivables Obligor has
been classified by Holdings.
“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.
“Interest Payment Date” means the fifteenth calendar day after the end of each
Monthly Period, and if such date is not a Business Day, the next succeeding
Business Day, commencing in September 2018.


16

--------------------------------------------------------------------------------





“Interest Period” means an interest period (i) initially, commencing on and
including the Closing Date and ending on and including the last day of the
calendar month in which the Closing Date occurs; and (ii) thereafter, commencing
on and including the first day of each calendar month and ending on and
excluding the first day of the immediately succeeding calendar month.
“Interest Rate” means, with respect to any Loan and any Interest Period, the
LIBO Rate plus the Applicable Margin for such Interest Period.
“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two (2) Business Days prior to the beginning of such Interest
Period.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.
“Investment” means (i) any direct or indirect purchase or other acquisition by
Company of, or of a beneficial interest in, any of the Securities of any other
Person; (ii) any direct or indirect redemption, retirement, purchase or other
acquisition for value, from any Person, of any Capital Stock of such Person; and
(iii) any direct or indirect loan, advance (other than advances to employees for
moving, entertainment and travel expenses, drawing accounts and similar
expenditures in the ordinary course of business) or capital contributions by
Company to any other Person, including all indebtedness and accounts receivable
from that other Person that are not current assets or did not arise from sales
to that other Person in the ordinary course of business. The amount of any
Investment shall be the original cost of such Investment plus the cost of all
additions thereto, without any adjustments for increases or decreases in value,
or write‑ups, write‑downs or write‑offs with respect to such Investment.
“Joinder Agreement” has the meaning set forth in Section 2.23.
“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.
“Lender” means each Class A Lender and each Class B Lender.
“Lender Affiliate” means, as applied to any Lender or Agent, any Approved Fund
and any Person directly or indirectly controlling (including any member of
senior management of such Person), controlled by, or under common control with,
such Lender or Agent. For the purposes of this definition, “control” (including,
with correlative meanings, the terms “controlling,” “controlled by” and “under
common control with”), as applied to any Person, means the possession, directly
or indirectly, of the power (i) to vote 10% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.
“Leverage Ratio” means the ratio as of any day of (a) Consolidated Total Debt,
excluding Subordinated Indebtedness and Convertible Indebtedness, as of such
day, to (b) the sum of (i) Holdings’ total stockholders’ equity as of such day,
(ii) Warrant Liability as of such day and (iii) the sum of Subordinated
Indebtedness and Convertible Indebtedness as of such day.
“LIBO Rate” means, for any Loan (or portion thereof) for any Interest Period,
the greater of (i) the rate per annum on the Interest Rate Determination Date
for such Interest Period by reference to the 30-day ICE Benchmark Administration
Limited London interbank offered rate per annum for deposits in Dollars for a
period equal to one month (the “1 Month LIBOR”) as listed (A) by the Bloomberg
Information Service (or any successor thereto) and determined by the
Administrative Agent at approximately 11:00 a.m., London time on such date or
(B) to the extent unavailable pursuant to clause (A), by the Wall Street
Journal, in the “Libor” table and determined by the Administrative Agent at
approximately 10:00 a.m., New York City time on such date or (C) to the extent
unavailable pursuant to clauses (A) or (B), by any other service selected by the
Administrative Agent in its sole discretion on such date, and (ii) zero percent
per annum; provided, that if LIBO Rate cannot be determined pursuant to any of
clauses


17

--------------------------------------------------------------------------------





(A) through (C) at any time for any reason, LIBO Rate shall be the LIBO Rate as
of the last Interest Rate Determination Date that the Administrative Agent was
able to determine the LIBO Rate in accordance with clauses (A) through (C)
above. If at any time the Administrative Agent and the Requisite Lenders
determine (which determination shall be conclusive absent manifest error) that
adequate and reasonable means do not exist for ascertaining the LIBO Rate
(including, without limitation, because the LIBO Rate is not available or
published on a current basis) or that the London interbank offered rate has been
permanently discontinued, then the Administrative Agent, the Requisite Lenders
and the Company shall endeavor in good faith to establish an alternate rate of
interest to the LIBO Rate that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans in the
United States at such time, and shall enter into an amendment to this Agreement
to reflect such alternate rate of interest and such other related changes to
this Agreement as may be applicable. If the Administrative Agent gives written
notice to the Lenders and the Company to the effect that adequate and reasonable
means do not exist for ascertaining the LIBO Rate or that the that the London
interbank offered rate has been permanently discontinued (a “LIBO Notice”), then
“LIBO Rate” then shall mean:
(i)from the earlier of the date on which such LIBO Notice is delivered and until
the earlier of (A) the thirtieth day following the date of such LIBO Notice and
(B) the date of the agreement of the alternative rate of interest to the LIBO
Rate as contemplated by the preceding sentence, the LIBO Rate as of the last
Interest Rate Determination Date that the Administrative Agent was able to
determine LIBO Rate in accordance with clauses (A) through (C) above;
(ii)from the thirty-first day following the date of such LIBO Notice until the
earlier of (A) the sixtieth day following the date of such LIBO Notice and (B)
the date of the agreement of the alternative rate of interest to the LIBO Rate
as contemplated by the preceding sentence, the Base Rate;
(iii)from the sixty-first day following the date of such LIBO Notice until the
earlier of (A) the designation in good faith that gives due consideration to the
then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time by the Administrative Agent
and the Requisite Lenders of an interest rate index as the “LIBO Rate” for
purposes hereof (any such rate, a “Designated LIBO Rate”) and (B) the date of
the agreement of the alternative rate of interest to the LIBO Rate as
contemplated by the preceding sentence, the Base Rate; and
(iv)from and after either (x) the designation of a Designated LIBO Rate, or (y)
the date of the agreement of the alternative rate of interest to the LIBO Rate
as contemplated by the preceding sentence, as applicable, either (I) the
applicable Designated LIBO Rate or (II) such alternative rate of interest to the
LIBO Rate agreed to among the Administrative Agent, the Company and the
Requisite Lenders, as applicable.


“LIBO Rate Loan” means a Loan bearing interest at a rate determined by reference
to the LIBO Rate.
“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing, and (ii) in the
case of Securities, any purchase option, call or similar right of a third party
with respect to such Securities.
“Limited Liability Company Agreement” means the Amended and Restated Limited
Liability Company Agreement of the Company, dated as of the Closing Date.
“Loan” means a Class A Loan or a Class B Loan, as applicable.
“Loan Note” means Class A Loan Note or a Class B Loan Note, as applicable.
“LOC Credit Limit” means with respect to an OnDeck LOC, the “Credit Limit” as
defined in the corresponding Receivable Agreement.


18

--------------------------------------------------------------------------------





“LOC Portfolio Weighted Average Receivable Yield” means as of any date of
determination, the quotient, expressed as a percentage, obtained by dividing (a)
the sum, for all Eligible Receivables that are LOC Receivables, of the product
of (i) the Receivable Yield for each such Receivable multiplied by (ii) the
Outstanding Principal Balance of such Receivable as of such date, by (b) the
Eligible LOC Portfolio Outstanding Principal Balance as of such date.
“LOC Receivable” means a Receivable acquired by the Company representing an
advance under an OnDeck LOC offered to the related Receivables Obligor, it being
understood and agreed that Payments thereunder are subject to Automatic LOC
Payment Modifications in accordance with the terms of the applicable Receivable
Agreement upon the occurrence of a Subsequent LOC Advance under such OnDeck LOC.
“Lockbox Account” means a Deposit Account with account number 1370048941 at the
Lockbox Account Bank in the name of Company.
“Lockbox Account Bank” means MB Financial Bank, N.A.
“Lockbox Account Control Agreement” has the meaning attributed to such term in
the Security Agreement.
“Lockbox System” has the meaning set forth in Section 2.10(b).
“Margin Stock” has the meaning set forth in Regulation U of the Board of
Governors of the Federal Reserve System as in effect from time to time.
“Master Record” has the meaning set forth in the Custodial Agreement.
“Material Adverse Effect” means, with respect to any event or circumstance and
any Person, a material adverse effect on: (i)    the business, assets, financial
condition or results of operations of such Person and its consolidated
Subsidiaries, if any, taken as a whole; (ii)    the ability of such Person to
perform its material obligations under the Credit Documents; (iii) the validity
or enforceability of any Credit Document to which such Person is a party; or
(iv)    the existence, perfection, priority or enforceability of any security
interest in a material amount of the Pledged Receivables taken as a whole or in
any material part or (v) the enforceability or collectability of the Pledged
Receivables taken as a whole or in any material part.
“Material Contract” means any contract or other arrangement to which Company is
a party (other than the Credit Documents or the Related Agreements) for which
breach, nonperformance, cancellation or failure to renew could reasonably be
expected to have a Material Adverse Effect.
“Material Modification” means, with respect to any Receivable, a reduction in
the interest rate, an extension of the term, a reduction in, or change in
frequency of, any required Payment or extension of a Payment Date (other than a
temporary modification made in accordance with the Underwriting Policies) or a
reduction in the Outstanding Principal Balance thereof or the amount of interest
payable thereunder, provided that with respect to any LOC Receivable, none of
the following modifications shall be deemed to be a Material Modification
hereunder: (i) an Automatic LOC Payment Modification, (ii) changes to the
“credit limit”, the “applicable APR” or the “applicable amortization period” set
forth in the applicable Receivable Agreement, or (iii) changes to the applicable
Receivable Agreement consistent with the changes reflected in a successor form
of Receivable Agreement approved in accordance with Section 6.18.
“Materials” has the meaning set forth in Section 5.5(b).
“Maturity Date” means the earlier of (i) the date that is twelve (12) months
after the Early Amortization Start Date, (ii) the date that is twelve (12)
months after the 3rd Anniversary Date, and (iii) the date of the termination of
the Commitments pursuant to Section 7.1.


19

--------------------------------------------------------------------------------





“Maximum Upfront Fee” means, with respect to each Receivable (i) that is not an
LOC Receivable, the greater of (a) $695 and (b) 5.0% of the original aggregate
unpaid principal balance of such Receivable (or such higher percentage or amount
as may be agreed to in writing by the Administrative Agent with the consent of
the Requisite Lenders upon the request of the Company) and (ii) that is a LOC
Receivable, $0 (or such other amount as may be agreed to in writing by the
Administrative Agent with the consent of the Requisite Lenders).
“Missed Payment Factor” means, in respect of any Receivable, an amount equal to
the sum of (a) the amount equal to (i) the total past due amount of Payments in
respect of such Receivable, divided by (ii) the required periodic Payment in
respect of such Receivable as set forth in the related Receivables Agreement,
determined without giving effect to any temporary modifications of such required
periodic Payment then applicable to such Receivable, and (b) the number of
Payment Dates, if any, past the Receivable maturity date on which a Payment was
due but not received.
“Monthly Period” means the period from and including the first day of a calendar
month to and including the last day of such calendar month, provided, however,
that the initial Monthly Period will commence on the date hereof and end on the
last day of the calendar month in which the Closing Date occurred.
“Monthly Reporting Date” means the third Business Day prior to each Interest
Payment Date.
“Monthly Servicing Report” has the meaning attributed to such term in the
Servicing Agreement.
“Moody’s” means Moody’s Investor Services, Inc.
“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.
“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.
“Net Asset Sale Proceeds” means, with respect to any Permitted Asset Sale, an
amount equal to: (i) Cash payments received by, or on behalf of, Company from
such Permitted Asset Sale, minus (ii) any bona fide direct costs incurred in
connection with such Permitted Asset Sale to the extent paid or payable to
non-Affiliates, including income or gains taxes payable by the seller as a
result of any gain recognized in connection with such Permitted Asset Sale
during the tax period the sale occurs.
“Net Cash Proceeds” means with respect to any equity issuance, the cash proceeds
thereof, net of all taxes and reasonable investment banker’s fees, underwriting
discounts or commissions, reasonable legal fees and other reasonable costs and
other expenses incurred in connection therewith.
“Non-Consenting Lender” has the meaning set forth in Section 2.18.
“Non‑US Lender” has the meaning set forth in Section 2.15(e)(i).
“Obligations” means all obligations of every nature of Company from time to time
owed to the Agents (including former Agents), the Lenders or any of them, in
each case under any Credit Document, whether for principal, interest (including
interest which, but for the filing of a petition in bankruptcy with respect to
Company, would have accrued on any Obligation, whether or not a claim is allowed
against Company for such interest in the related bankruptcy proceeding), fees,
expenses, indemnification or otherwise.
“OnDeck Emerging Business LOC” means that certain product type designated as an
“Emerging Business Line of Credit” as set forth in the prior version of the
Underwriting Policies, dated as of October 2017, and which product is not
currently originated by Holdings.
“OnDeck LOC” means the “Line of Credit (LOC)” product as described in the
Underwriting Policies.


20

--------------------------------------------------------------------------------





“On Deck Score” means that numerical value that represents Holdings’ evaluation
of the creditworthiness of a business and its likelihood of default on a
commercial loan or other similar credit arrangement generated by “version 5” of
the proprietary methodology developed and maintained by Holdings, as such
methodology is applied in accordance with the other aspects of the Underwriting
Policies, as such methodology may be revised and updated from time to time in
accordance with Section 6.17.
“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by‑laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization or certificate of formation, as amended, and its
operating agreement, as amended. In the event any term or condition of this
Agreement or any other Credit Document requires any Organizational Document to
be certified by a secretary of state or similar governmental official, the
reference to any such “Organizational Document” shall only be to a document of a
type customarily certified by such governmental official.
“Original Borrowing Base Certificate” has the meaning set forth in Section
2.1(c)(ii).
“Other Connection Taxes” means, with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than connections arising from such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Credit Document, or
sold or assigned an interest in any Loan or Credit Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18).
“Outstanding Principal Balance” means, (i) as of any date with respect to any
Term Receivable, the unpaid principal balance of such Receivable as set forth on
the Servicer’s books and records as of the close of business on the immediately
preceding Business Day, and (ii) as of any date with respect to any LOC
Receivable, the Combined LOC OPB of such LOC Receivable (without duplication);
provided, however, that the Outstanding Principal Balance of any Receivable that
has become a Charged-Off Receivable will be zero.
“Participant Register” has the meaning set forth in Section 9.5(h).
“Paying Agent” has the meaning set forth in the preamble hereto, and any of its
successors and assigns.
“Payment” means, with respect to any Receivable, the required scheduled loan
payment in respect of such Receivable, as set forth in the applicable Receivable
Agreement.
“Payment Dates” means, with respect to any Receivable, the date a scheduled
payment is due in accordance with the Receivable Agreement with respect to such
Receivable as in effect as of the date of determination.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 or
Title IV of ERISA.
“Permitted Asset Sale” means so long as all Net Asset Sale Proceeds are
contemporaneously remitted to the Collection Account, (a) the sale by Company of
Receivables to Holdings pursuant to any repurchase option or obligations of
Holdings under the Asset Purchase Agreement, (b) the sale by the Servicer on
behalf of Company of Charged-Off Receivables to any third party in accordance
with the Servicing Standard, provided, that such sales are


21

--------------------------------------------------------------------------------





made without representation, warranty or recourse of any kind by Company (other
than customary representations regarding title and absence of liens on the
Charged-Off Receivables, and the status of Company, due authorization,
enforceability, no conflict and no required consents in respect of such sale),
(c) the sale, not more than once during the twelve-month period beginning on the
Closing Date and not more than once during any successive twelve-month period,
by Company of Receivables to Holdings who immediately thereafter sells such
Receivables to a special-purpose Subsidiary of Holdings in connection with the
closing of a capital markets term securitization transaction involving the
issuance of securities at least one class of which is rated by one or more
nationally recognized statistical rating organizations, so long as, (i) the
amount received by Company therefor and deposited into the Collection Account is
no less than the aggregate Outstanding Principal Balances of such Receivables,
(ii) such sale is made without representation, warranty or recourse of any kind
by Company (other than customary representations regarding status of Company,
due authorization, enforceability, no conflict and no required consents in
respect of such sale), (iii) the manner in which such Receivables were selected
by Company would not reasonably be expected to adversely affect the Lenders,
(iv) the agreement pursuant to which such Receivables were sold to Holdings or
such special-purpose Subsidiary, as the case may be, contains an obligation on
the part of Holdings or such special-purpose Subsidiary to not file or join in
filing any involuntary bankruptcy petition against Company prior to the end of
the period that is one year and one day after the payment in full of all
Obligations of Company under this Agreement and not to cooperate with or
encourage others to file involuntary bankruptcy petitions against Company during
the same period and (v) in the case of the sale of any LOC Receivable or
interest therein, such sale provides for the sale of the entire Combined LOC OPB
for such LOC Receivable, and (d) the sale by Company of Receivables with the
written consent of the Administrative Agent.
“Permitted Discretion” means, with respect to any Person, a determination or
judgment made by such Person in good faith in the exercise of reasonable (from
the perspective of a secured lender) credit or business judgment.
“Permitted Investments” means the following, subject to qualifications
hereinafter set forth: (i) obligations of, or obligations guaranteed as to
principal and interest by, the U.S. government or any agency or instrumentality
thereof, when such obligations are backed by the full faith and credit of the
United States of America; (ii) federal funds, unsecured certificates of deposit
and time deposits of any bank, the short-term debt obligations of which are
rated A-1+ (or the equivalent) by each of the rating agencies and, if it has a
term in excess of three months, the long-term debt obligations of which are
rated AAA (or the equivalent) by each of the Moody’s and S&P; (iii) deposits
that are fully insured by the Federal Deposit Insurance Corp. (FDIC); (iv) only
to the extent permitted by Rule 3a-7 under the Investment Company Act of 1940,
investments in money market funds (including funds for which the Paying Agent or
any of its affiliates is investment manager or advisor) which invest
substantially all their assets in securities of the types described in
clauses (i) through (iii) above that are rated in the highest rating category by
Moody’s or S&P; and (v) such other investments as to which the Administrative
Agent consent in its sole discretion (acting with the consent of the Requisite
Lenders). Each of the Permitted Investments may be purchased by the Paying Agent
or through an affiliate of the Paying Agent.
Notwithstanding the foregoing, “Permitted Investments” (i) shall exclude any
security with the S&P’s “r” symbol (or any other rating agency’s corresponding
symbol) attached to the rating (indicating high volatility or dramatic
fluctuations in their expected returns because of market risk), as well as any
mortgage-backed securities and any security of the type commonly known as
“strips”; (ii) shall not have maturities in excess of one year; (iii) shall be
limited to those instruments that have a predetermined fixed dollar of principal
due at maturity that cannot vary or change; and (iv) shall exclude any
investment where the right to receive principal and interest derived from the
underlying investment provides a yield to maturity in excess of 120% of the
yield to maturity at par of such underlying investment. Interest may either be
fixed or variable, and any variable interest must be tied to a single interest
rate index plus a single fixed spread (if any), and move proportionately with
that index. No investment shall be made which requires a payment above par for
an obligation if the obligation may be prepaid at the option of the issuer
thereof prior to its maturity. All investments shall mature or be redeemable
upon the option of the holder thereof on or prior to the earlier of (x) three
months from the date of their purchase or (y) the Business Day preceding the day
before the date such amounts are required to be applied hereunder.


22

--------------------------------------------------------------------------------





“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, partnerships, limited liability companies, limited
liability partnerships, joint stock companies, Joint Ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
“Pledged Receivables” has the meaning attributed to such term in the Servicing
Agreement.
“Portfolio” means the Receivables purchased by Company from Holdings pursuant to
the Asset Purchase Agreement.
“Pricing Letter” means the letter agreement dated as of the Closing Date between
the Company, the Administrative Agent, each Class A Lender party thereto (or
agent thereof) and any Class B Lender (or agent thereof) party thereto.
“Principal Payment Amount” means, as of any Interest Payment Date occurring on
or after the Interest Payment Date occurring in September 2021, the sum of (a)
all Collections received during the Monthly Period most recently ended that were
applied by the Servicer to reduce the Outstanding Principal Balance of the
Pledged Receivables in accordance with the Servicing Agreement, and (b) an
amount equal to the product of (i) 50%, and (ii) the Excess Interest Collections
for the Monthly Period most recently ended.
“Principal Payment Amount Adjustment Event” means, as of any Monthly Reporting
Date occurring in or after October 2021, the following has occurred: the
Determination Date Effective AR calculated as of the immediately preceding
Determination Date is greater than the Specified AR.
“Principal Office” means, for the Administrative Agent, Administrative Agent’s
“Principal Office” as set forth on Appendix B, or such other office as
Administrative Agent may from time to time designate in writing to Company and
each Lender; provided, however, that for the purpose of making any payment on
the Obligations or any other amount due hereunder or any other Credit Document,
the Principal Office of Administrative Agent shall be as set forth on Appendix B
(or such other location within the City and State of New York as Administrative
Agent may from time to time designate in writing to Company and each Lender).
“Pro Rata Share” means with respect to (i) any Class A Lender, the percentage
obtained by dividing (a) the Class A Exposure of that Lender by (b) the
aggregate Class A Exposure of all Lenders, and (ii) any Class B Lender, the
percentage obtained by dividing (a) the Class B Exposure of that Lender by (b)
the aggregate Class B Exposure of all Lenders.
“Protective Undertaking Certification” means a certification provided by an
Equity Lienholder to the Administrative Agent, for the benefit of the Lenders,
in form and substance reasonably satisfactory to the Administrative Agent,
whereby such Equity Lienholder certifies that such Equity Lienholder will not
(a) cause the Company to commence a voluntary or involuntary proceeding under
any Debtor Relief Law, (b) in connection with any such proceeding, challenge the
“true sale” characterization of any sale of Receivables by Holdings to the
Company, or (c) in connection with any such proceeding, attempt to cause the
Company to be “substantively consolidated” with Holdings or any other Person.
“Re-Aged” means returning a Delinquent Receivable to current status without
collecting the total amount of principal, interest, and fees that are
contractually due. For the avoidance of doubt, any Receivable subject to a
Material Modification (in accordance with the Underwriting Policies) shall not
be considered to be Re-Aged for purposes hereof.
“Receivable” means any (i) loan or similar contract or (ii) “payment intangible”
(as defined in the UCC), in each case, with a Receivables Obligor pursuant to
which Holdings or the Receivables Account Bank extends credit to such
Receivables Obligor including all rights under any and all security documents or
supporting obligations related thereto, including the applicable Receivable
Agreements.


23

--------------------------------------------------------------------------------





“Receivable Agreements” means (i) with respect to any Term Receivable, a
Business Loan and Security Agreement, a Business Loan and Security Agreement
Supplement or Loan Summary, the Authorization Agreement for Direct Deposit (ACH
Credit) and Direct Payments (ACH Debit), in each case, in substantially the form
attached as Exhibit C to the Undertakings Agreement and as may be amended,
supplemented or modified from time to time in accordance with the terms of this
Agreement, and the other documents related thereto to which the applicable
Receivables Obligor is a party, and (ii) with respect to any LOC Receivable, a
Business Line of Credit Agreement, a Business Line of Credit Agreement
Supplement, the Authorization Agreement for Direct Deposit (ACH Credit) and
Direct Payments (ACH Debit), in each case, in substantially the form attached as
Exhibit D to the Undertakings Agreement and as may be amended, supplemented or
modified from time to time in accordance with the terms of this Agreement, and
the other documents related thereto to which the applicable Receivables Obligor
is a party.
“Receivable File” means, with respect to any Receivable, (i) copies of each
applicable document listed in the definition of “Receivable Agreements,”
(ii) with respect to any Term Receivable, the UCC financing statement, if any,
filed against the Receivables Obligor in connection with the origination of such
Term Receivable and (iii) copies of each of the documents required by, and
listed in, the Document Checklist attached to the Custodial Agreement, each of
which may be in electronic form.
“Receivable Yield” means, with respect to any Receivable, the imputed interest
rate that is calculated on the basis of the expected aggregate annualized rate
of return (calculated inclusive of all interest and fees (other than any Upfront
Fees)) of such Receivable over the life of such Receivable. 
Such calculation shall assume:
(a)    52 Payment Dates per annum, for Weekly Pay Receivables; and
(b)    252 Payment Dates per annum, for Daily Pay Receivables.
“Receivables Account Bank” means, with respect to any Receivable, (i) Celtic
Bank Corporation, a Utah chartered industrial bank or (iii) with the consent of
the Administrative Agent (acting with the consent of the Requisite Lenders), any
other institution organized under the laws of the United States of America or
any State thereof and subject to supervision and examination by federal or state
banking authorities that originates and owns loans for the Seller pursuant to a
Receivables Program Agreement.
“Receivables Guarantor” means with respect to any Receivables Obligor, (a) each
holder of the Capital Stock (or equivalent ownership or beneficial interest) of
such Receivables Obligor in the case of a Receivables Obligor which is a
corporation, partnership, limited liability company, trust or equivalent entity,
who has agreed to unconditionally guarantee all of the obligations of the
related Receivables Obligor under the related Receivable Agreements or (b) the
natural person operating as the Receivables Obligor, if the Receivables Obligor
is a sole proprietor.
“Receivables Obligor” means with respect to any Receivable, the Person or
Persons obligated to make payments with respect to such Receivable, excluding
any Receivables Guarantor referred to in clause (a) of the definition of
“Receivables Guarantor.”
“Receivables Program Agreement” means, in each case, for so long as each such
agreement shall remain in effect in accordance with its terms, the (i) Amended
and Restated Business Loan Marketing, Servicing and Purchase Agreement, dated as
of September 30, 2016, between Holdings and Celtic Bank Corporation, a Utah
industrial bank (as amended, modified or supplemented from time to time) and
(ii) any other agreement, in form and substance reasonably satisfactory to the
Administrative Agent (acting with the consent of the Requisite Lenders), between
Holdings and a Receivables Account Bank, pursuant to which Holdings may refer
applicants for small business loans conforming to the Underwriting Policies to
such Receivables Account Bank and such Receivables Account Bank has the
discretion to fund or not fund a loan to such applicant based on its own
evaluation of such applicant and containing those provisions as are reasonably
necessary to ensure that the transfer of small business loans by such
Receivables Account Bank to Holdings thereunder are treated as absolute sales.


24

--------------------------------------------------------------------------------





“Register” means a Class A Register or Class B Register, as applicable.
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
“Related Agreements” means, collectively the Organizational Documents of Company
and each Receivables Program Agreement.
“Related Security” has the meaning attributed to such term in the Asset Purchase
Agreement.
“Remaining Term” means for any Receivable as of any date of determination, the
quotient, rounded to two decimal points, obtained by dividing (a) the excess of
(i) such Receivable’s original term or the “applicable amortization period”, as
applicable, expressed in the number of Payment Dates over (ii) the number of
Payments made in respect of such Receivable (or, in the case of a LOC
Receivable, the number of Payments made since the last advance under the related
OnDeck LOC), by (b) the quotient obtained by dividing (i) such Receivable’s
original term or the “applicable amortization period”, as applicable, expressed
in the number of Payment Dates, by (ii) such Receivable’s original term or the
“applicable amortization period”, as applicable, expressed in months.
“Replacement Borrowing Base Certificate” has the meaning set forth in Section
2.1(c)(ii).
“Replacement Lender” has the meaning set forth in Section 2.19(a).
“Requirements of Law” means as to any Person, any law (statutory or common),
treaty, rule, ordinance, order, judgment, Governmental Authorization, or
regulation or determination of an arbitrator or of a Governmental Authority, in
each case applicable to or binding upon the Person or any of its property or to
which the Person or any of its property is subject.
“Requisite Class A Lenders” means one or more Class A Lenders having or holding
Class A Exposure and representing more than 50% of the sum of the aggregate
Class A Exposure of all Class A Lenders.
“Requisite Class B Lenders” means one or more Class B Lenders having or holding
Class B Exposure and representing more than 50% of the sum of the aggregate
Class B Exposure of all Class B Lenders.
“Requisite Lenders” means the Requisite Class A Lenders and the Requisite Class
B Lenders.
“Requisite Remedies Lenders” means (a) until the Maturity Date shall have
occurred and all Class A Loans and all other Obligations owing to the Class A
Lenders have been paid in full in cash, the Requisite Class A Lenders and (b)
thereafter, the Requisite Class B Lenders.
“Reserve Account” means a trust account with account number 0001038377, for
further credit, account number 49512302, maintained with Wells Fargo Bank, N.A.
in the name of Company.
“Reserve Account Funding Amount” means the product of (i) 0.50% and (ii) the
aggregate principal balance of the Loans, provided, however, that if as of any
Monthly Reporting Date beginning with the third Monthly Reporting Date occurring
after the Closing Date, the Three-Month Average Annualized Gross Default Ratio
(LOC) shall be greater than 20.00% per annum, then thereafter the percentage in
clause (i) above shall increase to 1.00% (any such increased rate, a “Reserve
Step-Up”), provided further, however, that notwithstanding the foregoing, if any
time after the occurrence of a Reserve Step-Up the Three-Month Average
Annualized Gross Default Ratio (LOC) shall be less than 17.00% per annum for
three (3) consecutive Monthly Reporting Dates, then the percentage in clause (i)
above shall be reduced back to 0.50% until the Three-Month Average Annualized
Gross Default Ratio (LOC) shall be greater than 20.00% per annum as of any
subsequent Monthly Reporting Date.
“Responsible Officer” means, when used with respect to any Person, any officer
of such Person (who, in the case of the Paying Agent and Custodian, is in the
corporate trust office of such Person), including any president, vice president,
executive vice president, assistant vice president, treasurer, secretary,
assistant secretary or


25

--------------------------------------------------------------------------------





any other officer thereof customarily performing functions similar to those
performed by the individuals who at the time shall be such officers,
respectively, or to whom any matter is referred because of such officer’s
knowledge of or familiarity with the particular subject and, in each case,
having direct responsibility for the administration of this Agreement and the
other Credit Documents to which such Person is a party.
“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of Company
now or hereafter outstanding, except a dividend payable solely in shares of
Capital Stock to the holders of that class; (ii) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of any class of Capital Stock of Company now or
hereafter outstanding; and (iii) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of Capital Stock of Company now or hereafter outstanding.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and its permitted successors and assigns.
“SEC” means the Securities and Exchange Commission.
“Second Highest Concentration Industry Code” means, on any date of
determination, the Industry Code (excluding the Highest Concentration Industry
Code) shared by Receivables Obligors of Eligible Receivables having the highest
aggregate Outstanding Principal Balance.
“Second Highest Concentration State” means, on any date of determination, the
state or territory of the United States (excluding the Highest Concentration
State) in which Receivables Obligors of Eligible Receivables were located as of
the date of origination of such Receivables which has, in the aggregate as of
such date of determination, the highest aggregate Outstanding Principal Balance
as compared to all other such states and territories.
“Secured Parties” has the meaning attributed to such term in the Security
Agreement.
“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit‑sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
“Securities Account” means a “securities account” (as defined in the UCC).
“Securities Account Control Agreement” has the meaning attributed to such term
in the Security Agreement.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
“Securities Intermediary” means Wells Fargo Bank, N.A.
“Security Agreement” means that certain Security Agreement dated as of the
Closing Date between Company and the Collateral Agent, as it may be amended,
restated or otherwise modified from time to time.
“Seller” has the meaning set forth in the Asset Purchase Agreement.
“Servicer” means Holdings, in its capacity as the “Servicer” under the Servicing
Agreement, and, after any removal or resignation of Holdings as the “Servicer”
in accordance with the Servicing Agreement, any Successor Servicer.


26

--------------------------------------------------------------------------------





“Servicer Default” has the meaning attributed to such term in the Servicing
Agreement.
“Servicing Agreement” means that certain Servicing Agreement dated as of the
date hereof between Company, Holdings and the Administrative Agent, as it may be
amended, restated or otherwise modified from time to time, and, after the
appointment of any Successor Servicer, the Successor Servicing Agreement to
which such Successor Servicer is a party, as it may be amended, restated or
otherwise modified from time to time.
“Servicing Fees” has the meaning attributed to such term in the Servicing
Agreement; provided, however that, after the appointment of any Successor
Servicer, the Servicing Fees means the Successor Servicer Fees payable to such
Successor Servicer.
“Servicing Reports” means the Servicing Reports delivered pursuant to the
Servicing Agreement, including the Monthly Servicing Report.
“Servicing Standard” has the meaning attributed to such term in the Servicing
Agreement.
“Solvency Certificate” means a Solvency Certificate of the chief financial
officer (or the equivalent thereof) of each of Holdings and Company
substantially in the form of Exhibit F‑2.
“Solvent” means, with respect to Company or Holdings, that as of the date of
determination, both (i) (a) the sum of such entity’s debt (including contingent
liabilities) does not exceed the present fair saleable value of such entity’s
present assets; (b) such entity’s capital is not unreasonably small in relation
to its business as contemplated on the Closing Date; and (c) such entity has not
incurred and does not intend to incur, or believe (nor should it reasonably
believe) that it will incur, debts beyond its ability to pay such debts as they
become due (whether at maturity or otherwise); and (ii) such entity is “solvent”
within the meaning given that term and similar terms under laws applicable to it
relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standard
No. 5).
“Specified AR” means the lowest Specified AR Percentage for any Interest Payment
Date occurring in September 2021 or later.
“Specified AR Percentage” means a fraction, expressed as a percentage, as of any
Interest Payment Date (a) the numerator of which is the Total Utilization of
Commitments as of such Interest Payment Date immediately after giving effect to
the distributions pursuant to Section 2.11(a) on such Interest Payment Date, and
(b) the denominator of which is sum of (1) the Adjusted EPOPB as of the
Determination Date immediately preceding such Interest Payment Date and (2) any
amounts in the Collection Account and Lockbox Account on such Determination Date
that were retained in the Collection Account or the Lockbox Account after giving
effect to the distributions pursuant to Section 2.11(a) on such Interest Payment
Date instead of distributed pursuant to Section 2.11(a) on such Interest Payment
Date.
“SPV Indebtedness” means any secured Indebtedness (i) incurred by a
special-purpose Domestic Subsidiary of Holdings from time to time to finance a
portfolio of Receivables and (ii) that is not guaranteed by Holdings or any
Domestic Subsidiary of Holdings (other than any special purpose Subsidiary of
Holdings).
“Subordinate Interests” has the meaning set forth in Section 13.1(a).
“Subordinated Indebtedness” means any Indebtedness of Holdings that is fully
subordinated to all senior indebtedness for borrowed money of Holdings, as to
right and time of payment and as to any other rights and remedies thereunder,
including, an agreement on the part of the holders of such Indebtedness that the
maturity of such Indebtedness cannot be accelerated prior to the maturity date
of such senior indebtedness for borrowed money.


27

--------------------------------------------------------------------------------





“Subsequent LOC Advance” means, with respect to any LOC Receivable relating to a
particular OnDeck LOC offered to the related Receivables Obligor, an additional
LOC Receivable representing a subsequent advance under such OnDeck LOC.
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, or other business entity of which more
than 50% of the total voting power of shares of stock or other ownership
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of the Person or Persons (whether directors, managers, trustees
or other Persons performing similar functions) having the power to direct or
cause the direction of the management and policies thereof is at the time owned
or controlled, directly or indirectly, by that Person or one or more of the
other Subsidiaries of that Person or a combination thereof; provided, in
determining the percentage of ownership interests of any Person controlled by
another Person, no ownership interest in the nature of a “qualifying share” of
the former Person shall be deemed to be outstanding.
“Successor Servicer” has the meaning attributed to such term in the Servicing
Agreement.
“Successor Servicing Agreement” has the meaning attributed to such term in the
Servicing Agreement.
“Successor Servicer Expenses” means all reasonable out-of-pocket costs, expenses
and indemnities incurred and documented by the Successor Servicer in connection
with its successor servicing activities and reimbursable by the Company to a
Successor Servicer in accordance with the Successor Servicing Agreement.
“Successor Servicer Fees” means the servicing fees payable to a Successor
Servicer pursuant to a Successor Servicing Agreement.
“Tangible Net Worth” means, as of any day, the total of (a) Holdings’ total
stockholders’ equity, minus (b) all Intangible Assets of Holdings, minus (c) all
amounts due to Holdings from its Affiliates, plus (d) any Convertible
Indebtedness, plus (e) any Warrant Liability.
“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed,
including any interest, additions to tax or penalties applicable thereto.
“Term Portfolio Weighted Average Receivable Yield” means as of any date of
determination, the quotient, expressed as a percentage, obtained by dividing (a)
the sum, for all Eligible Receivables that are Term Receivables, of the product
of (i) the Receivable Yield for each such Receivable multiplied by (ii) the
Outstanding Principal Balance of such Receivable as of such date, by (b) the
Eligible Term Portfolio Outstanding Principal Balance as of such date.
“Term Receivable” means a Receivable that is not a LOC Receivable.
“Terminated Lender” has the meaning set forth in Section 2.18.
“Termination Date” means the date on, and as of, which (a) all Loans have been
repaid in full in cash, (b) all other Obligations (other than contingent
indemnification obligations for which demand has not been made) under this
Agreement and the other Credit Documents have been paid in full in cash or
otherwise completely discharged, and (c) the Commitments shall have been
permanently reduced to zero.
“Termination Notice” has the meaning attributed to such term in the Servicing
Agreement.
“Third Highest Concentration State” means, on any date of determination, the
state or territory of the United States (excluding the Highest Concentration
State and the Second Highest Concentration State) in which Receivables Obligors
of Eligible Receivables were located as of the date of origination of such
Receivables which


28

--------------------------------------------------------------------------------





has, in the aggregate as of such date of determination, the highest aggregate
Outstanding Principal Balance as compared to all other such states and
territories.
“Three-Month Average Delinquency Ratio” means, on any Monthly Reporting Date,
the average of the Delinquency Ratios as of the three Determination Dates
immediately preceding such Monthly Reporting Date.
“Three-Month Average Annualized Gross Default Ratio” means, on any Monthly
Reporting Date, the average of the Annualized Gross Default Ratios as of the
three Determination Dates immediately preceding such Monthly Reporting Date.
“Three-Month Average Annualized Gross Default Ratio (LOC)” means, on any Monthly
Reporting Date, the average of the Annualized Gross Default Ratio (LOC) as of
the three Determination Dates immediately preceding such Monthly Reporting Date.
“Three-Month Average Excess Spread” means, on any Monthly Reporting Date, the
average of the Excess Spreads as of the three Determination Dates immediately
preceding such Monthly Reporting Date.
“Total Interest Amount” means, for any period of time, the total amount of
interest accrued on all Class A Loans and Class B Loans during such time at the
Interest Rate pursuant to Section 2.5 hereof.
“Total Utilization of Class A Commitments” means, as at any date of
determination, the aggregate principal amount of all outstanding Class A Loans.
“Total Utilization of Class B Commitments” means, as at any date of
determination, the aggregate principal amount of all outstanding Class B Loans.
“Total Utilization of Commitments” means, as at any date of determination, the
aggregate principal amount of all outstanding Class A Loans and Class B Loans.
“Transaction Costs” means the fees, costs and expenses payable by Holdings or
Company on or within ninety (90) days after the Closing Date in connection with
the transactions contemplated by the Credit Documents.
“Transfer Date” has the meaning assigned to such term in the Asset Purchase
Agreement.
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
“UCC Agent” means Corporation Service Company, a Delaware corporation, in its
capacity as agent for Holdings or other entity providing secured party
representation services for Holdings from time to time.
“Undertakings Agreement” means that certain agreement, dated as of the date
hereof, by and among Holdings, the Company and the Administrative Agent.
“Underwriting Policies” means the credit policies and procedures of Holdings,
including the underwriting guidelines and On Deck Score methodology, and the
collection policies and procedures of Holdings, in each case as set forth in the
Undertakings Agreement, as such policies, procedures, guidelines and
methodologies may be amended from time to time in accordance with Section 6.16.
“Upfront Fees” means, with respect to any Receivable, the sum of any fees
charged by Holdings or the Receivables Account Bank, as the case may be, to a
Receivables Obligor in connection with the disbursement of a loan, as set forth
in the Receivables Agreement related to such Receivable, which are deducted from
the initial amount disbursed to such Receivables Obligor, including the
“Origination Fee” set forth on the applicable Receivable Agreement.


29

--------------------------------------------------------------------------------





“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.
“Volcker Rule” means the common rule entitled “Proprietary Trading and Certain
Interests and Relationships with Covered Funds” published at 79 Fed. Reg. 5779
et seq.
“Warrant Liability” means, as of any day, the aggregate stated balance sheet
fair value of all outstanding warrants exercisable for redeemable convertible
preferred shares of Holdings determined in accordance with GAAP.
“Weekly Pay Receivable” means any Receivable for which a Payment is generally
due once per week (and, for the avoidance of doubt, each LOC Receivable shall be
considered a Weekly Pay Receivable hereunder).
1.2    Accounting Terms.    Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other information
required to be delivered by Company to Lenders pursuant to Section 5.1(a) and
Section 5.1(b) shall be prepared in accordance with GAAP as in effect at the
time of such preparation (and delivered together with the reconciliation
statements provided for in Section 5.1(d), if applicable). If at any time any
change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Credit Document, and either Company, the Requisite
Lenders or the Administrative Agent shall so request, the Administrative Agent,
the Lenders and Company shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP; provided that, until so amended, (a) such ratio or requirement shall
continue to be computed in accordance with GAAP and accounting principles and
policies in conformity with those used to prepare the Historical Financial
Statements and (b) Company shall provide to the Administrative Agent and each
Lender financial statements and other documents required under this Agreement or
as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. If Administrative Agent, Company and the Administrative
Agent cannot agree upon the required amendments within thirty (30) days
following the date of implementation of any applicable change in GAAP, then all
financial statements delivered and all calculations of financial covenants and
other standards and terms in accordance with this Agreement and the other Credit
Documents shall be prepared, delivered and made without regard to the underlying
change in GAAP.


1.3    Interpretation, etc.


Any of the terms defined herein may, unless the context otherwise requires, be
used in the singular or the plural, depending on the reference. References
herein to any Section, Appendix, Schedule or Exhibit shall be to a Section, an
Appendix, a Schedule or an Exhibit, as the case may be, hereof unless otherwise
specifically provided. The use herein of the word “include” or “including,” when
following any general statement, term or matter, shall not be construed to limit
such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
no limiting language (such as “without limitation” or “but not limited to” or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that fall within the broadest
possible scope of such general statement, term or matter.
SECTION 2.    LOANS


2.1    Loans.


(a)    Commitments. During the Commitment Period and provided the Early
Amortization Period is not then occurring, subject to the terms and conditions
hereof, including, without limitation, delivery of an updated Borrowing Base
Certificate and Borrowing Base Report pursuant to Section 3.2(a)(i), (x) each
Class A Lender severally agrees to make Class A Loans to Company according to
such Lender’s Pro Rata Share in an aggregate amount up to, but not exceeding
such Lender’s Class A Commitment, and (y) each Class B Lender severally agrees
to make Class B Loans to Company according to such Lender’s Pro Rata Share in an
aggregate amount up to, but not exceeding such Lender’s Class B Commitment;
provided that, no Lender shall make any such Loan or portion thereof to the
extent


30

--------------------------------------------------------------------------------





that, after giving effect to such Loan:
(i)    the Total Utilization of Commitments exceeds the Borrowing Base; and
(ii)    the aggregate outstanding principal amount of the Loans funded by the
Class A Lenders and Class B Lenders under this Section 2.1(a)(i) shall exceed
the aggregate Class A Commitments and Class B Commitments, respectively.
(b)    Amounts borrowed pursuant to Sections 2.1(a) may be repaid and reborrowed
during the Commitment Period, and any repayment of the Loans (other than (i)
pursuant to Section 2.9 (which circumstance shall be governed by Section 2.9),
(ii) on any Interest Payment Date that does not fall within the Early
Amortization Period (which circumstance shall be governed by Section 2.11(a)),
or (ii) on a date during the Early Amortization Period (which circumstances
shall be governed by Section 2.11(b)) shall be applied as directed by Company,
provided that the Company (A) may not repay the Loans more than one (1) time per
week during the Commitment Period, (B) must deliver to the Administrative Agent
and the Paying Agent a Controlled Account Voluntary Payment Notice pursuant to
Section 2.10(c)(vii) in connection with such repayment and (C) each repayment of
the Class A Loans or Class B Loans shall be in a minimum amount of $100,000.
Each Lender’s Commitment shall expire on the Commitment Termination Date and all
Loans and all other amounts owed hereunder with respect to the Loans and the
Commitments shall be paid in full no later than the Maturity Date. For the
further avoidance of doubt, the Company may also at any time or from time to
time during the Early Amortization Period, or any time on or after the 3rd
Anniversary Date, voluntarily prepay the Loans (x) in whole or in part on any
Interest Payment Date, or (y) in whole, but not in part, on any other date with
no less than five (5) Business Days’ notice. Any prepayment of Loans pursuant to
this Section 2.1(b) shall be allocated to the Class A Loans and the Class B
Loans as follows: (i) prior to the commencement of the Early Amortization Period
at any time that a Borrowing Base Deficiency exists, (A) first, any amount
necessary to reduce the Class A Borrowing Base Deficiency Amount, if any, to
zero, (B) second any amount necessary to reduce the Class B Borrowing Base
Deficiency Amount, if any, to zero and (C) third, pro rata based on the Class A
Commitments and Class B Commitments (and thereafter allocated to each Class A
Lender or Class B Lender, as applicable, based on their related Pro Rata
Shares), (ii) prior to the commencement of the Early Amortization Period at any
time no Borrowing Base Deficiency exists, pro rata based on the Class A
Commitments and Class B Commitments (and thereafter allocated to each Class A
Lender or Class B Lender, as applicable, based on their related Pro Rata
Shares), and (iii) from and after the commencement of the Early Amortization
Period, first to the Class A Loans until the principal balance of the Class A
Loans is reduced to zero and thereafter to the Class B Loans until the principal
balance of the Class B Loans is reduced to zero. On the date of any repayment of
the Loans hereunder, so long as the Early Amortization Period is not in effect
and no Borrowing Base Deficiency exists, if amounts in the Reserve Account
exceed the Reserve Account Funding Amount (calculated, in each case, after
giving effect to such repayment), then such excess may at the election of the
Company be distributed by the Company in accordance with Section 6.5.
(c)    Borrowing Mechanics for Loans.
(i)    Class A Loans shall be made in an aggregate minimum amount of $100,000,
and Class B Loans shall be made in an aggregate minimum amount of $50,000. Any
Credit Extension shall be funded, in the aggregate, with Class A Loans and Class
B Loans in amounts necessary to cause the ratio of the outstanding principal
balance of Class A Loans to the outstanding principal balance of the Class B
Loans to be equal, immediately after making such Credit Extension, to the ratio
of the Class A Commitments to the Class B Commitments. The Class A Loans and
Class B Loans shall thereafter be funded individually, by each Lender based on
such Lender’s Pro Rata Share.
(ii)    Whenever Company desires that Lenders make Loans, Company shall deliver
to Administrative Agent, the Paying Agent and the Custodian a fully executed and
delivered Funding Notice no later than 11:00 a.m. (New York City time) at least
two (2) Business Days in advance of the proposed Credit Date; provided, that (x)
the Company shall review such Funding Notice on the Business Day immediately
preceding the proposed Credit Date and (y) if following such review it has
determined that a Receivable would not qualify as an Eligible Receivable by
virtue of clause (r) of the Eligibility Criteria not being satisfied then


31

--------------------------------------------------------------------------------





(1) such Receivable shall be deemed to be excluded from the Borrowing Base
Certificate included in such Funding Notice (each, an “Original Borrowing Base
Certificate”) (and any certification related thereto contained therein or in the
Credit Documents) and (2) the Company shall deliver to Administrative Agent, the
Custodian and the Paying Agent a revised Funding Notice no later than 1:00 p.m.
(New York City time) at least one (1) Business Day in advance of the proposed
Credit Date and such revised Funding Notice (and the corresponding Borrowing
Base Certificate) (each, a “Replacement Borrowing Base Certificate”) shall be
modified solely to make adjustments necessary to exclude any such Receivable
that would not qualify as an Eligible Receivable by virtue of clause (r) of the
Eligibility Criteria not being satisfied, including any reductions due to any
resulting Excess Concentration Amounts, if any. Each such Funding Notice shall
be delivered with a Borrowing Base Certificate reflecting sufficient
Availability for the requested Loans and a Borrowing Base Report. The
Administrative Agent shall deliver to each Lender any such Funding Notice the
Administrative Agent receives from the Company on the same Business Day on which
the Administrative Agent receives such notice (so long as the Administrative
Agent receives such Funding Notice at or before 1:00 p.m. (New York City time)
and no later than noon (New York time) on the Business Day following its receipt
of such Funding Notice from the Company if the Administrative Agent receives
such notice after 1:00 p.m. (New York City time)).
(iii)    Each Lender shall make the amount of its Loan available to the Paying
Agent not later than 3:00 p.m. (New York City time) on the applicable Credit
Date by wire transfer of same day funds in Dollars to the Funding Account, and
the Paying Agent shall remit such funds to the Company not later than 4:00 p.m.
(New York City time) by wire transfer of same day funds in Dollars from the
Funding Account to another account of Company designated in the related Funding
Notice.
(iv)    Company may borrow Loans pursuant to this Section 2.1, purchase Eligible
Receivables pursuant to Section 2.10(c)(vii)(C) and/or prepay the Loans pursuant
to Section 2.10(c)(vii)(B), collectively, on no more than three (3) days per
calendar week.
2.2    Pro Rata Shares.    All Loans of each Class shall be made by Class A
Lenders or Class B Lenders, as applicable, simultaneously and proportionately to
their respective Pro Rata Shares, it being understood that no Lender shall be
responsible for any default by any other Lender in such other Lender’s
obligation to make a Loan requested hereunder nor shall any Commitment of any
Lender be increased or decreased as a result of a default by any other Lender in
such other Lender’s obligation to make a Loan requested hereunder.


2.3    Use of Proceeds.    The proceeds of Loans, if any, made on the Closing
Date shall be applied by Company to (a) acquire Eligible Receivables from
Holdings pursuant to the Asset Purchase Agreement and (b) pay Transaction Costs
and to fund the Reserve Account. The proceeds of the Loans made after the
Closing Date shall be applied by Company to (a) finance the acquisition of
Eligible Receivables from Holdings pursuant to the Asset Purchase Agreement, (b)
pay Transaction Costs and ongoing fees and expenses of Company hereunder and to
fund the Reserve Account and (c) make other payments (including Borrower
Distributions) in accordance with Section 2.11 and Section 6.5. No portion of
the proceeds of any Credit Extension shall be used in any manner that causes or
might cause such Credit Extension or the application of such proceeds to violate
Regulation T, Regulation U or Regulation X of the Board of Governors of the
Federal Reserve System or any other regulation thereof or to violate the
Exchange Act.


2.4    Evidence of Debt; Register; Lenders’ Books and Records; Notes.


(a)Lenders’ Evidence of Debt. Each Lender shall maintain on its internal records
an account or accounts evidencing the Obligations of Company to such Lender,
including the amounts of the Loans made by it and each repayment and prepayment
in respect thereof. Any such recordation shall be conclusive and binding on
Company, absent manifest error; provided, that the failure to make any such
recordation, or any error in such recordation, shall not affect any Lender’s
Commitments or Company’s Obligations in respect of any applicable Loans; and
provided further, in the event of any inconsistency between the Registers and
any Lender’s records, the recordations in the Registers shall govern absent
manifest error.


(b)    Registers.


32

--------------------------------------------------------------------------------





(i)    Class A Register. The Administrative Agent, acting for this purpose as an
agent of the Company, shall maintain at its Principal Office a register for the
recordation of the names and addresses of the Class A Lenders and the Class A
Commitments and Class A Loans (and stated interest) of each Class A Lender from
time to time (the “Class A Register”). The Class A Register shall be available
for inspection by Company or any Class A Lender at any reasonable time and from
time to time upon reasonable prior notice. The Administrative Agent shall record
in the Class A Register the Class A Commitments and the Class A Loans, and each
repayment or prepayment in respect of the principal amount of the Class A Loans,
and any such recordation shall be conclusive and binding on Company and each
Class A Lender, absent manifest error; provided, failure to make any such
recordation, or any error in such recordation, shall not affect any Class A
Lender’s Class A Commitments or Company’s Obligations in respect of any Class A
Loan. Company hereby designates the entity serving as the Administrative Agent
to serve as Company’s agent solely for purposes of maintaining the Class A
Register as provided in this Section 2.4, and Company hereby agrees that, if
such entity serves in such capacity, the entity serving as the Administrative
Agent and its officers, directors, employees, agents and affiliates shall
constitute “Indemnitees.”
(ii)    Class B Register. The Administrative Agent, acting for this purpose as
an agent of the Company, shall maintain at its Principal Office a register for
the recordation of the names and addresses of the Class B Lenders and the Class
B Commitments and Class B Loans of each Class B Lender from time to time (the
“Class B Register”). The Class B Register shall be available for inspection by
Company or any Class B Lender at any reasonable time and from time to time upon
reasonable prior notice. The Administrative Agent shall record in the Class B
Register the Class B Commitments and the Class B Loans, and each repayment or
prepayment in respect of the principal amount of the Class B Loans, and any such
recordation shall be conclusive and binding on Company and each Class B Lender,
absent manifest error; provided, failure to make any such recordation, or any
error in such recordation, shall not affect any Class B Lender’s Class B
Commitments or Company’s Obligations in respect of any Class B Loan. Company
hereby designates the entity serving as the Administrative Agent to serve as
Company’s agent solely for purposes of maintaining the Class B Register as
provided in this Section 2.4, and Company hereby agrees that, if such entity
serves in such capacity, the entity serving as the Administrative Agent and its
officers, directors, employees, agents and affiliates shall constitute
“Indemnitees.”
(c)    Loan Notes. If so requested by any Lender by written notice to Company
(with a copy to Administrative Agent) at least two (2) Business Days prior to
the Closing Date, or at any time thereafter, Company shall execute and deliver
to such Lender (and/or, if applicable and if so specified in such notice, to any
Person who is an assignee of such Lender pursuant to Section 9.5) on the Closing
Date (or, if such notice is delivered after the Closing Date, promptly after
Company’s receipt of such notice) a Class A Loan Note or Class B Loan Note, as
applicable, to evidence such Lender’s Loans.
2.5    Interest on Loans.


(a)     Except as otherwise set forth herein, for each Interest Period the Loans
of each Class shall accrue interest daily at a rate per annum equal to the
Interest Rate. The LIBO Rate for each Interest Period shall be determined by the
Administrative Agent on the Interest Rate Determination Date for such Interest
Period and the Administrative Agent shall notify the Company of such
determination no later than the first day of such Interest Period.
 
(b)In computing interest on any Loan, the date of the making of such Loan or the
first day of an Interest Period applicable to such Loan shall be included, and
the date of payment of such Loan or the expiration date of an Interest Period
applicable to such Loan shall be excluded; provided, if a Loan is repaid on the
same day on which it is made, one (1) day’s interest shall be paid on that Loan.
Each Lender shall provide an invoice of the interest accrued and payable on each
Interest Payment Date on its Loans not later than 3:00 p.m. (New York City time)
on the Monthly Reporting Date immediately preceding such Interest Payment Date.


(c)Except as otherwise set forth herein, interest on each Loan shall be payable
in arrears (i) on each Interest Payment Date; (ii) upon the request of the
Administrative Agent, upon any prepayment of that Loan,


33

--------------------------------------------------------------------------------





whether voluntary or mandatory, to the extent accrued on the amount being
prepaid; and (iii) at maturity.


(d)The Total Interest Amount for any period of time shall be allocated as
follows: (i) the Class A Lenders shall be entitled to an amount, as interest,
equal to the Class A Interest Amount and (ii) the Class B Lenders shall be
entitled to an amount, as interest, equal to the Class B Interest Amount. The
Class A Lenders are not entitled to interest on any Class A Loans in an amount
in excess of the Class A Interest Amount and the Class B Lenders are not
entitled to interest on any Class B Loans in an amount in excess of the Class B
Interest Amount.


(e)No Default, Event of Default or breach of any other provision of any Credit
Document shall occur, or be deemed to occur, during the Early Amortization
Period if there are insufficient amounts in the Collection Account and Lockbox
Account on any Interest Payment Date to pay any unpaid Class B Interest Amounts
in accordance with the terms of Section 2.11(b) on any Interest Payment Date on
which there is any outstanding Class A Exposure.


(f)If any accrued Class A Interest Amount through the last day of any Interest
Period is not paid on any Interest Payment Date, then such unpaid Class A
Interest Amounts (and any interest thereon pursuant to this clause (g)), shall
accrue interest until the next Interest Payment Date at a per annum rate equal
to the Class A Adjusted Rate for the immediately preceding Interest Period.


(g)If any accrued Class B Interest Amount through the last day of any Interest
Period is not paid on any Interest Payment Date, then such unpaid Class B
Interest Amounts (and any interest thereon pursuant to this clause (h)), shall
accrue interest until the next Interest Payment Date at a per annum rate equal
to the product of (i) 12 and (ii) the quotient of (A) the Class B Interest
Amount for the immediately preceding Interest Period, and (B) the average daily
Total Utilization of the Class B Commitments during such Interest Period.


(h)All interest referred to in Section 2.5 shall be calculated on the basis of a
360‑day year and the actual number of days elapsed and shall be payable monthly
in arrears on (i) each Interest Payment Date, and (ii) the Maturity Date.


2.6    Payments.


(a)    Company agrees to pay to each Person entitled to payment thereunder by
the Company, in the amounts and at the times set forth in the Pricing Letter.
(b)    All fees (other than any fees payable on the Closing Date) referred to in
Section 2.6(a) shall be calculated on the basis of a 360‑day year and the actual
number of days elapsed and shall be payable monthly in arrears on (i) each
Interest Payment Date during the Commitment Period, commencing on the first such
date to occur after the Closing Date, and (ii) on the Commitment Termination
Date.
2.7    Repayment on or Before Maturity Date.     Company shall repay (i) the
Loans and (ii) all other Obligations (other than contingent indemnification
obligations for which demand has not been made) under this Agreement and the
other Credit Documents, in each case, in full in cash on or, subject to any
other limitations on prepayments in the Credit Documents, before the Maturity
Date.


2.8    Voluntary Commitment Reductions


(a)    Except as set forth in the Pricing Letter and subject to Section 2.8(c)
below, Company may, upon not less than 20 Business Days prior written notice to
Administrative Agent (which notice shall be revocable by Company in its sole
discretion at any time up to three (3) Business Days’ prior to such termination
or reduction date, as applicable), at any time and from time to time terminate
in whole or permanently reduce in part the Commitments. Any reduction in the
Commitments pursuant to this Section 2.8(a) shall be allocated to the Class A
Commitments and the Class B Commitments pro rata, based on the amounts of the
Class A Commitments and Class B Commitments immediately before such reduction.


34

--------------------------------------------------------------------------------





(b)    Company’s notice shall designate the date (which shall be a Business Day)
of such termination or reduction and the amount of any partial reduction, and
such termination or reduction of the Commitments shall be effective on the date
specified in Company’s notice and shall reduce the Commitment of each Class A
Lender and Class B Lender based on its Pro Rata Share thereof.
(c)    If Company voluntarily terminates any Commitments as provided in
Section 2.8(a), other than in connection with any voluntary termination
described in the last paragraph of Section 2.14, Company shall pay to Paying
Agent, on behalf of the Lenders on the date of such termination, the amounts (if
any) described in the Pricing Letter.
2.9    Borrowing Base Deficiency.    Company shall prepay the Loans within four
(4) Business Days of the earlier of (i) an Authorized Officer or the Chief
Financial Officer (or in each case, the equivalent thereof) of Company becoming
aware that a Borrowing Base Deficiency exists and (ii) receipt by Company of
notice from any Agent or any Lender that a Borrowing Base Deficiency exists, in
each case in an amount equal to such Borrowing Base Deficiency, which shall be
applied first to the Class A Loans until the Class A Borrowing Base Deficiency
Amount is reduced to zero and then to the Class B Loans until the Class B
Borrowing Base Deficiency Amount is reduced to zero.


2.10    Controlled Accounts.


(a)Company shall establish and maintain cash management systems reasonably
acceptable to the Administrative Agent, including, without limitation, with
respect to blocked account arrangements. Other than a segregated trust account
(the “Funding Account”) maintained at the Paying Agent into which proceeds of
Loans may be funded at the direction of Company, Company shall not establish or
maintain a Deposit Account or Securities Account other than a Controlled Account
and Company shall not, and shall cause Servicer not to deposit Collections or
proceeds thereof in a Securities Account or Deposit Account which is not a
Controlled Account (provided, that, inadvertent and non-recurring errors by
Servicer in applying such Collections or proceeds that are promptly, and in any
event within two (2) Business Days after Servicer or Company has (or should have
had in the exercise of reasonable diligence) knowledge thereof, cured shall not
be considered a breach of this covenant). All Collections and proceeds of
Collateral shall be subject to an express trust for the benefit of Collateral
Agent on behalf of the Secured Parties and shall be delivered to Lenders for
application to the Obligations or any other amount due under any other Credit
Document as set forth in this Agreement.


(b)On or prior to the date hereof, Company shall cause to be established and
maintained, (i) a trust account (or sub-accounts) in the name of Company and
under the sole dominion and control of the Collateral Agent designated as the
“Collection Account” and bearing a designation clearly indicating that the funds
and other property credited thereto are held for Collateral Agent for the
benefit of the Secured Parties and subject to the Securities Account Control
Agreement and (ii) a Deposit Account into which the proceeds of all Pledged
Receivables, including by automatic debit from Receivables Obligors’ operating
accounts, shall be deposited in the name of Company designated as the “Lockbox
Account” as to which the Collateral Agent has sole dominion and control over
such account for the benefit of the Secured Parties within the meaning of
Section 9-104(a)(2) of the UCC pursuant to the Lockbox Account Control
Agreement. The Lockbox Account Control Agreement will provide that all funds in
the Lockbox Account will be swept daily into the Collection Account.


(c)Lockbox System.


(i)Company has established pursuant to the Lockbox Account Control Agreement and
the Securities Account Control Agreement for the benefit of the Collateral
Agent, on behalf of the Secured Parties, a system of lockboxes and related
accounts or deposit accounts as described in Sections 2.10(a) and (b) (the
“Lockbox System”) into which (subject to the proviso in Section 2.10 (a)) all
Collections shall be deposited.




35

--------------------------------------------------------------------------------





(ii)Company shall have identified a method reasonably satisfactory to
Administrative Agent to grant Backup Servicer (and its delegates) access to the
Lockbox Account when the Backup Servicer has become the Successor Servicer in
accordance with the Credit Documents, for purposes of initiating ACH transfers
from Receivables Obligors’ operating accounts after the date hereof.


(iii)Company shall not establish any lockbox or lockbox arrangement without the
consent of the Administrative Agent in its sole discretion, and prior to
establishing any such lockbox or lockbox arrangement, Company shall cause each
bank or financial institution with which it seeks to establish such a lockbox or
lockbox arrangement, to enter into a control agreement with respect thereto in
form and substance satisfactory to the Administrative Agent in its sole
discretion. Notwithstanding the foregoing, the Administrative Agent shall not
consent to any lockbox or lockbox arrangement or enter into a control agreement
with respect thereto without the prior written consent of the Requisite Lenders.


(iv)Without the prior written consent of the Administrative Agent (acting at the
direction of, or with the prior written consent of, the Requisite Lenders),
Company shall not (A) change the general instructions given to the Servicer in
respect of payments on account of Pledged Receivables to be deposited in the
Lockbox System or (B) change any instructions given to any bank or financial
institution which in any manner redirects any Collections or proceeds thereof in
the Lockbox System to any account which is not a Controlled Account.


(v)Company acknowledges and agrees that (A) the funds on deposit in the Lockbox
System shall continue to be collateral security for the Obligations secured
thereby, and (B) upon the commencement of the Early Amortization Period, at the
election of the Requisite Remedies Lenders, the funds on deposit in the Lockbox
System may be applied as provided in Section 2.11(b).


(vi)Company has directed, and will at all times hereafter direct, the Servicer
to direct payment from each of the Receivables Obligors on account of Pledged
Receivables directly to the Lockbox System. Company agrees (A) to instruct the
Servicer to instruct each Receivables Obligor to make all payments with respect
to Pledged Receivables directly to the Lockbox System and (B) promptly (and,
except as set forth in the proviso to this Section 2.10(c)(vi), in no event
later than two (2) Business Days following receipt) to deposit all payments
received by it on account of Pledged Receivables, whether in the form of cash,
checks, notes, drafts, bills of exchange, money orders or otherwise, in the
Lockbox System in precisely the form in which they are received (but with any
endorsements of Company necessary for deposit or collection), and until they are
so deposited to hold such payments in trust for and as the property of the
Collateral Agent; provided, however, that with respect to any payment received
that does not contain sufficient identification of the account number to which
such payment relates or cannot be processed due to an act beyond the control of
the Servicer, such deposit shall be made no later than the second Business Day
following the date on which such account number is identified or such payment
can be processed, as applicable.


(vii)So long as no Event of Default has occurred and shall be continuing (and,
(x) with respect to clause (A) below, so long as no Early Amortization Period is
then occurring, and (y) with respect to clause (C) below, so long as the
Commitment Period is in effect), Company or its designee shall be permitted to
direct the investment of the funds from time to time held in the Collection
Account and the Reserve Account (A) in Permitted Investments and to sell or
liquidate such Permitted Investments and reinvest proceeds from such sale or
liquidation in other Permitted Investments (but none of the Collateral Agent,
the Administrative Agent or the Lenders shall have liability whatsoever in
respect of any failure by the Paying Agent to do so), with all such proceeds and
reinvestments to be held in the Collection Account; provided, however, that the
maturity of the Permitted Investments on deposit in the Collection Account shall
be no later than the Business Day immediately preceding the date on which such
funds are required to be withdrawn therefrom pursuant to this Agreement, (B) to
repay the Loans in accordance with Section 2.1(b), provided, however, that (w)
to effect any such repayment from a Controlled Account, Company shall deliver to
the Administrative Agent and the Paying Agent a Controlled Account Voluntary
Payment Notice in substantially the form of Exhibit G hereto no later than 12:00
p.m. (New York City time) on the second Business Day prior to the date of any
such


36

--------------------------------------------------------------------------------





repayment specifying the date of prepayment, the amount to be repaid per Class
(which amounts shall be repaid (I) prior to the commencement of the Early
Amortization Period, pro rata based on the Class A Commitments and Class B
Commitments (and thereafter allocated to each Class A Lender or Class B Lender,
as applicable, based on their related Pro Rata Shares), and (ii) from and after
the commencement of the Early Amortization Period, first to the Class A Loans
until the principal balance of the Class A Loans is reduced to zero and
thereafter to the Class B Loans) and the Controlled Account from which such
repayment shall be made, (x) the minimum amount of any such repayment on the
Loans shall be $100,000, and (y) after giving effect to each such repayment, an
amount equal to not less than the aggregate of 105% of the aggregate pro forma
amount of interest, fees and expenses projected to be due hereunder and under
the Servicing Agreement, the Backup Servicing Agreement, the Custodial Agreement
and the Successor Servicing Agreement, if any, for the remainder of the
applicable Interest Period, based on the Accrued Interest Amount on such date
and a projection of the interest to accrue on the Loans during the remainder of
the applicable Interest Period using the same assumptions as are contained in
the calculation of the Accrued Interest Amount, and the Total Utilization of
Class A Commitments and the Total Utilization of Class B Commitments on such
date (after giving effect to such repayments), shall remain in the Lockbox
Account and the Collection Account, or (C) during the Commitment Period, to
purchase additional Eligible Receivables pursuant to the terms and conditions of
the Asset Purchase Agreement, provided, (w) that a Borrowing Base Certificate
(evidencing sufficient Availability after giving effect to the release of
Collections and the making of any Loan being made on such date and that after
giving effect to the release of Collections, no event has occurred and is
continuing that constitutes, or would result from such release that would
constitute, a Borrowing Base Deficiency, Default, Event of Default or Early
Amortization Event) and a Borrowing Base Report shall be delivered to the
Administrative Agent, the Paying Agent and the Custodian no later than 11:00
a.m. (New York City time) at least two (2) Business Days in advance of any such
proposed purchase or release, (x) if such purchase of Eligible Receivables were
being funded with Loans, the conditions for making such Loans on such date
contained in Section 3.2(a)(iii) and Section 3.2(a)(vi) would be satisfied as of
such date, and provided further, that if such withdrawal from the Collection
Account does not occur simultaneously with the making of a Loan by the Lenders
hereunder pursuant to the delivery of a Funding Notice, such withdrawal shall be
considered a “Loan” solely for purposes of Section 2.1(c)(iv), (y) no more than
three (3) borrowings of each of Class A Loans and Class B Loans pursuant to
Section 2.1 may be made in any calendar week and (z) after giving effect to such
release, an amount equal to not less than the aggregate of 105% of the aggregate
pro forma amount of interest, fees and expenses projected to be due hereunder
and under the Servicing Agreement, the Backup Servicing Agreement, the Custodial
Agreement and the Successor Servicing Agreement, if any, for the remainder of
the applicable Interest Period, based on the Accrued Interest Amount on such
date and a projection of the interest to accrue on the Loans during the
remainder of the applicable Interest Period using the same assumptions as are
contained in the calculation of the Accrued Interest Amount, and the Total
Utilization of Class A Commitments and the Total Utilization of Class B
Commitments on such date shall remain in the Lockbox Account and the Collection
Account. Notwithstanding the foregoing clauses (B) and (C), no funds may be
withdrawn from the Reserve Account on any date for the purposes described
therein unless, after giving effect to such withdrawal, the Reserve Account
shall contain an amount not less than the Reserve Account Funding Amount as of
such date.


(viii)All income and gains from the investment of funds in the Collection
Account shall be retained in the Collection Account, until each Interest Payment
Date, at which time such income and gains shall be applied in accordance with
Section 2.11(a), or (b) (or, if sooner, until utilized for a repayment pursuant
to Section 2.10(c)(vii)(B) or a purchase of additional Eligible Receivables
pursuant to Section 2.10(c)(vii)(C)), as the case may be. As between Company and
Collateral Agent, Company shall treat all income, gains and losses from the
investment of amounts in the Collection Account as its income or loss for
federal, state and local income tax purposes. Each of the Company and the
Administrative Agent acknowledges that upon its written request and at no
additional cost, it has the right to receive notification after the completion
of each purchase and sale of Permitted Investments or Paying Agent’s receipt of
a broker’s confirmation. Each of the Company and the Administrative Agent agrees
that such notifications shall not be provided by the Paying Agent hereunder, and
the Paying Agent shall make available, upon request and in lieu of
notifications, periodic


37

--------------------------------------------------------------------------------





account statements that reflect such investment activity. No statement need be
made available for any fund/account if no activity has occurred in such
fund/account during such period.


(d)    Reserve Account. On or prior to the date hereof, Company shall cause to
be established and maintained a Securities Account in the name of Company
designated as the “Reserve Account” as to which the Collateral Agent has control
over such account for the benefit of the Secured Parties within the meaning of
Section 8-106 of the UCC pursuant to the Blocked Account Control Agreement. The
Reserve Account will be funded in an amount equal to the Reserve Account Funding
Amount with (i) proceeds of Loans, and (ii) funds available therefor pursuant to
Section 2.11(a). On any Interest Payment Date during the Early Amortization
Period, the Paying Agent shall pursuant to written direction of the
Administrative Agent or the Collateral Agent transfer all amounts in the Reserve
Account into the Collection Account for application on such Interest Payment
Date in accordance with Section 2.11(b), provided, further that following the
transfer and application of such amounts in accordance herewith, there shall be
no obligation to maintain the Reserve Account Funding Amount or any other
amounts in the Reserve Account.
2.11    Application of Proceeds


(a)    Application of Amounts in the Collection Account and Lockbox Account
prior to the commencement of the Early Amortization Period. So long as the Early
Amortization Period is not then occurring, on each Interest Payment Date, all
amounts in the Collection Account, the Reserve Account (but only amounts in
excess of the Reserve Account Funding Amount as of such day) and Lockbox Account
as of the last day of the related Interest Period shall be applied by the Paying
Agent based on the Monthly Servicing Report approved in good faith by the
Administrative Agent (provided, however, that if the Paying Agent receives
approval of the Monthly Servicing Report from the Administrative Agent, then the
Paying Agent may conclusively presume that such approval was given in good
faith) as follows:
(i)    first, to Company, amounts sufficient for Company to maintain its limited
liability company existence and to pay similar expenses up to an amount not to
exceed $1,000 in any Fiscal Year, and only to the extent not previously
distributed to Company during such Fiscal Year pursuant to clause (xv) below;
(ii)    second, to the Servicer to pay any accrued and unpaid Servicing Fees or,
if applicable, to the Successor Servicer to pay any accrued and unpaid Successor
Servicing Fees and Successor Servicing Expenses;
(iii)    third, on a pari passu basis, (A) to the Backup Servicer to pay any
accrued and unpaid Backup Servicing Fees; (B) to the Custodian to pay any costs,
fees and indemnities then due and owing to the Custodian; (C) to each Controlled
Account Bank to pay any costs, fees and indemnities then due and owing to such
Controlled Account Bank (in respect of the Controlled Accounts); (D) to
Administrative Agent to pay any costs, fees or indemnities then due and owing to
Administrative Agent under the Credit Documents; (E) to Collateral Agent to pay
any costs, fees or indemnities then due and owing to Collateral Agent under the
Credit Documents; and (F) to Paying Agent to pay any costs, fees or indemnities
then due and owing to Paying Agent under the Credit Documents; provided,
however, that the aggregate amount of costs, fees or indemnities payable to the
Backup Servicer, Administrative Agent, the Custodian, the Collateral Agent, each
Controlled Account Bank (in respect of the Controlled Accounts) and the Paying
Agent pursuant to this clause (iii) shall not exceed $450,000 in any Fiscal
Year;
(iv)    fourth, on a pro rata basis to the Class A Lenders, at the direction of
the Administrative Agent, to pay fees (including, without any limitation, any
and all payments payable or allocable to the Class A Lenders pursuant to the
Pricing Letter) and unpaid accrued Class A Interest Amounts (calculated in
accordance with Section 2.5);
(v)    fifth, on a pro rata basis to the Class B Lenders, at the direction of
the Administrative Agent, to pay fees (including, without any limitation, any
and all payments payable or allocable to the Class


38

--------------------------------------------------------------------------------





B Lenders pursuant to the Pricing Letter) and unpaid accrued Class B Interest
Amounts (calculated in accordance with Section 2.5);
(vi)    sixth, to the Class A Lenders based on their Pro Rata Shares at the
direction of the Administrative Agent, to pay in reduction of the Class A Loans,
any amount necessary to reduce the Class A Borrowing Base Deficiency Amount, if
any, to zero;
(vii)    seventh, to the Class B Lenders based on their Pro Rata Shares at the
direction of the Administrative Agent, to pay in reduction of the Class B Loans,
any amount necessary to reduce the Class B Borrowing Base Deficiency Amount, if
any, to zero;
(viii)     eighth, on or after the Interest Payment Date occurring in September
2021, to the Lenders, at the direction of the Administrative Agent, the
Principal Payment Amount to reduce the outstanding principal balance of the
Loans (which amount shall be allocated to the Class A Loans and the Class B
Loans pro rata based on the Class A Commitments and Class B Commitments (and
thereafter allocated to each Class A Lender or Class B Lender, as applicable,
based on their related Pro Rata Shares));
(ix)    ninth, on a pari passu basis to the extent not paid pursuant to clause
(iii) above, to pay to Administrative Agent, Backup Servicer, Custodian, Paying
Agent, Collateral Agent, and each Controlled Account Bank any costs, fees or
indemnities not paid in accordance with clause (iii) above;
(x)     tenth, to the Reserve Account an amount (if any) necessary to cause the
amount on deposit in the Reserve Account to equal to the Reserve Account Funding
Amount;
(xi)    eleventh, on a pro rata basis, to the Class A Lenders (based on their
Pro Rata Shares), at the direction of the Administrative Agent, to pay any other
Obligations then due and owing to the Class A Lenders or Class A Indemnitees;
(xii)    twelfth, on a pro rata basis, to the Class B Lenders (based on their
Pro Rata Shares), at the direction of the Administrative Agent, to pay any other
Obligations then due and owing to the Class B Lenders or Class B
Indemnitees;    
(xiii)    thirteenth, to pay all other Obligations or any other amount then due
and owing hereunder;
(xiv)    fourteenth, at the election of Company, on a pro rata basis, at the
direction of the Administrative Agent, to the Class A Lenders and the Class B
Lenders to repay the principal of the Loans (which amount shall be allocated to
the Class A Loans and the Class B Loans pro rata based on the Class A
Commitments and the Class B Commitments); and
(xv)    fifteenth, to the extent that no Principal Payment Amount Adjustment
Event would exist after giving effect to such distribution, any remainder to
Company or as Company shall direct consistent with Section 6.5; provided, that
if and to the extent a Principal Payment Amount Adjustment Event would occur
after giving effect to any such distribution to the Company, then such amount of
such distribution shall be paid to reduce the outstanding principal balance of
the Loans (which amount shall be allocated to the Class A Loans and the Class B
Loans pro rata based on the Class A Commitments and Class B Commitments (and
thereafter allocated to each Class A Lender or Class B Lender, as applicable,
based on their related Pro Rata Shares)).


39

--------------------------------------------------------------------------------





(b)    Application of Amounts in the Collection Account, the Lockbox Account and
the Reserve Account during the Early Amortization Period. Notwithstanding
anything herein to the contrary, if the Early Amortization Period is then
occurring (following the occurrence of an Event of Default or any other Early
Amortization Event), on each Interest Payment Date, all amounts in the
Collection Account, Reserve Account and Lockbox Account as of the last day of
the related Interest Period shall be applied by the Paying Agent based on the
Monthly Servicing Report approved in good faith by the Administrative Agent
(provided, however, that if the Paying Agent receives approval of the Monthly
Servicing Report from the Administrative Agent, then the Paying Agent may
conclusively presume that such approval was given in good faith) as follows:
(i)    first, to Company, amounts sufficient for Company to maintain its limited
liability company existence and to pay similar expenses up to an amount not to
exceed $1,000 in any Fiscal Year, and only to the extent not previously
distributed to Company during such Fiscal Year pursuant to Section 2.11(a)(i) or
2.11(a)(xv) above;
(ii)    second, to the Servicer to pay any accrued and unpaid Servicing Fees,
or, if applicable, to the Successor Servicer to pay any accrued and unpaid
Successor Servicing Fees and Successor Servicing Expenses;
(iii)    third, on a pari passu basis, (A) to the Backup Servicer to pay any
accrued and unpaid Backup Servicing Fees; (B) to the Custodian to pay any costs,
fees and indemnities then due and owing to the Custodian; (C) to each Controlled
Account Bank to pay any costs, fees and indemnities then due and owing to such
Controlled Account Bank (in respect of the Controlled Accounts), (D) to
Administrative Agent to pay any costs, fees or indemnities then due and owing to
Administrative Agent under the Credit Documents; (E) to Collateral Agent to pay
any costs, fees or indemnities then due and owing to Collateral Agent under the
Credit Documents; and (F) to Paying Agent to pay any costs, fees or indemnities
then due and owing to Paying Agent under the Credit Documents;
(iv)    fourth, on a pro rata basis to the Class A Lenders, at the direction of
the Administrative Agent, to pay fees (including, without any limitation, any
and all payments payable or allocable to the Class A Lenders pursuant to the
Pricing Letter) and unpaid accrued Class A Interest Amounts and any unpaid
interest thereon (calculated in accordance with Section 2.5);
(v)    fifth, on a pro rata basis to the Class A Lenders, at the direction of
the Administrative Agent, to repay the Class A Loans until the Class A Loans are
paid in full;
(vi)    sixth, on a pro rata basis to the Class B Lenders, at the direction of
the Administrative Agent, to pay fees (including, without any limitation, any
and all payments payable or allocable to Class B Lenders pursuant to the Pricing
Letter) and unpaid accrued Class B Interest Amounts and any unpaid interest
thereon (calculated in accordance with Section 2.5);
(vii)    seventh, on a pro rata basis to the Class B Lenders, at the direction
of the Administrative Agent, to repay the Class B Loans until the Class B Loans
are paid in full;
(viii)    eight, to the Class A Lenders (based on their Pro Rata Shares), at the
direction of the Administrative Agent, to pay any other Obligations then due and
owing to the Class A Lenders or Class A Indemnitees;
(ix)    ninth, to the Class B Lenders (based on their Pro Rata Shares), at the
direction of the Administrative Agent, to pay any other Obligations then due and
owing to the Class B Lenders or Class B Indemnitees;
(x)    tenth, to pay all other Obligations or any other amount then due and
owing hereunder; and


40

--------------------------------------------------------------------------------





(xi)     eleventh, any remainder to Company.
2.12    General Provisions Regarding Payments.


(a)All payments by Company of principal, interest, fees and other Obligations
shall be made in Dollars in immediately available funds, without defense,
recoupment, setoff or counterclaim, free of any restriction or condition, and
paid not later than 12:00 p.m. (New York City time) on the date due via wire
transfer of immediately available funds. Funds received after that time on such
due date shall be deemed to have been paid by Company on the next Business Day
(provided, that any repayment made pursuant to Section 2.10(c)(vii)(B) or any
application of funds by Paying Agent pursuant to Section 2.11 on any Interest
Payment Date shall be deemed for all purposes to have been made in accordance
with the deadlines and payment requirements described in this Section 2.12).


(b)All payments in respect of the principal amount of any Loan (other than,
unless requested by the Administrative Agent, voluntary prepayments of Loans or
payments pursuant to Section 2.9) shall be accompanied by payment of accrued
interest on the principal amount being repaid or prepaid.


(c)Paying Agent shall promptly distribute to each Class A Lender and each Class
B Lender, at such address as such Lender shall indicate in writing the
applicable Pro Rata Share of such Lender of all payments and prepayments of
principal and interest due hereunder, together with all other amounts due with
respect thereto, including, without limitation, all fees payable with respect
thereto, to the extent received by Paying Agent.


(d)Whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
the payment of interest hereunder or of the commitment fees hereunder.


(e)Except as set forth in the proviso to Section 2.12(a), Paying Agent shall
deem any payment by or on behalf of Company hereunder to them that is not made
in same day funds prior to 12:00 p.m. (New York City time) to be a
non‑conforming payment. Any such payment shall not be deemed to have been
received by Paying Agent until the later of (i) the time such funds become
available funds, and (ii) the applicable next Business Day. Paying Agent shall
give prompt notice via electronic mail to Company and Administrative Agent if
any payment is non‑conforming. Any non‑conforming payment may constitute or
become a Default or Event of Default in accordance with the terms of Section
7.1(a). Interest shall continue to accrue on any principal as to which a
non‑conforming payment is made until such funds become available funds (but in
no event less than the period from the date of such payment to the next
succeeding applicable Business Day) at the rate otherwise applicable to such
paid amount from the date such amount was due and payable until the date such
amount is paid in full.


2.13    Ratable Sharing.     Lenders hereby agree among themselves that, except
as otherwise provided herein or in the Collateral Documents with respect to
amounts realized from the exercise of rights with respect to Liens on the
Collateral, if any of them shall, whether by voluntary payment (other than a
voluntary prepayment of Loans made and applied in accordance with the terms
hereof), through the exercise of any right of set‑off or banker’s lien, by
counterclaim or cross action or by the enforcement of any right under the Credit
Documents, or otherwise, or as adequate protection of a deposit treated as cash
collateral under the Bankruptcy Code, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, fees and other
amounts then due and owing to such Lender hereunder or under the other Credit
Documents (collectively, the “Aggregate Amounts Due” to such Lender) which is
greater than such Lender would be entitled pursuant to this Agreement (after
giving effect to the priority of payments determining application of payments to
the Class A Lenders and the Class B Lenders, respectively), then the Lender
receiving such proportionately greater payment shall (a) notify Administrative
Agent, Paying Agent and each Lender of the receipt of such payment and (b) apply
a portion of such payment to purchase participations (which it shall be deemed
to have purchased from each seller of a participation simultaneously upon the
receipt by such seller of its portion of such payment) in the Aggregate Amounts
Due to the other Lenders so that the recovery of such Aggregate Amounts Due
shall be shared by the applicable Lenders in proportion to the Aggregate Amounts
Due to them pursuant to this Agreement; provided, if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of Company or


41

--------------------------------------------------------------------------------





otherwise, those purchases shall be rescinded and the purchase prices paid for
such participations shall be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest. Company expressly consents to the
foregoing arrangement and agrees that any holder of a participation so purchased
may exercise any and all rights of banker’s lien, setoff or counterclaim with
respect to any and all monies owing by Company to that holder with respect
thereto as fully as if that holder were owed the amount of the participation
held by that holder.


2.14    Increased Costs; Capital Adequacy.


(a)Compensation for Increased Costs and Taxes. Subject to the provisions of
Section 2.15(which shall be controlling with respect to the matters covered
thereby), in the event that any Affected Party shall determine (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) that any law, treaty or governmental rule, regulation
or order, or any change therein or in the interpretation, administration or
application thereof (including the introduction of any new law, treaty or
governmental rule, regulation or order), or any determination of a court or
Governmental Authority, in each case that becomes effective after the date
hereof, or compliance by such Affected Party with any guideline, request or
directive issued or made after the date hereof (or with respect to any Lender
which becomes a Lender after the date hereof, effective after such date) by any
central bank or other Governmental Authority or quasi‑Governmental Authority
(whether or not having the force of law): (i) subjects such Affected Party (or
its applicable lending office) to any additional Tax (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) with respect to this Agreement
or any of the other Credit Documents or any of its obligations hereunder or
thereunder or any payments to such Affected Party (or its applicable lending
office) of principal, interest, fees or any other amount payable hereunder; (ii)
imposes, modifies or holds applicable any reserve (including any marginal,
emergency, supplemental, special or other reserve), special deposit, compulsory
loan, FDIC or other insurance or charge or similar requirement against assets
held by, or deposits or other liabilities in or for the account of, or advances
or loans by, or other credit extended by, or any other acquisition of funds by,
any office of such Affected Party; or (iii) imposes any other condition (other
than with respect to a Tax matter) on or affecting such Affected Party (or its
applicable lending office) or its obligations hereunder; and the result of any
of the foregoing is to increase the cost to such Affected Party of agreeing to
make, making or maintaining Loans hereunder or to reduce any amount received or
receivable by such Affected Party (or its applicable lending office) with
respect thereto; then, in any such case, if such Affected Party deems such
change to be material, Company shall promptly pay to such Affected Party, upon
receipt of the statement referred to in the next sentence, such additional
amount or amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as such Affected Party in its sole discretion
shall determine) as may be necessary to compensate such Affected Party for any
such increased cost or reduction in amounts received or receivable hereunder and
any reasonable expenses related thereto. Such Affected Party shall deliver to
Company (with a copy to Administrative Agent and Paying Agent) a written
statement, setting forth in reasonable detail the basis for calculating the
additional amounts owed to such Affected Party under this Section 2.14(a), which
statement shall be conclusive and binding upon all parties hereto absent
manifest error.


(b)Capital Adequacy Adjustment. In the event that any Affected Party shall have
determined in its sole discretion (which determination shall, absent manifest
effort, be final and conclusive and binding upon all parties hereto) that
(i) the adoption, effectiveness, phase‑in or applicability of any law, rule or
regulation (or any provision thereof) regarding capital adequacy, or any change
therein or in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or (ii) compliance by any Affected Party (or its
applicable lending office) or any company controlling such Affected Party with
any guideline, request or directive regarding capital adequacy (whether or not
having the force of law) of any such Governmental Authority, central bank or
comparable agency, in each case after the Closing Date, has or would have the
effect of reducing the rate of return on the capital of such Affected Party or
any company controlling such Affected Party as a consequence of, or with
reference to, such Affected Party’s Loans or Commitments, or participations
therein or other obligations hereunder with respect to the Loans to a level
below that which such Affected Party or such controlling company could have
achieved but for such adoption, effectiveness, phase‑in, applicability, change
or compliance (taking into consideration the policies of such Affected Party or
such controlling company with regard to capital adequacy), then from time to
time, within five (5) Business Days after receipt by Company from such Affected
Party of the statement referred to in the next sentence, Company shall pay


42

--------------------------------------------------------------------------------





to such Affected Party such additional amount or amounts as will compensate such
Affected Party or such controlling company on an after‑tax basis for such
reduction. Such Affected Party shall deliver to Company (with a copy to
Administrative Agent and Paying Agent) a written statement, setting forth in
reasonable detail the basis for calculating the additional amounts owed to such
Affected Party under this Section 2.14(b), which statement shall be conclusive
and binding upon all parties hereto absent manifest error. For the avoidance of
doubt, subsections (a) and (b) of this Section 2.14 shall apply, without
limitation, to all requests, rules, guidelines or directives concerning
liquidity and capital adequacy issued by any Governmental Authority (x) under or
in connection with the implementation of the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010, as amended to the date hereof and from time to
time hereafter, and any successor statute and (y) in connection with the
implementation of the recommendations of the Bank for International Settlements
or the Basel Committee on Banking Regulations and Supervisory Practices (or any
successor or similar authority), regardless of the date adopted, issued,
promulgated or implemented.


(c)Delay in Requests. Failure or delay on the part of any Affected Party to
demand compensation pursuant to the foregoing provisions of this Section 2.14
shall not constitute a waiver of such Affected Party’s right to demand such
compensation, provided that Company shall not be required to compensate an
Affected Party pursuant to the foregoing provisions of this Section 2.14 for any
increased costs incurred or reductions suffered more than ninety (90) days prior
to the date that such Affected Party notifies Company of the matters giving rise
to such increased costs or reductions and of such Affected Party’s intention to
claim compensation therefor.


Notwithstanding anything to the contrary in this Agreement or in any other
Credit Document, (i) if (A) at any time any Affected Party demands compensation
pursuant to the foregoing provisions of this Section 2.14, or (B) the Company
(x) reasonably objects to any Designated LIBO Rate or (y) a Designated LIBO Rate
has not been designated by the Administrative Agent and the Requisite Lenders in
accordance with clause (iii) of the definition of “LIBO Rate” by the sixty-first
day following the date of delivery a LIBO Notice, then the Company may at its
discretion from and after the date of such demand or failure to reach agreement,
as applicable, voluntarily terminate in whole the Commitments hereunder without
the payment of any prepayment premium of any sort, and (ii) with respect to any
Affected Party, the Company shall not be required to pay any increased costs
under this Section 2.14 if the payment of such increased cost would cause the
Company’s all-in cost of borrowing hereunder, for the applicable period to be in
excess of the LIBO Rate plus 10.00%.
2.15    Taxes; Withholding, etc.


(a)Payments to Be Free and Clear. All sums payable by Company hereunder and
under the other Credit Documents shall (except to the extent required by law) be
paid free and clear of, and without any deduction or withholding on account of,
any Tax.


(b)Withholding of Taxes. If Company or any other Person is required by law to
make any deduction or withholding on account of any such Tax from any sum paid
or payable by Company to an Affected Party under any of the Credit Documents:
(i) Company shall notify Paying Agent of any such requirement or any change in
any such requirement as soon as Company becomes aware of it; (ii) Company or the
Paying Agent shall make such deduction or withholding and pay any such Tax to
the relevant Governmental Authority before the date on which penalties attach
thereto, such payment to be made (if the liability to pay is imposed on Company)
for its own account or (if that liability is imposed on Paying Agent or such
Affected Party, as the case may be) on behalf of and in the name of Paying Agent
or such Affected Party; (iii) if such Tax is an Indemnified Tax, the sum payable
by Company in respect of which the relevant deduction, withholding or payment is
required shall be increased to the extent necessary to ensure that, after the
making of that deduction, withholding or payment (and any withholdings imposed
on additional amounts payable under this paragraph), such Affected Party
receives on the due date a net sum equal to what it would have received had no
such deduction, withholding or payment been required or made; and (iv) within
thirty (30) days after paying any sum from which it is required by law to make
any deduction or withholding, and within thirty (30) days after the due date of
payment of any Tax which it is required by clause (ii) above to pay, Company
shall deliver to Paying Agent evidence satisfactory to the other Affected
Parties of such deduction, withholding or payment and of the remittance thereof
to the relevant taxing or other authority. Each party hereto agrees that the
Paying Agent and Company have the right to withhold on payments (without any
corresponding


43

--------------------------------------------------------------------------------





gross-up) where a party fails to comply with the documentation requirements set
forth in Section 2.15(d). Upon request from the Paying Agent, the Company will
provide such additional information that it may have to assist the Paying Agent
in making any withholdings or informational reports.


(c)Indemnification by Company. Company shall indemnify each Affected Party,
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (other than any penalties and interest resulting from the
gross negligence or willful misconduct of any such Affected Party) payable or
paid by such Affected Party or required to be withheld or deducted from a
payment to such Affected Party and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided, that if
Company reasonably believes that such Taxes were not correctly or legally
asserted, such Affected Party will use reasonable efforts to cooperate with
Company to obtain a refund of such Taxes (at the sole expense of the Company
which shall be repaid to the Company in accordance with Section 2.15(f)) so long
as such efforts would not, in the sole determination of such Affected Party,
result in any additional out-of pocket costs or expenses not reimbursed by
Company or be otherwise materially disadvantageous to such Affected Party.


(d)A certificate as to the amount of such payment or liability delivered to
Company by an Affected Party (with a copy to the Paying Agent), or by the Paying
Agent on its own behalf or on behalf of an Affected Party, shall be conclusive
absent manifest error.


(e)Provision of U.S. Withholding Tax Forms.


(i)    Each Lender that is not a U.S. Person and the Administrative Agent if it
is not a U.S. Person (a “Non-US Lender”) shall, to the extent it is legally
entitled to do so, deliver to Paying Agent and the Company, on or prior to the
Closing Date (in the case of each Lender listed on the signature pages hereof on
the Closing Date) or on or prior to the date of the Assignment Agreement
pursuant to which it becomes a Lender (in the case of each other Lender), and at
such other times as may be necessary in the determination of Company or Paying
Agent (each in the reasonable exercise of its discretion), (A) two original
copies of Internal Revenue Service Form W-8BEN, W-8BEN-E, W-8ECI or W-8IMY, as
applicable (with appropriate attachments) (or any successor forms), properly
completed and duly executed by the Administrative Agent or such Lender, and such
other documentation required under the Internal Revenue Code and reasonably
requested by Company or the Paying Agent such that the Company or the Paying
Agent can determine if and to what extent the Administrative Agent or such
Lender is not subject to, or is eligible for a reduction in the rate of,
deduction or withholding of United States federal income tax with respect to any
payments to such Administrative Agent or such Lender of principal, interest,
fees or other amounts payable under any of the Credit Documents, or (B) if such
Administrative Agent or such Lender is not a “bank” or other Person described in
Section 881(c)(3) of the Internal Revenue Code and cannot deliver Internal
Revenue Service Form W-8IMY or W-8ECI pursuant to clause (A) above and is
relying on the so called “portfolio interest exception”, a Certificate Regarding
Non-Bank Status together with two original copies of Internal Revenue Service
Form W-8BEN or W-8BEN-E, as applicable (or any successor form), properly
completed and duly executed by such Administrative Agent or such Lender, and
such other documentation required under the Internal Revenue Code and reasonably
requested by Company or the Paying Agent such that the Company or the Paying
Agent can determine if and to what extent such Administrative Agent or such
Lender is not subject, or is eligible for a reduction in the rate of, to
deduction or withholding of United States federal income tax with respect to any
payments to such Administrative Agent or such Lender of interest payable under
any of the Credit Documents. The Administrative Agent and each Lender required
to deliver any forms, certificates or other evidence with respect to United
States federal income tax withholding matters pursuant to this Section
2.15(d)(i) or Section 2.15(d)(ii) hereby agrees, from time to time after the
initial delivery by the Administrative Agent or such Lender of such forms,
certificates or other evidence, whenever a lapse in time or change in
circumstances renders such forms, certificates or other evidence obsolete or
inaccurate in any material respect, that the Administrative Agent or such Lender
shall promptly deliver to Company and the Paying Agent two new original copies
of Internal Revenue Service Form W‑8BEN, W-8BEN-E, W‑8IMY, or W‑8ECI, or, if
relying on the “portfolio interest exception”, a Certificate Regarding Non-Bank
Status and two original copies of Internal


44

--------------------------------------------------------------------------------





Revenue Service Form W‑8BEN or W-8BEN-E, as applicable (or any successor form),
as the case may be, properly completed and duly executed by the Administrative
Agent or such Lender, and such other documentation required under the Internal
Revenue Code and reasonably requested by Company or Paying Agent such that the
Company or the Paying Agent can determine if and to what extent the
Administrative Agent or such Lender is not subject to, or is eligible for a
reduction in the rate of, deduction or withholding of United States federal
income tax with respect to payments to the Administrative Agent or such Lender
under the Credit Documents, or notify Paying Agent and Company of its inability
to deliver any such forms, certificates or other evidence.
(ii)    Any Lender that is a U.S. person and the Administrative Agent if it is a
U.S. Person shall deliver to Company and the Paying Agent on or prior to the
date on which such Lender becomes a Lender under this Agreement on the Closing
Date or pursuant to an Assignment Agreement (and from time to time thereafter
upon the reasonable request of Company or the Paying Agent), executed originals
of IRS Form W-9, or any subsequent versions or successor to such form,
certifying that such Lender is a U.S. Person and exempt from U.S. federal backup
withholding tax.
(iii)    If a payment made to the Administrative Agent or a Lender under any
Credit Document would be subject to U.S. federal withholding Tax imposed by
FATCA if the Administrative Agent or such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Internal Revenue Code, as applicable), the
Administrative Agent or such Lender shall deliver to Company and the Paying
Agent at the time or times reasonably requested by Company or the Paying Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by Company or the Paying Agent as may be
necessary for Company and the Paying Agent to comply with their obligations
under FATCA and to determine that the Administrative Agent or such Lender has
complied with the Administrative Agent’s or such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.15(d)(iii), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(iv)    On or before it becomes a party to this Agreement, if the Administrative
Agent is a U.S. Person, it shall deliver to Company (in such number as shall be
requested by the recipient) executed copies of IRS Form W-9, or any subsequent
versions or successor to such form, certifying that it is exempt from U.S.
federal backup withholding. If the Administrative Agent, or any successor or
supplemental Administrative Agent is not a U.S. Person, it shall deliver to
Company (in such number as shall be requested by the recipient) executed copies
of IRS Form W-8IMY certifying that it is a “U.S. Branch” and that the payments
are not effectively connected with the conduct of a trade or business in the
United States and that it is using such form as evidence of its agreement with
Company to be treated as a U.S. Person with respect to such Payments (and
Company and the Administrative Agent agree to so treat the Administrative Agent
as a U.S. Person with respect to such payments as contemplated by Treasury
Regulations Section 1.1441-1(b)(2)(iv)(A)). Notwithstanding anything to the
contrary herein, nothing in this Section 2.15(d)(iv) shall require
Administrative Agent to deliver any documentation that it is not legally
eligible to deliver as a result of any change in law after the date hereof.
(f)Payment of Other Taxes by the Company. The Company shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.


(g)Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section (including by the payment of
additional amounts pursuant to this Section), it shall pay to the indemnifying
party an amount equal to such refund (but only to the extent of the indemnity
payments made under this Section with respect to Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount


45

--------------------------------------------------------------------------------





paid over pursuant to this Section 2.15(f) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Section 2.15(f), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 2.15(f) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This Section 2.15(f) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.


2.16    Obligation to Mitigate.    Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans becomes aware of the occurrence of an event or the existence of a
condition that would cause such Lender to become an Affected Party or that would
entitle such Lender to receive payments under Section 2.14 and/or Section 2.15,
it will, to the extent not inconsistent with the internal policies of such
Lender and any applicable legal or regulatory restrictions, use reasonable
efforts to (a) make, issue, fund or maintain its Credit Extensions through
another office of such Lender, or (b) take such other measures as such Lender
may deem reasonable, if as a result thereof the additional amounts which would
otherwise be required to be paid to such Lender pursuant to 2.14 and/or 2.15
would be materially reduced and if, as determined by such Lender in its sole
discretion, the making, issuing, funding or maintaining of such Commitments or
Loans through such other office or in accordance with such other measures, as
the case may be, would not otherwise adversely affect such Commitments or Loans
or the interests of such Lender; provided, such Lender will not be obligated to
utilize such other office pursuant to this Section 2.16 unless Company agrees to
pay all reasonable and incremental expenses incurred by such Lender as a result
of utilizing such other office as described above. A certificate as to the
amount of any such expenses payable by Company pursuant to this Section 2.16
(setting forth in reasonable detail the basis for requesting such amount)
submitted by such Lender to Company (with a copy to Administrative Agent) shall
be conclusive absent manifest error.


2.17    Defaulting Lenders.    Anything contained herein to the contrary
notwithstanding, in the event that other than (x) at the direction or request of
any regulatory agency or authority or (y) as a result of a failure by the
Administrative Agent to inform such Lender of the related Funding Notice in
accordance with Section 2.1(c)(ii) hereof (but only if such Lender did not
otherwise receive such Funding Notice on or around the same time directly from
the Company), any Lender defaults (in each case, a “Defaulting Lender”) in its
obligation to fund (a “Funding Default”) any Loan (in each case, a “Defaulted
Loan”), (a) during any Default Period with respect to such Defaulting Lender,
such Defaulting Lender shall be deemed not to be a “Lender” for purposes of
voting on any matters (including the granting of any consents or waivers) with
respect to any of the Credit Documents; (b) if permitted by applicable law,
until such time as the Default Excess, if any, with respect to such Defaulting
Lender shall have been reduced to zero, (i) any voluntary prepayment of the
Loans shall be applied to the Loans of other Lenders of the applicable Class as
if such Defaulting Lender had no Loans outstanding and the Exposure of such
Defaulting Lender were zero, and (ii) any mandatory prepayment of the Loans of
the applicable Class shall be applied to the Loans of other Lenders (but not to
the Loans of such Defaulting Lender) of such Class as if such Defaulting Lender
had funded all Defaulted Loans of such Class of such Defaulting Lender, it being
understood and agreed that Company shall be entitled to retain any portion of
any mandatory prepayment of the Loans of the applicable Class that is not paid
to such Defaulting Lender solely as a result of the operation of the provisions
of this clause (b); and (c) the Total Utilization of Class A Commitments or the
Total Utilization of Class B Commitments, as applicable, as at any date of
determination shall be calculated as if such Defaulting Lender had funded all
Defaulted Loans of such Defaulting Lender. No Commitment of any Lender shall be
increased or otherwise affected, and, except as otherwise expressly provided in
this Section 2.17, performance by Company of its obligations hereunder and the
other Credit Documents shall not be excused or otherwise modified as a result of
any Funding Default or the operation of this Section 2.17. The rights and
remedies against a Defaulting Lender under this Section 2.17 are in addition to
other rights and remedies which Company may have against such Defaulting Lender
with respect to any Funding Default and which Administrative Agent or any Lender
may have against such Defaulting Lender with respect to any Funding Default.


2.18    Removal or Replacement of a Lender


46

--------------------------------------------------------------------------------





.
(a)Anything contained herein to the contrary notwithstanding, in the event that:
(a) (i) any Lender (an “Increased‑Cost Lender”) shall give notice to Company
that such Lender is entitled to receive payments under Section 2.14 and/or
Section 2.15, (ii) the circumstances which entitle such Lender to receive such
payments shall remain in effect, and (iii) such Lender shall fail to withdraw
such notice within five (5) Business Days after Company’s request for such
withdrawal; or (b) (i) any Lender shall become a Defaulting Lender, (ii) the
Default Period for such Defaulting Lender shall remain in effect, and (iii) such
Defaulting Lender shall fail to cure the default as a result of which it has
become a Defaulting Lender within five (5) Business Days after Company’s request
that it cure such default; or (c) in connection with any proposed amendment,
modification, termination, waiver or consent with respect to any of the
provisions hereof as contemplated by Section 9.4(b), the consent of
Administrative Agent and Requisite Lenders shall have been obtained but the
consent of one or more of such other Lenders that are not Affiliates of the
Administrative Agent or of Liberty Mutual Insurance (each a “Non‑Consenting
Lender”) whose consent is required shall not have been obtained; then, with
respect to each such Increased‑Cost Lender, Defaulting Lender or Non‑Consenting
Lender (the “Terminated Lender”), Company may by giving written notice to any
Terminated Lender and each other Lender of its election to do so, elect to cause
such Terminated Lender (and such Terminated Lender hereby irrevocably agrees) to
assign its outstanding Loans and its Commitments, if any, in full to one or more
Eligible Assignees identified by Company (each a “Replacement Lender”) in
accordance with the provisions of Section 9.4; provided that, with respect to
any Defaulting Lender, the Company’s rights under this Section 2.18(a) shall be
conditioned on no Lender delivering a Defaulting Lender Buy-Out Notice within
five (5) Business Days after the Company gives notice of its election to cause
the assignment contemplated in this Section 2.18(a), and provided further,
(1) on the date of such assignment, the Replacement Lender shall pay to the
Terminated Lender and, if applicable, such other Lenders, an amount equal to the
sum of (A) an amount equal to the principal of, and all accrued interest on, all
outstanding Loans of the Terminated Lender and, if applicable, such other
Lenders, and (B) an amount equal to all accrued, but theretofore unpaid fees
owing to such Terminated Lender and, if applicable, such other Lenders, pursuant
to Section 2.6; (2) on the date of such assignment, Company shall pay any
amounts payable to such Terminated Lender and, if applicable, such other Lenders
pursuant to Section 2.14 and/or Section 2.15 and any other amounts due to such
Terminated Lender and, if applicable, such other Lenders; and (3) in the event
such Terminated Lender is an Increased-Cost Lender, such assignment will result
in a reduction in any claims for payments under Section 2.14 and/or Section
2.15, as applicable, and (4) in the event such Terminated Lender is a
Non‑Consenting Lender, each Replacement Lender shall consent, at the time of
such assignment, to each matter in respect of which such Terminated Lender was a
Non‑Consenting Lender. Upon the prepayment of all amounts owing to any
Terminated Lender and, if applicable, such other Lenders and the termination of
such Terminated Lender’s Commitments and, if applicable, the Commitments of such
other Lenders, such Terminated Lender and, if applicable, such other Lenders
shall no longer constitute a “Lender” for purposes hereof; provided, any rights
of such Terminated Lender and, if applicable, such other Lenders to
indemnification hereunder shall survive as to such Terminated Lender and such
other Lenders.


(b)Option to Purchase Obligations from Defaulting Lenders.


(i)The parties agree that if any Lender is a Defaulting Lender, then the
non-Defaulting Lenders shall have the right, but not the obligation, by giving a
written notice (a “Defaulting Lender Buy-Out Notice”) to the Administrative
Agent (with copies to the other Lenders), for the benefit of such Defaulting
Lender, to acquire from such Defaulting Lender all (but not less than all) of
the right, title and interest of the Obligations held by such Defaulting Lender
and the Commitments related thereto. Each Lender that delivers a Defaulting
Lender Buy-Out Notice is referred to herein as an “Electing Non-Defaulting
Lender”.


(ii)If any Electing Non-Defaulting Lender that delivers any Defaulting Lender
Buy-Out Notice is not a member of the same Class as the applicable Defaulting
Lender, such Electing Non-Defaulting Lender may not acquire the Obligations from
such Defaulting Lender pursuant to this Section 2.18(b) if the Administrative
Agent receives a different Defaulting Lender Buy-Out Notice from any member of
the same Class as the Defaulting Lender on or before the fifth (5th) Business
Day after the Electing Non-


47

--------------------------------------------------------------------------------





Defaulting Lender of the other Class delivers its Defaulting Lender Buy-Out
Notice. In such case, only the applicable Electing Non-Defaulting Lenders that
are members of the same Class as the Defaulting Lender may purchase such
Defaulting Lender’s Obligations.


(iii)In the event all non-Defaulting Lenders that are members of the same Class
as the Defaulting Lender are Electing Non-Defaulting Lenders, each such Electing
Non-Defaulting Lender shall be entitled to purchase an amount of the Obligations
of such Defaulting Lender equal to the product of (A) the aggregate amount of
all outstanding Obligations of such Defaulting Lender and (B) such Electing
Non-Defaulting Lender’s ratable share of all Loans of such Class. In the event
less than all non-Defaulting Lenders that are members of the same Class as the
Defaulting Lender are Electing Non-Defaulting Lenders, the Electing
Non-Defaulting Lenders that are members of the same Class as the Defaulting
Lender shall be entitled to purchase the Obligations held by such Defaulting
Lender in accordance with the proportion of the Obligations held by each such
Electing Non-Defaulting Lender bears to the Loans of such Class held by all such
Electing Non-Defaulting Lenders (or such amount as is agreed by all such
Electing Non-Defaulting Lenders).


(iv)If a non-Defaulting Lender acquires any or all of the Obligations held by an
assigned Defaulting Lender pursuant to this Section 2.18(b), such non-Defaulting
Lender shall not be deemed to assume any of the liability or obligations of such
Defaulting Lender related to the circumstances pursuant to which such Defaulting
Lender became a Defaulting Lender.


(v)Any such purchase of a Defaulting Lender’s Obligations shall occur ten (10)
Business Days of the date of the delivery of the first Defaulting Lender Buy-Out
Notice with respect to the applicable Defaulting Lender and shall be for all
(but not less than all) of the right, title and interest of such Defaulting
Lender in and to the Obligations held by such Defaulting Lender by paying to the
Defaulting Lender in cash a purchase price equal to 100% of the outstanding
balance with respect to such Defaulting Lender’s Loans, including principal and
accrued and unpaid Class A Interest Amounts (excluding any portion of the Class
A Interest Amount attributable to any increase in the Class A Adjusted Rate due
to the occurrence of an Event of Default or a Servicer Default) or Class B
Interest Amounts (excluding any portion of the Class B Interest Amount
attributable to any increase in the Interest Rate due to the occurrence of an
Event of Default or a Servicer Default), as applicable, related thereto. A
Defaulting Lender Buy-Out Notice may be revoked at any time.


(vi)In connection with any such purchase and sale, on the effective date
thereof, the applicable Defaulting Lender and each Electing Non-Defaulting
Lender shall execute and deliver an Assignment Agreement (a copy of which shall
be substantially contemporaneously delivered to the Company), pursuant to which
the applicable Defaulting Lender shall assign to the applicable Electing
Non-Defaulting Lenders, the applicable amount of such Defaulting Lender’s
Obligations and the Commitments.


(vii)Anything in this Agreement to the contrary notwithstanding, each party
hereto agrees that each assignee Lender may assign and delegate to any one or
more of its Affiliates or Approved Funds any of the rights and obligations
acquired by such Lender as a result of its exercise of its rights pursuant to
this Section 2.18(b).


(viii)The assigning Defaulting Lender shall pay all costs and expenses
(including reasonable expenses of legal counsel) in connection with any
assignment pursuant to this Section 2.18(b). Such costs and expenses may be
netted from any purchase price paid to the assigning Defaulting Lender.


2.19    The Paying Agent    The Lenders hereby appoint Wells Fargo Bank, N.A. as
the initial Paying Agent. All payments of amounts due and payable in respect of
the Obligations that are to be made from amounts withdrawn from the Collection
Account pursuant to Section 2.11 shall be made by the Paying Agent based on the
Monthly Servicing Report (upon which the Paying Agent shall be entitled to
conclusively rely).


48

--------------------------------------------------------------------------------







(b)The Paying Agent hereby agrees that, subject to the provisions of this
Section, it shall:


(i)    hold any sums held by it for the payment of amounts due with respect to
the Obligations in trust for the benefit of the Persons entitled thereto until
such sums shall be paid to such Persons or otherwise disposed of as herein
provided and pay such sums to such Persons as herein provided;
(ii)    give the Administrative Agent notice of any default by the Company in
the making of any payment required to be made with respect to the Obligations of
which it has actual knowledge (and the Administrative Agent will use
commercially reasonable effort to provide a copy of such notice to the Lenders
not later than two (2) Business Days following its receipt thereof);
(iii)    comply with all requirements of the Internal Revenue Code and any
applicable State law with respect to the withholding from any payments made by
it in respect of any Obligations of any applicable withholding taxes imposed
thereon and with respect to any applicable reporting requirements in connection
therewith; and
(iv)    provide to the Agents such information as is required to be delivered
under the Internal Revenue Code or any State law applicable to the particular
Paying Agent, relating to payments made by the Paying Agent under this
Agreement.
(c)Each Paying Agent (other than the initial Paying Agent) shall be appointed by
the Lenders with the prior written consent of the Company (if required), in
accordance with Section 2.20(r).


(d)The Company shall indemnify the Paying Agent and its officers, directors,
employees and agents for, and hold them harmless against any loss, liability or
expense incurred, including reasonable out of pocket fees and expenses of
counsel and court costs, other than in connection with the willful misconduct,
fraud, gross negligence or bad faith on the part of the Paying Agent, arising
out of or in connection with the performance of its obligations under and in
accordance with this Agreement, including the costs and expenses of defending
itself against any claim or liability in connection with the exercise or
performance of any of its powers or duties under this Agreement and any action
claim or suit brought to enforce the Paying Agent’s right to indemnification
(but, in each case, only to the extent successful). All such amounts shall be
payable in accordance with Section 2.12 and such indemnity shall survive the
termination or assignment of this Agreement and the resignation or removal of
the Paying Agent.


(e)The Paying Agent undertakes to perform such duties, and only such duties, as
are expressly set forth in this Agreement. No implied covenants or obligations
shall be read into this Agreement against the Paying Agent. The Paying Agent may
conclusively rely on the truth of the statements and the correctness of the
opinions expressed in any certificates or opinions furnished to the Paying Agent
pursuant to and conforming to the requirements of this Agreement.


(f)The Paying Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the direction or request of the Requisite Lenders,
the Requisite Remedies Lenders or the Administrative Agent or other relevant
instructing party, in each case, as expressly permitted hereunder, or (ii) in
the absence of its own fraud, gross negligence or willful misconduct as
determined by a court of competent jurisdiction, no longer subject to appeal or
review.


(g)The Paying Agent shall not be charged with knowledge of any event or
information, including any Default or Event of Default, unless a Responsible
Officer of the Paying Agent obtains actual knowledge or receives written notice
of such event from the Company, the Servicer, the Requisite Class A Lenders, the
Requisite Class B Lenders or the Administrative Agent, as the case may be. The
receipt and/or delivery of reports and other information under this Agreement by
the Paying Agent, and any publicly-available information, shall not constitute
notice or actual or constructive knowledge of any such event or information,
including any Default or Event of Default, contained therein.




49

--------------------------------------------------------------------------------





(h)The Paying Agent shall not be required to expend or risk its own funds or
otherwise incur financial liability in the performance of any of its duties
hereunder, or in the exercise of any of its rights or powers, if there shall be
reasonable grounds for believing that the repayment of such funds or adequate
indemnity against such risk or liability shall not be reasonably assured to it,
and none of the provisions contained in this Agreement shall in any event
require the Paying Agent to perform, or be responsible for the manner of
performance of, any of the obligations of the Company under this Agreement.


(i)The Paying Agent may conclusively rely and shall be protected in acting or
refraining from acting upon any resolution, certificate of an Authorized
Officer, any Monthly Servicing Report, certificate of auditors or any other
certificate, statement, instrument, opinion, report, notice, request, consent,
order, appraisal, bond or other paper or document reasonably believed by it to
be genuine and to have been signed or presented by the proper party or parties.


(j)The Paying Agent may consult with counsel of its choice with regard to legal
questions arising out of or in connection with this Agreement and the advice or
opinion of such counsel shall be full and complete authorization and protection
in respect of any action taken, omitted or suffered by the Paying Agent in good
faith and in accordance therewith.


(k)The Paying Agent shall be under no obligation to exercise any of the rights,
powers or remedies vested in it by this Agreement or to institute, conduct or
defend any litigation under this Agreement or in relation to this Agreement, at
the request, order or direction of the Administrative Agent, any Lender or any
Agent pursuant to the provisions of this Agreement, unless the Administrative
Agent, on behalf of the Secured Parties, such Lender or such Agent shall have
offered to the Paying Agent security or indemnity satisfactory to it against the
costs, expenses and liabilities that may be incurred therein or thereby.


(l)Except as otherwise expressly set forth in Section 2.20, the Paying Agent
shall not be bound to make any investigation into the facts of matters stated in
any resolution, certificate, statement, instrument, opinion, report, notice,
request, consent, order, approval, bond or other paper or document, unless
requested in writing so to do by the Administrative Agent, the Requisite Class A
Lenders or the Requisite Class B Lenders; provided, that if the payment within a
reasonable time to the Paying Agent of the costs, expenses or liabilities likely
to be incurred by it in the making of such investigation shall be, in the
opinion of the Paying Agent, not reasonably assured by the Company, the Paying
Agent may require reasonable indemnity against such cost, expense or liability
as a condition to so proceeding. The reasonable expense of every such
examination shall be paid by the Company or, if paid by the Paying Agent, shall
be reimbursed by the Company to the extent of funds available therefor pursuant
to Section 2.11.


(m)The Paying Agent shall not be responsible for the acts or omissions of the
Administrative Agent, the Company, the Servicer, any Agent, any Lender or any
other Person, and may assume compliance by such parties with their obligations,
unless a Responsible Officer of the Paying Agent shall have received written
notice to the contrary.


(n)Any Person into which the Paying Agent may be merged or converted or with
which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which to Paying Agent shall be a party, or any
Person succeeding to the business of the Paying Agent, shall be the successor of
the Paying Agent under this Agreement, without the execution or filing of any
paper or any further act on the part of any of the parties hereto, anything
herein to the contrary notwithstanding.


(o)The Paying Agent shall not be liable for ensuring that the Secured Parties’
interest in the Collateral is valid or enforceable, and does not assume and
shall have no responsibility for, and makes no representation as to, monitoring
the status of any lien or performance or value of any Collateral.


(p)If the Paying Agent shall at any time receive conflicting instructions from
the Administrative Agent and the Company or the Servicer or any other party to
this Agreement and the conflict between such instructions cannot be resolved by
reference to the terms of this Agreement, the Paying Agent shall follow the
instructions of the


50

--------------------------------------------------------------------------------





Administrative Agent; provided, however, that with respect to matters that
require the instruction or consent of the Requisite Remedies Lenders, if the
Paying Agent shall receive conflicting instructions from the Requisite Remedies
Lenders and any other party to this Agreement (including the Administrative
Agent), the Paying Agent shall follow the instructions of the Requisite Remedies
Lenders. The Paying Agent may rely upon the validity of documents delivered to
it, without investigation as to their authenticity or legal effectiveness, and
the parties to this Agreement will hold the Paying Agent harmless from any
claims that may arise or be asserted against the Paying Agent because of the
invalidity of any such documents or their failure to fulfill their intended
purpose.


(q)The Paying Agent is authorized, in its sole discretion, to disregard any and
all notices or instructions given by any other party hereto or by any other
person, firm or corporation, except only such notices or instructions as are
herein provided for and orders or process of any court entered or issued with or
without jurisdiction. If any property subject hereto is at any time attached,
garnished or levied upon under any court order or in case the payment,
assignment, transfer, conveyance or delivery of any such property shall be
stayed or enjoined by any court order, or in case any order, judgment or decree
shall be made or entered by any court affecting such property or any part
hereof, then and in any of such events the Paying Agent is authorized, in its
sole discretion, to rely upon and comply with any such order, writ, judgment or
decree, and if it complies with any such order, writ, judgment or decree it
shall not be liable to any other party hereto or to any other person, firm or
corporation by reason of such compliance even though such order, writ, judgment
or decree maybe subsequently reversed, modified, annulled, set aside or vacated.


(r)The Paying Agent may: (i) terminate its obligations as Paying Agent under
this Agreement (subject to the terms set forth herein) upon at least 30 days’
prior written notice to the Company, the Servicer and the Administrative Agent
(and the Administrative Agent shall use commercially reasonable efforts to send
a copy of such notice to the Lenders within two (2) Business Days from its
receipt hereof); provided, however, that, without the consent of the
Administrative Agent, such resignation shall not be effective until a successor
Paying Agent reasonably acceptable to the Administrative Agent (acting with the
consent of or at the direction of the Requisite Lenders) and, so long as no
Event of Default is then existing, the Company (such consent not to be
unreasonably withheld or delayed) shall have accepted appointment by the Lenders
as Paying Agent, pursuant hereto and shall have agreed to be bound by the terms
of this Agreement; or (ii) be removed at any time upon thirty (30) days’ written
notice by the Administrative Agent (acting with the consent of or at the
direction of the Requisite Lenders), delivered to the Paying Agent, the Company
and the Servicer. In the event of such termination or removal, the Lenders with,
so long as no Event of Default is then existing, the consent of the Company
(such consent not to be unreasonably withheld or delayed) shall appoint a
successor paying agent. If, however, a successor paying agent is not appointed
by the Lenders within sixty (60) days after the giving of notice of resignation
or removal, the Paying Agent may petition a court of competent jurisdiction for
the appointment of a successor Paying Agent.


(s)Any successor Paying Agent appointed pursuant hereto shall (i) execute,
acknowledge, and deliver to the Company, the Servicer, the Administrative Agent,
and to the predecessor Paying Agent an instrument accepting such appointment
under this Agreement. Thereupon, the resignation or removal of the predecessor
Paying Agent shall become effective and such successor Paying Agent, without any
further act, deed or conveyance, shall become fully vested with all the rights,
powers, duties, and obligations of its predecessor as Paying Agent under this
Agreement, with like effect as if originally named as Paying Agent. The
predecessor Paying Agent shall upon payment of its fees and expenses deliver to
the successor Paying Agent all documents and statements and monies held by it
under this Agreement; and the Company and the predecessor Paying Agent shall
execute and deliver such instruments and do such other things as may reasonably
be requested for fully and certainly vesting and confirming in the successor
Paying Agent all such rights, powers, duties, and obligations.


(t)The Company shall reimburse the Paying Agent for the reasonable out-of-pocket
expenses of the Paying Agent actually incurred in connection with the succession
of any successor Paying Agent including in transferring any funds in its
possession to the successor Paying Agent.


(u)The Paying Agent shall have no obligation to invest and reinvest any cash
held in the Collection Account or any other moneys held by the Paying Agent
pursuant to this Agreement in the absence of timely and specific written
investment direction from Company. In no event shall the Paying Agent be liable
for the selection of investments


51

--------------------------------------------------------------------------------





or for investment losses incurred thereon. The Paying Agent shall have no
liability in respect of losses incurred as a result of the liquidation of any
investment prior to its stated maturity or the failure of the Company to provide
timely written investment direction.


(v)If the Paying Agent shall be uncertain as to its duties or rights hereunder
or under any other Credit Documents or shall receive instructions from any of
the parties hereto pursuant to this Agreement which, in the reasonable opinion
of the Paying Agent, are in conflict with any of the provisions of this
Agreement or another Credit Document to which it is a party, the Paying Agent
shall be entitled (without incurring any liability therefor to the Company or
any other Person) to (i) consult with counsel of its choosing and act or refrain
from acting based on the advice of such counsel and (ii) refrain from taking any
action until it shall be directed otherwise in writing by all of the parties
hereto or by final order of a court of competent jurisdiction.


(w)The Paying Agent shall incur no liability nor be responsible to Company or
any other Person for delays or failures in performance resulting from acts
beyond its control that significantly and adversely affect the Paying Agent’s
ability to perform with respect to this Agreement. Such acts shall include, but
not be limited to, acts of God, strikes, work stoppages, acts of terrorism,
civil or military disturbances, nuclear or natural catastrophes, or the
unavailability of the Federal Reserve Bank wire or telex or other wire or
communication facility.


(x)The Paying Agent may execute any of its powers hereunder or perform any
duties hereunder either directly or by or through agents or attorneys, provided
that the Paying Agent shall remain obligated and liable for the administration
of its duties hereunder, to the same extent and under the same terms and
conditions as if it alone were acting as Paying Agent.


(y)The Paying Agent shall not be required to take any action that is not in
accordance with applicable law. The right of the Paying Agent to perform any
permissive or discretionary act enumerated in this Agreement or any related
document shall not be construed as a duty.


(z)Knowledge of the Paying Agent shall not be attributed or imputed to Wells
Fargo’s other roles in the transaction and knowledge of the Custodian,
Securities Intermediary or Controlled Account Bank shall not be attributed or
imputed to the Paying Agent (other than those where the roles are performed by
the same group or division within Wells Fargo or otherwise share the same
Responsible Officers), or any affiliate, line of business, or other division of
Wells Fargo (and vice versa).


(aa)The Paying Agent shall not be responsible for filing any financing or
continuation statements or recording any documents or instruments in any public
office at any time or times or otherwise perfecting any security interest in the
Collateral. It is expressly agreed, to the maximum extent permitted by
applicable law, that the Paying Agent shall have no responsibility for (A)
monitoring the perfection, continuation of perfection or the sufficiency or
validity of any security interest in or related to the Collateral, (B) taking
any necessary steps to preserve rights against any Person with respect to any
Collateral, or (C) taking any action to protect against any diminution in value
of the Collateral.


(bb)    The Lenders hereby authorize and direct the Paying Agent to execute and
deliver the Undertakings Agreement and any other Credit Document to which the
Paying Agent is a party.


(cc)    The Paying Agent need not investigate or re-calculate, evaluate,
certify, verify or independently determine the accuracy of any information,
report, certificate, statement, representation or warranty or any fact or matter
stated in any such document and may conclusively rely as to the truth of the
statements and the accuracy of the information therein.


(dd)    Before the Paying Agent acts or refrains from taking any action under
this Agreement (other than action it has expressly agreed to perform hereunder),
it may require an officer’s certificate from the party requesting that the
Paying Agent act or refrain from acting, in form and substance acceptable to the
Paying Agent, the costs of which (including the Paying Agent’s reasonable
attorneys' fees and expenses) shall be paid by the party requesting


52

--------------------------------------------------------------------------------





that the Paying Agent act or refrain from acting. The Paying Agent shall not be
liable for any action it takes or omits to take in good faith in reliance on
such officer’s certificates, except for its own gross negligence, fraud or
willful misconduct.


(ee)    The Paying Agent shall not be liable for any error of judgment made in
good faith by a Responsible Officer of the Paying Agent unless it shall be
conclusively determined that the Paying Agent was negligent in ascertaining the
pertinent facts, provided, however, that the Paying Agent shall have no
obligation to conduct any investigation into such facts except as otherwise
required pursuant to this Agreement. The Paying Agent shall not be liable for
any action it takes or omits to take in good faith (a) which is authorized or
within its rights or powers under this Agreement or (b) which the Paying Agent
in good faith believes is within its rights or powers under this Agreement, in
each case other than with respect to its own gross negligence, fraud or willful
misconduct.


2.20    Duties of Paying Agent.


(a)    Borrowing Base Reports. Upon receipt of any Borrowing Base Report and the
related Borrowing Base Certificate delivered pursuant to Section 2.1(c)(ii),
Section 2.10(c)(vii)(B) or Section 2.10(c)(vii)(C), Paying Agent shall, on the
Business Day following receipt of such Borrowing Base Report, to the extent that
Paying Agent has access to all information necessary to perform the duties set
forth herein:
(i)    compare the ending Eligible Portfolio Outstanding Principal Balance set
forth in such Borrowing Base Report with the aggregate Outstanding Principal
Balance of the Eligible Receivables listed in the Master Record and identify any
discrepancy;
(ii)    compare the number of Pledged Receivables listed in the Master Record
with the number of Pledged Receivables for which the Custodian holds a
Receivables File pursuant to the Custodial Agreement and identify any
discrepancy;
(iii)    confirm that each Pledged Receivable listed in the Master Record has a
unique loan identification number;
(iv)    compare the amount set forth in such Borrowing Base Report as the amount
on deposit in the Collection Account with the amount shown on deposit in the
Collection Account as of the date of such Borrowing Base Report and identify any
discrepancy;
(v)    in the case of a Borrowing Base Report delivered pursuant to Section
2.10(c)(vii)(B) or Section 2.10(c)(vii)(C), recalculate the amount set forth in
such Borrowing Base Report as the amount that will be on deposit in the
Collection Account after giving effect to the related repayment of Loans or the
related purchase of Eligible Receivables set forth therein and identify any
discrepancy;
(vi)    confirm that the Accrued Interest Amount and an estimate of accrued fees
as of the date of repayment or the Transfer Date, as the case may be, multiplied
by 105%, is the amount set forth in such Borrowing Base Report as 105% of the
estimated amount of accrued interest and fees and identify any discrepancy;
(vii)    recalculate Availability, based on the Borrowing Base set forth in such
Borrowing Base Report and the Total Utilization of Class A Commitments and the
Total Utilization of Class B Commitments set forth in the Paying Agent’s records
and identify any discrepancies;
(viii)    in the case of a Borrowing Base Report delivered pursuant to Section
3.2(a)(i), (A) confirm that the Loans requested in the related Funding Notice
are not greater than the Availability and (B) confirm that, after giving effect
to such Loans, the Total Utilization of Class A Commitments will not exceed the
Class A Commitments and the Total Utilization of Class B Commitments will not
exceed the Class B Commitments; and


53

--------------------------------------------------------------------------------





(ix)    notify the Administrative Agent and the Lenders of the results of such
review.
Notwithstanding the foregoing, the Paying Agent shall pull any necessary data
points from the Borrowing Base Report to verify the information set forth on
such Borrowing Base Report as set forth above.
(b)    Monthly Servicing Reports. Upon receipt of any Monthly Servicing Report
delivered pursuant to Section 5.1(f), Paying Agent shall, on the Business Day
following receipt of such Monthly Servicing Report, to the extent that Paying
Agent has access to all information necessary to perform the duties set forth
herein:
(i)    compare the Eligible Portfolio Outstanding Principal Balance set forth
therein with the aggregate Outstanding Principal Balance of the Eligible
Receivables listed in the Master Record and identify any discrepancy;
(ii)    confirm the aggregate repayments of Loans during the period covered by
the Monthly Servicing Report set forth therein with the Borrowing Base Reports
delivered to Paying Agent pursuant to Section 2.10(c)(vii)(B) during such period
and identify any discrepancies;
(iii)    compare the amount set forth therein as the amount on deposit in the
Collection Account with the amount shown on deposit in the Collection Account as
of the date of such Monthly Servicing Report and identify any discrepancy;
(iv)    compare the amount of accrued and unpaid interest and unused payments
payable to the Class A Lenders and the amount of accrued and unpaid interest and
unused payments payable to the Class B Lenders, respectively, set forth therein
to the amounts set forth in the related invoices received by Paying Agent and
identify any discrepancies;
(v)    compare the amount of Servicing Fees payable to the Servicer set forth
therein to the amount set forth in the related invoice received by Paying Agent
and identify any discrepancy;
(vi)    compare the amount of Backup Servicing Fees and expenses payable to the
Backup Servicer set forth therein to the amounts set forth in the related
invoice received by Paying Agent and identify any discrepancy;
(vii)    compare the amount of fees and expenses payable to the Custodian set
forth therein to the amounts set forth in the related invoice received by Paying
Agent and identify any discrepancy;
(viii)    compare the amount of fees and expenses payable to the Collateral
Agent set forth therein to the amounts set forth in the related invoice received
by Paying Agent and identify any discrepancy;
(ix)    compare the amount of fees and expenses payable to the Paying Agent set
forth therein to the amounts set forth in the related invoice submitted by
Paying Agent and identify any discrepancy;
(x)    recalculate the Availability based on the Borrowing Base set forth
therein and the Total Utilization of Commitments set forth in the Paying Agent’s
records and identify any discrepancies; and
(xi)    notify the Administrative Agent and the Lenders of the results of such
review.
(c)    For the avoidance of doubt, Paying Agent’s sole responsibility with
respect to the obligations set forth in Section 2.20(a) and (b) is to compare or
confirm information in the Borrowing Base Report or Monthly Servicing Report, as
applicable, in accordance with Section 2.20 based on the information indicated
therein received by Paying Agent from Company, the Servicer or the Custodian, as
the case may be.
2.21    Collateral Agent.




54

--------------------------------------------------------------------------------





(a)    The Collateral Agent shall be entitled to the same rights, protections,
indemnities and immunities as the Paying Agent hereunder.


(b)    In addition to Section 2.21(a), the Collateral Agent shall be entitled to
the following additional protections:


(i)    The Collateral Agent shall have no duty (A) to see to any recording,
filing, or depositing of this Agreement or any agreement referred to herein or
any financing statement or continuation statement evidencing a security
interest, or to see to the maintenance of any such recording or filing or
depositing or to any rerecording, re-filing or re-depositing of any thereof, (B)
to see to any insurance, or (C) to see to the payment or discharge of any tax,
assessment, or other governmental charge or any lien or encumbrance of any kind
owing with respect to, assessed or levied against, any part of the Collateral;


(ii)    The Collateral Agent shall be authorized to, but shall not be
responsible for, filing any financing or continuation statements or recording
any documents or instruments in any public office at any time or times or
otherwise perfecting any security interest in the Collateral. It is expressly
agreed, to the maximum extent permitted by applicable law, that the Collateral
Agent shall have no responsibility for (A) monitoring the perfection,
continuation of perfection or the sufficiency or validity of any security
interest in or related to the Collateral, (B) taking any necessary steps to
preserve rights against any Person with respect to any Collateral, or (C) taking
any action to protect against any diminution in value of the Collateral;


(iii)    The Collateral Agent shall be fully justified in failing or refusing to
take any action under this Agreement and any other Credit Document (A) if such
action would, in the reasonable opinion of the Collateral Agent, in good faith
(which may be based on the advice or opinion of counsel), be contrary to
applicable law, this Agreement or any other Credit Document, (B) if such action
is not provided for in this Agreement or any other Credit Document, (C) if, in
connection with the taking of any such action hereunder, under any other Credit
Document that would constitute an exercise of remedies, it shall not first be
indemnified to its satisfaction by the Administrative Agent and/or the Lenders
against any and all risk of nonpayment, liability and expense that may be
incurred by it, its agents or its counsel by reason of taking or continuing to
take any such action, or (D) if the Collateral Agent would be required to make
payments on behalf of the Lenders pursuant to its obligations as Collateral
Agent hereunder, it does not first receive from the Lenders sufficient funds for
such payment;


(iv)    The Collateral Agent shall not be required to take any action under this
or any other Credit Document if taking such action (A) would subject the
Collateral Agent to a tax in any jurisdiction where it is not then subject to a
tax, or (B) would require the Collateral Agent to qualify to do business in any
jurisdiction where it is not then so qualified;


(v)    Neither the Collateral Agent nor its respective officers, directors,
employees or agents shall be liable for failure to demand, collect or realize
upon any of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
the Administrative Agent or the Lenders, or to take any other action whatsoever
with regard to the Collateral or any part thereof. The powers conferred on the
Collateral Agent hereunder are solely to protect the Collateral Agent’s and the
Lenders’ interests in the Collateral and shall not impose any duty upon the
Collateral Agent to exercise any such powers. The Collateral Agent shall be
accountable only for amounts that it actually receives as a result of the
exercise of such powers, and neither it nor any of its officers, directors,
employees or agents shall be responsible to the Administrative Agent or the
Lenders for any act or failure to act hereunder, except for its own fraud, gross
negligence or willful misconduct.


2.22    Intention of Parties.    It is the intention of the parties that the
Loans be characterized as indebtedness for federal income tax purposes. The
terms of the Loans shall be interpreted to further this intention and neither
the Lenders nor Company will take an inconsistent position on any federal, state
or local tax return.




55

--------------------------------------------------------------------------------





2.23    Increase Options.    The Company may with the consent of the
Administrative Agent in its sole discretion (which consent may, for the
avoidance of doubt, be conditioned upon the effectiveness of an amendment or
modification to one or more of the Credit Documents) from time to time elect to
increase the Commitments so long as, after giving effect thereto, the aggregate
amount of Commitments may not exceed $200,000,000. Any such increase shall be in
a minimum increment of $25,000,000. Any such increase shall be apportioned among
the Classes pro rata, based on the ratio of Class A Commitments and Class B
Commitments. Each existing Lender (if any) shall have the right to provide its
share of such increase, based on its Pro Rata Share, within ten (10) Business
Days of the Company’s increase election pursuant to this Section 2.23 (each such
consenting Lender, a “Class A Increasing Lender” or “Class B Increasing Lender”,
as applicable, and collectively the “Increasing Lenders”) before any other
Persons may participate in any such increase. If one or more existing Lenders
forego the opportunity to increase its Commitment, the Increasing Lenders in
such existing Lender’s Class may opt to increase their Commitment by more than
their proportional share of the increase (which proportional share is determined
consistent with the immediately prior sentence) within five (5) Business Days of
being notified of an existing Lender’s decision not to fund the increase. If the
existing Lenders collectively fail to commit to fund the full amount of such
increase, within the time allotted, the Company may arrange for any such
increase to be provided by one or more new banks, financial institutions or
other entities that, in each case, is a “qualified purchaser” as defined in
Section 2(a)(51) of the Investment Company Act of 1940 and the rules and
regulations thereunder and applicable regulatory interpretations thereof (each
such new bank, financial institution or other entity, an “Augmenting Lender”);
provided that each Augmenting Lender shall be subject to the approval of the
Administrative Agent in its sole discretion. No consent of any Lender (other
than any Lender participating in the increase) shall be required for any
increase in Commitments pursuant to this Section. Increased and new Commitments
pursuant to this Section 2.23 shall become effective on the date agreed by the
Company, the Administrative Agent and the relevant Increasing Lenders or
Augmenting Lenders, as applicable, pursuant to a joinder agreement (each, a
“Joinder Agreement”) in form and substance reasonably satisfactory to Company,
Administrative Agent and such Increasing Lender or Augmenting Lender, as
applicable, whereby each such Increasing Lender or Augmenting Lender, as
applicable, assumes the rights and obligations of a Lender hereunder. Each
Joinder Agreement shall also set forth any other applicable terms of the
Commitments being provided thereby, including without limitation the Advance
Rate (which shall be identical among all Lenders), other than pricing terms
described in a Pricing Letter. The Administrative Agent shall notify each Lender
of each increase in Commitments made pursuant to this Section 2.23.
Notwithstanding the foregoing, no increase in the Commitments (or in the
Commitments of any Lender) shall become effective under this paragraph if on the
proposed date of the effectiveness of such increase, an Event of Default has
occurred and is continuing. On the effective date of any increase in the
Commitments, each relevant Increasing Lender and Augmenting Lender shall make
available to the Administrative Agent such amounts in immediately available
funds as the Administrative Agent determines, for the benefit of the other
Lenders, as being required to cause, after giving effect to such increase and
paying such amounts to such other Lenders, each Lender’s portion of the
outstanding Class A Loans and Class B Loans to equal its Pro Rata Share of such
outstanding Class A Loans and Class B Loans, respectively.


SECTION 3.    CONDITIONS PRECEDENT


3.1    Closing Date.    The obligation of each Lender to make a Credit Extension
on the Closing Date is subject to the satisfaction, or waiver in accordance with
Section 9.4, of the following conditions on or before the Closing Date:


(a)    Credit Documents and Related Agreements. The Administrative Agent shall
have received copies of each Credit Document, originally executed and delivered
by each applicable Person and copies of each Related Agreement.
(b)    Formation of Company. The Administrative Agent shall have received
evidence satisfactory to it in its reasonable discretion that Company was formed
as a bankruptcy remote, special purpose entity in the state of Delaware as a
limited liability company.
(c)    Organizational Documents; Incumbency. The Administrative Agent shall have
received (i) copies of each Organizational Document executed and delivered by
Company and Holdings, as applicable, and, if applicable, (x) certified as of the
Closing Date or a recent date prior thereto by the appropriate governmental
official


56

--------------------------------------------------------------------------------





and (y) certified by its secretary or an assistant secretary as of the Closing
Date, in each case as being in full force and effect without modification or
amendment; (ii) signature and incumbency certificates of the officers of such
Person executing the Credit Documents to which it is a party; (iii) resolutions
of the Board of Directors or similar governing body of each of Company and
Holdings approving and authorizing the execution, delivery and performance of
this Agreement and the other Credit Documents to which it is a party or by which
it or its assets may be bound as of the Closing Date, certified as of the
Closing Date by its secretary or an assistant secretary as being in full force
and effect without modification or amendment; (iv) a good standing certificate
from the applicable Governmental Authority of each of Company and Holdings’
jurisdiction of incorporation, organization or formation and, with respect to
Company, in each jurisdiction in which it is qualified as a foreign corporation
or other entity to do business, each dated a recent date prior to the Closing
Date; and (v) such other documents as the Administrative Agent may reasonably
request.
(d)    Organizational and Capital Structure. The capital structure of Company
shall be as described in Section 4.2.
(e)    Transaction Costs. On or prior to the Closing Date, Company shall have
delivered to Administrative Agent, Company’s reasonable best estimate of the
Transaction Costs (other than fees payable to any Agent).
(f)    Governmental Authorizations and Consents. Company and Holdings shall have
obtained all Governmental Authorizations and all consents of other Persons, in
each case that are necessary or advisable to be obtained by them, in connection
with the transactions contemplated by the Credit Documents and each of the
foregoing shall be in full force and effect and in form and substance reasonably
satisfactory to the Administrative Agent. All applicable waiting periods shall
have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose adverse conditions
on the transactions contemplated by the Credit Documents or the financing
thereof and no action, request for stay, petition for review or rehearing,
reconsideration, or appeal with respect to any of the foregoing shall be
pending, and the time for any applicable agency to take action to set aside its
consent on its own motion shall have expired.
(g)    Collateral. To create in favor of Collateral Agent, for the benefit of
Secured Parties, a valid, perfected First Priority security interest in the
Collateral, Company shall deliver:
(i)    evidence satisfactory to the Administrative Agent of the compliance by
Company of its obligations under the Security Agreement and the other Collateral
Documents (including, without limitation, its obligations to authorize or
execute, as the case may be, and deliver UCC financing statements, originals of
securities, instruments and chattel paper and any agreements governing deposit
and/or securities accounts as provided therein);
(ii)    the results of a recent search, by a Person satisfactory to
Administrative Agent, of all effective UCC financing statements (or equivalent
filings) made with respect to any personal or mixed property of Company in the
jurisdictions specified by Administrative Agent, together with copies of all
such filings disclosed by such search, and UCC termination statements (or
similar documents) duly authorized by all applicable Persons for filing in all
applicable jurisdictions as may be necessary to terminate any effective UCC
financing statements (or equivalent filings) disclosed in such search;
(iii)    opinions of counsel (which counsel shall be reasonably satisfactory to
the Administrative Agent) with respect to the creation and perfection of the
security interests in favor of Collateral Agent in such Collateral and such
other matters governed by the laws of each jurisdiction in which Company or any
personal property Collateral is located as the Administrative Agent may
reasonably request, in each case in form and substance reasonably satisfactory
to the Administrative Agent;
(iv)    opinions of counsel (which counsel shall be reasonably satisfactory to
the Administrative Agent) with respect to the creation and perfection of the
security interest in favor of Purchaser in the Pledged Receivables and Related
Security under the Asset Purchase Agreement, in each case in form


57

--------------------------------------------------------------------------------





and substance reasonably satisfactory to the Administrative Agent; and
(v)    evidence that Company and Holdings shall have each taken or caused to be
taken any other action, executed and delivered or caused to be executed and
delivered any other agreement, document and instrument and made or caused to be
made any other filing and recording (other than as set forth herein) reasonably
required by the Administrative Agent or the Collateral Agent.
(h)    Financial Statements. The Administrative Agent shall have received from
Company the Historical Financial Statements.
(i)    Evidence of Insurance. The Administrative Agent shall have received a
certificate from Holdings’ insurance broker, or other evidence satisfactory to
the Administrative Agent that all insurance required to be maintained under the
Servicing Agreement and Section 5.4 is in full force and effect.
(j)    Opinions of Counsel to Company and Holdings. The Administrative Agent and
counsel to Administrative Agent shall have received originally executed copies
of the favorable written opinions (or, in the case of covered fund matters under
the Volcker Rule, a memorandum addressed to the Administrative Agent and the
Lenders) of Paul Hastings LLP, counsel for Company and Holdings, as to such
matters (including the true sale of Pledged Receivables and bankruptcy remote
nature of Company) as the Administrative Agent may reasonably request, dated as
of the Closing Date and otherwise in form and substance reasonably satisfactory
to the Administrative Agent (and Company hereby instructs, and Holdings shall
instruct, such counsel to deliver such opinions to Agents and Lenders). The
Administrative Agent and counsel to the Administrative Agent shall have received
an originally executed copy of a favorable written opinion of counsel to
Holdings acceptable to the Administrative Agent to the effect that the
Receivables Agreements governed by the law of Virginia are valid and enforceable
obligations under the laws of Virginia in form and substance reasonably
satisfactory to the Administrative Agent (and Company hereby instructs, and
Holdings shall instruct, such counsel to deliver such opinions to the
Administrative Agent and Lenders).
(k)    Solvency Certificate. On the Closing Date, the Administrative Agent shall
have received a Solvency Certificate from Holdings and Company dated as of the
Closing Date and addressed to the Administrative Agent, and in form, scope and
substance satisfactory to the Administrative Agent, with appropriate attachments
and demonstrating that after giving effect to the consummation of the Credit
Extensions to be made on the Closing Date, Holdings and Company are and will be
Solvent.
(l)    Closing Date Certificate. Holdings and Company shall have delivered to
the Administrative Agent an originally executed Closing Date Certificate,
together with all attachments thereto.
(m)    No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments, pending or
threatened in any court or before any arbitrator or Governmental Authority that,
in the reasonable discretion of the Administrative Agent, singly or in the
aggregate, materially impairs any of the transactions contemplated by the Credit
Documents or that would reasonably be expected to result in a Material Adverse
Effect.
(n)    No Material Adverse Change. Since December 31, 2017, no event,
circumstance or change shall have occurred that has caused or evidences, either
in any case or in the aggregate, a Material Adverse Effect.
(o)    Completion of Proceedings. All partnership, corporate and other
proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incidental thereto shall be satisfactory
in form and substance to the Administrative Agent and counsel to Administrative
Agent, and the Administrative Agent, and counsel to Administrative Agent shall
have received all such counterpart originals or certified copies of such
documents as they may reasonably request.


58

--------------------------------------------------------------------------------





(p)    Independent Manager. On the Closing Date, the Administrative Agent shall
have received evidence satisfactory to it that Company has appointed an
Independent Manager who is acceptable to it in its sole discretion.
(q)    Payoff Letter. The Administrative Agent shall have received a payoff
letter in form and substance reasonably satisfactory to it regarding the
satisfaction in full on the Closing Date of the Indebtedness owing by On Deck
Asset Company, LLC (“ODAC”), as borrower, under that certain Fourth Amended and
Restated Credit Agreement dated as of May 4, 2017, by and among ODAC, the
lenders party thereto from time to time, WM 2016-1, LLC, as administrative
agent, and Deutsche Bank Trust Company Americas, as paying agent and collateral
agent.
(r)    Payment of Fees. On the Closing Date, the Administrative Agent shall have
received all fees and expenses due and payable by the Company and Holdings that
have been invoiced to the Company or Holdings, as applicable, not less than one
Business Day prior to the Closing Date.
The Administrative Agent and each Lender, by delivering its signature page to
this Agreement, shall be deemed to have acknowledged receipt of, and consented
to and approved, each Credit Document and each other document required to be
approved by the Administrative Agent, Requisite Lenders or Lenders, as
applicable on the Closing Date.
3.2    Conditions to Each Credit Extension.


(a)    Conditions Precedent. The obligation of each Lender to make any Loan on
any Credit Date, including if applicable the Closing Date, is subject to the
satisfaction, or waiver in accordance with Section 9.4, of the following
conditions precedent:
(i)    Administrative Agent, the Paying Agent and Custodian shall have received
a fully executed and delivered Funding Notice together with a Borrowing Base
Certificate, evidencing sufficient Availability with respect to the requested
Loans, and a Borrowing Base Report;
(ii)    both before and after making any Loans requested on such Credit Date, no
Borrowing Base Deficiency shall exist;
(iii) as of such Credit Date, the representations and warranties contained
herein and in the other Credit Documents shall be true and correct in all
material respects on and as of that Credit Date to the same extent as though
made on and as of that date, other than those representations and warranties
which are qualified by materiality, in which case, such representation and
warranty shall be true and correct in all respects on and as of that Credit
Date, except, in each case, if such representations and warranties (A)
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects, or true
and correct in all respects, as the case may be on and as of such earlier date,
provided, that the representations and warranties in any Original Borrowing Base
Certificate shall be excluded from the certification in this Section 3.2(a)(iii)
if a Replacement Borrowing Base Certificate has been delivered in substitute
thereof in accordance with Section 2.1(c)(ii), or (B) relate to a Receivable
that is later repurchased by the Seller in accordance with the Asset Purchase
Agreement based upon knowledge obtained by Company or Holdings after such Credit
Date;
(iv)    as of such Credit Date, no event shall have occurred and be continuing
or would result from the consummation of the applicable Credit Extension that
would constitute an Event of Default, a Default or any Early Amortization Event;
(v)    the Administrative Agent and the Paying Agent shall have received the
related Borrowing Base Report no later than the second Business Day prior to the
Credit Date which shall be delivered on a pro forma basis for the first Credit
Date hereunder;


59

--------------------------------------------------------------------------------





(vi)    in accordance with the terms of the Custodial Agreement, Company has
delivered, or caused to be delivered to the Custodian, the Receivable File
related to each Receivable that is, on such Credit Date, being transferred and
delivered to Company pursuant to the Asset Purchase Agreement, and the
Administrative Agent has received a Collateral Receipt and Exception Report from
the Custodian, which Collateral Receipt and Exception Report is acceptable to
the Administrative Agent in its Permitted Discretion;
(vii) the Commitment Period shall not have ended;
(viii) as of such Credit Date, the Reserve Account shall have been (or will be,
out of the proceeds of the Loans to be made on such date), funded so that it
contains funds in an amount not less than the Reserve Account Funding Amount as
of such date; and
(ix)    in the case of any funding of any Class A Loan, the Total Utilization of
the Class A Commitments shall not exceed the product of (a) 72% and (b) the
Borrowing Base immediately after giving effect to such funding.
Notwithstanding anything contained herein to the contrary, neither the Paying
Agent nor the Collateral Agent shall be responsible or liable for determining
whether any conditions precedent to making a Loan have been satisfied.
(b)    Notices. Any Funding Notice shall be executed by an Authorized Officer in
a writing delivered to Administrative Agent and the Paying Agent.


SECTION 4.    REPRESENTATIONS AND WARRANTIES


To induce Agents and Lenders to enter into this Agreement and to make each
Credit Extension to be made thereby, Company represents and warrants to each
Agent and Lender, on the Closing Date, on each Credit Date and on each Transfer
Date, that the following statements are true and correct:
4.1Organization; Requisite Power and Authority; Qualification; Other Names.
Company (a) is duly organized or formed, validly existing and in good standing
under the laws of the State of Delaware, (b) has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Credit Documents to
which it is a party and to carry out the transactions contemplated thereby, and
(c) is qualified to do business and in good standing in every jurisdiction where
its assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had, and would not reasonably be expected to result in a
Material Adverse Effect. Company does not operate or do business under any
assumed, trade or fictitious name. Company has no Subsidiaries.


4.2Capital Stock and Ownership. The Capital Stock of Company has been duly
authorized and validly issued and is fully paid and non‑assessable. As of the
date hereof, there is no existing option, warrant, call, right, commitment or
other agreement to which Company is a party requiring, and there is no
membership interest or other Capital Stock of Company outstanding which upon
conversion or exchange would require, the issuance by Company of any additional
membership interests or other Capital Stock of Company or other Securities
convertible into, exchangeable for or evidencing the right to subscribe for or
purchase, a membership interest or other Capital Stock of Company. All
membership interests in the Company as of the Closing Date are owned by
Holdings.


4.3Due Authorization. The execution, delivery and performance of the Credit
Documents to which Company is a party have been duly authorized by all necessary
action of Company.


4.4No Conflict. The execution, delivery and performance by Company of the Credit
Documents to which it is party and the consummation of the transactions
contemplated by the Credit Documents do not and will not (a) violate in any
material respect any provision of any law or any governmental rule or regulation


60

--------------------------------------------------------------------------------





applicable to Company, any of the Organizational Documents of Company, or any
order, judgment or decree of any court or other Governmental Authority binding
on Company; (b) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any Contractual Obligation of
Company; (c) result in or require the creation or imposition of any Lien upon
any of the properties or assets of Company (other than any Liens created under
any of the Credit Documents in favor of Collateral Agent, on behalf of Secured
Parties); or (d) require any approval of stockholders, members or partners or
any approval or consent of any Person under any Contractual Obligation of
Company, except as would not reasonably be expected to result in a Material
Adverse Effect.


4.5Governmental Consents. The execution, delivery and performance by Company of
the Credit Documents to which Company is a party and the consummation of the
transactions contemplated by the Credit Documents do not and will not require
any registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority except for filings and recordings with
respect to the Collateral to be made, or otherwise delivered to the Collateral
Agent for filing and/or recordation, as of the Closing Date other than (a) those
that have already been obtained and are in full force and effect, or (b) any
consents or approvals the failure of which to obtain will not have a Material
Adverse Effect.


4.6Binding Obligation. Each Credit Document to which Company is a party has been
duly executed and delivered by Company and is the legally valid and binding
obligation of Company, enforceable against Company in accordance with its
respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.


4.7Eligible Receivables. Each Receivable that is identified by Company as an
Eligible Receivable in a Borrowing Base Certificate satisfies all of the
criteria set forth in the definition of Eligibility Criteria, other than, in any
case, (a) any Receivable identified as an Eligible Receivable in any Original
Borrowing Base Certificate if a Replacement Borrowing Base Certificate has been
delivered in substitute thereof in accordance with Section 2.1(c)(ii), or (b)
any Receivable that is repurchased by the Seller in accordance with the Asset
Purchase Agreement after the date of such Borrowing Base Certificate.


4.8Historical Financial Statements. The Historical Financial Statements were
prepared in conformity with GAAP and fairly present, in all material respects,
the financial position, on a consolidated basis, of the Persons described in
such financial statements as at the respective dates thereof and the results of
operations and cash flows, on a consolidated basis, of the entities described
therein for each of the periods then ended, subject, in the case of any such
unaudited financial statements, to changes resulting from audit and normal
year‑end adjustments.


4.9No Material Adverse Effect. Since December 31, 2017, no event, circumstance
or change has occurred that has caused or evidences, either in any case or in
the aggregate, a Material Adverse Effect.


4.10Adverse Proceedings, etc. There are no Adverse Proceedings (other than
counterclaims relating to ordinary course collection actions by or on behalf of
Company which would not, individually or taken together, reasonably be expected
to result in a Material Adverse Effect) pending against Company.  Company is not
(a) in violation of any applicable laws, or (b) subject to or in default with
respect to any judgments, writs, injunctions, decrees, rules or regulations of
any court or any federal, state, municipal or other Governmental Authority,
except, in each case described in clause (a) or (b), as would not reasonably be
expected to result in a Material Adverse Effect.


4.11Payment of Taxes. Except as otherwise permitted under Section 5.3, all
material tax returns and reports of Company required to be filed by it have been
timely filed, and all material taxes shown on such tax returns to be due and
payable and all assessments, fees and other governmental charges upon Company
and upon its properties, assets, income, businesses and franchises which are due
and payable have been paid when due and payable except those which are being
contested in good faith by appropriate proceedings


61

--------------------------------------------------------------------------------





diligently conducted and for which adequate reserves have been provided in
accordance with GAAP. Company knows of no proposed tax assessment against
Company which is not being actively contested by Company in good faith and by
appropriate proceedings; provided, such reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP shall have been
made or provided therefor.


4.12Title to Assets. Company has no fee, leasehold or other property interests
in any real property assets. Company has good and valid title to all of its
assets reflected in the most recent financial statements delivered pursuant to
Section 5.1. Except as permitted by this Agreement, all such properties and
assets are free and clear of Liens. All Liens purported to be created in any
Collateral pursuant to any Collateral Document in favor of Collateral Agent are
First Priority Liens.


4.13No Indebtedness. Company has no Indebtedness, other than Indebtedness
incurred under (or contemplated by) the terms of this Agreement or otherwise
permitted hereunder.


4.14No Defaults. Company is not in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
of its Contractual Obligations, and no condition exists which, with the giving
of notice or the lapse of time or both, could constitute such a default, except
where the consequences, direct or indirect, of such default or defaults, if any,
would not reasonably be expected to result in a Material Adverse Effect.


4.15Material Contracts. Company is not a party to any Material Contracts.


4.16Government Contracts. Company is not a party to any contract or agreement
with any Governmental Authority, and the Pledged Receivables are not subject to
the Federal Assignment of Claims Act (31 U.S.C. Section 3727) or any similar
state or local law.


4.17Governmental Regulation. Company is not subject to regulation under the
Public Utility Holding Company Act of 2005, the Federal Power Act or the
Investment Company Act of 1940 or under any other federal or state statute or
regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable. Company is
not a “registered investment company” or a company “controlled” by a “registered
investment company” or a “principal underwriter” of a “registered investment
company” as such terms are defined in the Investment Company Act of 1940. The
Loans do not constitute an “ownership interest” as such term is defined under
the Volcker Rule.


4.18Margin Stock. Company is not engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying any Margin Stock. No part of the proceeds of the Loans made to Company
will be used to purchase or carry any such Margin Stock or to extend credit to
others for the purpose of purchasing or carrying any such Margin Stock or for
any purpose that violates, or is inconsistent with, the provisions of Regulation
T, U or X of the Board of Governors of the Federal Reserve System.


4.19Employee Benefit Plans.


(a)No ERISA Event has occurred or is reasonably expected to occur that would
reasonably be expected to have a Material Adverse Effect


(b)The Company does not maintain or contribute to any Employee Benefit Plan.


(c)The assets of the Company do not constitute “plan assets” within the meaning
of Section 3(42) of ERISA.


4.20Solvency; Fraudulent Conveyance. Company is and, upon the incurrence of any
Credit Extension by Company on any date on which this representation and
warranty is made, will be, Solvent.


62

--------------------------------------------------------------------------------





Company is not transferring any Collateral with any intent to hinder, delay or
defraud any of its creditors. Company shall not use the proceeds from the
transactions contemplated by this Agreement to give preference to any class of
creditors. Company has given fair consideration and reasonably equivalent value
in exchange for the sale of the Receivables by Holdings under the Asset Purchase
Agreement.


4.21Compliance with Statutes, etc
. Company is in compliance with all applicable statutes, regulations and orders
of, and all applicable restrictions imposed by, all Governmental Authorities, in
respect of the conduct of its business and the ownership of its property, except
as would not reasonably be expected to result in a Material Adverse Effect.
4.22Matters Pertaining to Related Agreements.


(a)Delivery. Company has delivered, or caused to be delivered, to each Agent and
each Lender complete and correct copies of (i) each Related Agreement and of all
exhibits and schedules thereto as of the Closing Date, and (ii) copies of any
material amendment, restatement, supplement or other modification to or waiver
of each Related Agreement entered into after the date hereof.


(b)The Asset Purchase Agreement creates a valid transfer and assignment to
Company of all right, title and interest of Holdings in and to all Pledged
Receivables and all Related Security conveyed to Company thereunder and Company
has a First Priority perfected security interest therein. Company has given
reasonably equivalent value to Holdings in consideration for the transfer to
Company by Holdings of the Pledged Receivables and Related Security pursuant to
the Asset Purchase Agreement.


(c)Each Receivables Program Agreement is valid, in full force and effect, and
enforceable against the parties thereto at the time at which any Receivable
conveyed to Holdings thereunder was originated and creates a valid transfer and
assignment to Holdings of all right, title and interest of the Receivables
Account Bank in and to all Receivables and Related Security conveyed or
purported to be conveyed to Holdings thereunder. Holdings has given reasonably
equivalent value to the Receivables Account Bank in consideration for the
transfer to Holdings by the Receivables Account Bank of the Receivables and
Related Security pursuant to the applicable Receivables Program Agreement.


4.23Disclosure. No documents, certificates, written statements or other written
information furnished to Lenders or the Administrative Agent by or on behalf of
Holdings or Company for use in connection with the transactions contemplated
hereby, taken as a whole, contains any untrue statement of a material fact, or
taken as a whole, omits to state a material fact (known to Holdings or Company,
in the case of any document not furnished by either of them) necessary to make
the statements contained therein not misleading in light of the circumstances in
which the same were made, provided, that, projections and pro forma financial
information contained in such materials were prepared based upon good faith
estimates and assumptions believed by the preparer thereof to be reasonable at
the time made, it being recognized by Lenders and the Administrative Agent that
such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results and such differences may be material.


4.24Patriot Act. If applicable, Company and Holdings are in compliance, in all
material respects, with the (a) Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 C.F.R., Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the “Act”). No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, to obtain, retain or direct business or obtain any improper advantage,
in violation of the United States Foreign Corrupt Practices Act of 1977, as
amended to the date hereof and from time to time hereafter, and any successor
statute.


63

--------------------------------------------------------------------------------





4.25Remittance of Collections
. Company represents and warrants that each remittance of Collections by it
hereunder to any Agent or any Lender hereunder will have been (a) in payment of
a debt incurred by Company in the ordinary course of business or financial
affairs of Company and (b) made in the ordinary course of business or financial
affairs.
4.26Tax Status


(a)Company is a “disregarded entity” within the meaning of U.S. Treasury
Regulation § 301.7701-3 of a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code.


(b)Company is not an association (or a publicly traded partnership) taxable as a
corporation for U.S. federal income tax purposes.


SECTION 5.    AFFIRMATIVE COVENANTS


Company covenants and agrees that until the Termination Date, Company shall
perform (or cause to be performed, as applicable) all covenants in this
Section 5.
5.1    Financial Statements and Other Reports. Unless otherwise provided below,
Company or its designee will deliver to each Agent and each Lender:


(a)    Quarterly Financial Statements. Promptly after becoming available, and in
any event within forty-five (45) days after the end of each Fiscal Quarter
(other than the fourth Fiscal Quarter) of each Fiscal Year, the consolidated
balance sheet of Holdings as at the end of such Fiscal Quarter and the related
consolidated statements of income, stockholders’ equity and cash flows of
Holdings for such Fiscal Quarter and for the period from the beginning of the
then current Fiscal Year to the end of such Fiscal Quarter, setting forth in
each case in comparative form the corresponding figures for the corresponding
periods of the previous Fiscal Year, all in reasonable detail, together with a
Financial Officer Certification with respect thereto;
(b)    Annual Financial Statements. Promptly after becoming available, and in
any event within ninety (90) days after the end of each Fiscal Year, (i) the
consolidated balance sheets of Holdings as at the end of such Fiscal Year and
the related consolidated statements of income, stockholders’ equity and cash
flows of Holdings for such Fiscal Year, setting forth in each case in
comparative form the corresponding figures for the previous Fiscal Year, in
reasonable detail, together with a Financial Officer Certification with respect
thereto; and (ii) with respect to such consolidated financial statements a
report thereon of Ernst & Young LLP or other independent certified public
accountants of recognized national standing as to going concern and scope of
audit, and shall state that such consolidated financial statements fairly
present, in all material respects, the consolidated financial position of
Holdings as at the dates indicated and the results of their operations and their
cash flows for the periods indicated in conformity with GAAP applied on a basis
consistent with prior years (except as otherwise disclosed in such financial
statements) and that the examination by such accountants in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards); and (iii) the balance sheets of Company as at the
end of such Fiscal Year and the related consolidated statements of income,
stockholders’ equity and cash flows of Company for such Fiscal Year, setting
forth in each case in comparative form the corresponding figures for the
previous Fiscal Year, in reasonable detail, together with a Financial Officer
Certification with respect thereto;
(c)    Compliance Certificates. Together with each delivery of financial
statements of Holdings pursuant to Sections 5.1(a) and 5.1(b), a duly executed
and completed Compliance Certificate;
(d)    Statements of Reconciliation after Change in Accounting Principles. If,
as a result of any change in accounting principles and policies from those used
in the preparation of the Historical Financial Statements, the consolidated
financial statements of (i) Holdings and (ii) Company delivered pursuant to
Section 5.1(a) or 5.1(b) will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior


64

--------------------------------------------------------------------------------





financial statements in form and substance reasonably satisfactory to
Administrative Agent (acting with the consent of, or at the direction of, the
Requisite Lenders);
(e)    Public Reporting. The obligations in Sections 5.1(a) and (b) may be
satisfied by furnishing, at the option of Holdings, the applicable financial
statements as described above or an Annual Report on Form 10-K or Quarterly
Report on Form 10-Q for Holdings for any Fiscal Year, as filed with the U.S.
Securities and Exchange Commission.
(f)    Collateral Reporting.
(i)    On each Monthly Reporting Date, with each Funding Notice, and at such
other times as any Agent or Lender shall request in its Permitted Discretion, a
Borrowing Base Certificate (calculated as of the close of business of the
previous Monthly Period or as of a date no later than three (3) Business Days
prior to such request), together with a reconciliation to the most recently
delivered Borrowing Base Certificate and Borrowing Base Report, in form and
substance reasonably satisfactory to Administrative Agent, and which includes
the data to support the calculations for such Borrowing Base Certificate and
Borrowing Base Report. Each Borrowing Base Certificate delivered to
Administrative Agent and Paying Agent shall bear a signed statement by an
Authorized Officer certifying the accuracy and completeness in all material
respects of all information included therein. The execution and delivery of a
Borrowing Base Certificate (other than any Original Borrowing Base Certificate
if a Replacement Borrowing Base Certificate has been delivered in substitute
thereof in accordance with Section 2.1(c)(ii)) shall in each instance constitute
a representation and warranty by Company to Administrative Agent and Paying
Agent that each Receivable included therein as an “Eligible Receivable” (other
than any Receivable repurchased by Holdings in accordance with the Asset
Purchase Agreement) is, in fact, an Eligible Receivable as of the date thereof.
For avoidance of doubt, and without derogation of the Company’s obligations
hereunder, in the event any request for a Loan, or a Borrowing Base Certificate
or other information required by this Section 5.1(f) is delivered to
Administrative Agent and Paying Agent by Company electronically or otherwise
without signature, such request, or such Borrowing Base Certificate or other
information shall, upon such delivery, be deemed to be signed and certified on
behalf of Company by an Authorized Officer and constitute a representation to
Administrative Agent and Paying Agent as to the authenticity thereof. The
Administrative Agent shall have the right to review and adjust any such
calculation of the Borrowing Base to reflect exclusions from Eligible
Receivables or such other matters as are necessary to determine the Borrowing
Base in accordance with this Agreement.
(ii)    On each Monthly Reporting Date, the Master Record, the Monthly Servicing
Report and a data tape which includes the data to support the calculations in
the Monthly Servicing Report to Administrative Agent and Paying Agent on the
terms and conditions set forth in the Servicing Agreement.
(g)    Notice of Default. Promptly upon an Authorized Officer of Company
obtaining knowledge (i) of any condition or event that constitutes an Early
Amortization Event, Default or an Event of Default or that notice has been given
to Holdings or Company with respect thereto; (ii) that any Person has given any
notice to Holdings or Company or taken any other action with respect to any
event or condition set forth in Section 7.1(b); or (iii) of the occurrence of
any event or change that has caused or evidences, either in any case or in the
aggregate, a Material Adverse Effect, a certificate of its Authorized Officers
specifying the nature and period of existence of such condition, event or
change, or specifying the notice given and action taken by any such Person and
the nature of such claimed Early Amortization Event, Event of Default, Default,
event or condition, and what action Holdings or Company, as applicable, has
taken, is taking and proposes to take with respect thereto;
(h)    Notice of Litigation. Promptly upon any Authorized Officer of Company
obtaining knowledge of an Adverse Proceeding that is reasonably likely to have a
Material Adverse Effect, written notice thereof together with such other
information as may be reasonably available to Company or Holdings to enable
Lenders and their counsel to evaluate such matters;
(i)    ERISA. (i) Promptly upon any Authorized Officer of Company becoming aware
of the occurrence of or forthcoming occurrence of any ERISA Event, a written
notice specifying the nature thereof, what


65

--------------------------------------------------------------------------------





action Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates has taken, is taking or proposes to take with respect thereto and,
when known, any action taken or threatened by the Internal Revenue Service, the
Department of Labor or the PBGC with respect thereto; and (ii) with reasonable
promptness, copies of (1) each Schedule SB (Actuarial Information) to the annual
report (Form 5500 Series) filed by Holdings, any of its Subsidiaries or any of
their respective ERISA Affiliates with the Internal Revenue Service with respect
to each affected Pension Plan; (2) all notices received by Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates from a Multiemployer
Plan sponsor concerning an ERISA Event; and (3) copies of such other documents
or governmental reports or filings relating to any affected Employee Benefit
Plan of Holdings or any of its Subsidiaries thereof, or, with respect to any
affected Pension Plan or affected Multiemployer Plan, any of their respective
ERISA Affiliates (with respect to an affected Multiemployer Plan, if that
Holdings or the Subsidiary or ERISA Affiliate, as applicable, have rights to
access such documents, reports or filings), as any Agent or Lender shall
reasonably request;
(j)    Information Regarding Collateral. Prior written notice to Collateral
Agent and Administrative Agent of any change (i) in Company’s corporate name,
(ii) in Company’s identity, corporate structure or jurisdiction of organization,
or (iii) in Company’s Federal Taxpayer Identification Number. Company agrees not
to effect or permit any change referred to in the preceding sentence unless all
filings have been made under the UCC or otherwise that are required in order for
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected security interest in all the Collateral and for the
Collateral at all times following such change to have a valid, legal and
perfected security interest as contemplated in the Collateral Documents;
(k)    Other Information.
(i)    not later than Friday of each week (or if such day is not a Business Day,
the immediately preceding Business Day) in which a Borrowing Base Report has not
otherwise been delivered hereunder, a Borrowing Base Report;
(ii)    at least five (5) Business Days prior to the effectiveness of any
amendment or modification to any Receivables Program Agreement, notice of such
proposed amendment including a copy or description of the same;
(iii)    promptly after the effectiveness of any amendment or modification to
any Receivables Program Agreement, a copy of the same if not previously
provided; and
(iv)    such material information and data with respect to Holdings or any of
its Subsidiaries as from time to time may be reasonably requested by any Agent
or Lender, in each case, which relate to Company’s or Holdings’ financial or
business condition or the Collateral.
5.2Existence. Except as otherwise permitted under Section 6.8, Company will at
all times preserve and keep in full force and effect its existence and all
rights and franchises, licenses and permits material to its business.


5.3Payment of Taxes and Claims. Company will pay all material Taxes imposed upon
it or any of its properties or assets or in respect of any of its income,
businesses or franchises before any penalty or fine accrues thereon, and all
claims (including claims for labor, services, materials and supplies) for sums
that have become due and payable and that by law have or may become a Lien upon
any of its properties or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided, no such Tax or claim need be
paid if it is being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted, so long as (a) adequate reserve or other
appropriate provision, as shall be required in conformity with GAAP shall have
been made therefor, and (b) in the case of a Tax or claim which has or may
become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such Tax or claim. Company will not file or consent to the filing of any
consolidated income tax return with any Person (other than Holdings or any of
its Subsidiaries). In addition, Company agrees to pay to the relevant
Governmental Authority in accordance with applicable law any current or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies (including, without


66

--------------------------------------------------------------------------------





limitation, mortgage recording taxes, transfer taxes and similar fees) imposed
by any Governmental Authority that arise from any payment made hereunder or from
the execution, delivery or registration of, or otherwise with respect to, this
Agreement or any Credit Document.


5.4Insurance. Company shall cause Holdings to maintain or cause to be
maintained, with financially sound and reputable insurers, (a) all insurance
required to be maintained under the Servicing Agreement, (b) business
interruption insurance reasonably satisfactory to Administrative Agent, and
(c) casualty insurance, such public liability insurance, third party property
damage insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Holdings and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by Persons of
established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self‑insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons. Each Agent and Lender hereby agrees and acknowledges that the insurance
maintained by Holdings on the Closing Date satisfies the requirements set forth
in this Section 5.4.


5.5Inspections; Compliance Audits.


(a)    At any time during the existence of an Event of Default and otherwise not
more than twice during any Fiscal Year, Company will, upon reasonable advance
notice by the Administrative Agent (acting during the existence of an Event of
Default at the direction of, or with the consent of, the Requisite Remedies
Lenders), permit or cause to be permitted, as applicable, one or more authorized
representatives designated by the Administrative Agent (acting during the
existence of an Event of Default at the direction of, or with the consent of,
the Requisite Remedies Lenders) to visit and inspect (a “Compliance Review”)
during normal working hours any of the properties of Company or Holdings to (i)
inspect, copy and take extracts from relevant financial and accounting records,
and to discuss its affairs, finances and accounts with any Person, including,
without limitation, employees of Company or Holdings and independent public
accountants, and (ii) verify the compliance by Company or Holdings with the
Credit Agreement, the other Credit Documents and/or the Underwriting Policies,
as applicable. Other than during the existence of an Event of Default, Company
shall (i) only be obligated to reimburse the Administrative Agent and/or the
Lenders for one such inspection during any Fiscal Year, and (ii) not be
obligated to pay more than $75,000 in the aggregate during any Fiscal Year in
connection with any such Compliance Review. In connection with any such
Compliance Review, Company will permit any authorized representatives designated
by the Administrative Agent (acting during the existence of an Event of Default
at the direction of, or with the consent of, the Requisite Remedies Lenders) to
review Company’s form of Receivable Agreements, Underwriting Policies,
information processes and controls, and compliance practices and procedures
(“Materials”). Such authorized representatives may make written recommendations
regarding Company’s compliance with applicable Requirements of Law, and Company
shall consult in good faith with the Administrative Agent regarding such
recommendations. The Administrative Agent agrees to use a single independent
certified public accountant or other third-party provider in connection with any
single Compliance Review pursuant to this Section 5.5.
(b)    If the Administrative Agent engages any independent certified public
accountants or other third-party provider to prepare any report in connection
with the Compliance Review, the Administrative Agent shall make such report
available to any Lender, upon request, provided, that delivery of any such
report may be conditioned on prior receipt by such independent certified public
accountants or other third party provider of the acknowledgements and agreements
that such independent certified public accountants or third party provider
customarily requires of recipients of reports of that kind.
(c)    In connection with a Compliance Review, the Administrative Agent or its
designee may contact a Receivables Obligor as reasonably necessary to perform
such inspection or Compliance Review, as the case may be, provided, however,
such contact shall be made in the name of, and in cooperation with, Holdings and
Company.
5.6Compliance with Laws. Company shall, and shall cause Holdings to, comply with
the Requirements of Law, noncompliance with which would reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.




67

--------------------------------------------------------------------------------





5.7Separateness. The Company shall at all times comply with the separateness
covenants set forth in the Company’s Limited Liability Company Agreement.


5.8Further Assurances. At any time or from time to time upon the request of any
Agent or Lender, Company will, at its expense, promptly execute, acknowledge and
deliver such further documents and do such other acts and things as such Agent
or Lender may reasonably request to effect fully the purposes of the Credit
Documents, including providing Lenders with any information reasonably requested
pursuant to Section 9.20. In furtherance and not in limitation of the foregoing,
Company shall take such actions as the Administrative Agent or the Requisite
Remedies Lenders may reasonably request from time to time to ensure that the
Obligations are secured by substantially all of the assets of Company.


5.9Communication with Accountants.


(a)At any time during the existence of an Event of Default, Company authorizes
Administrative Agent to communicate directly with Company’s independent
certified public accountants and authorizes and shall instruct such accountants
to communicate directly with Administrative Agent and authorizes such
accountants to (and, upon Administrative Agent’s request therefor (at the
request of any Agent), shall request that such accountants) communicate to
Administrative Agent information relating to Company with respect to the
business, results of operations and financial condition of Company (including
the delivery of audit drafts and letters to management), provided that advance
notice of such communication is given to Company, and Company is given a
reasonable opportunity to cause an officer to be present during any such
communication.


(b)If the independent certified public accountants report delivered in
connection with Section 5.1(b) is qualified, then the Company authorizes the
Administrative Agent to communicate directly with the Company’s independent
certified public accountants with respect to such qualification, provided that
advance notice of such communication is given to the Company, and the Company is
given a reasonable opportunity to cause an officer to be present during any such
communication.


(c)The failure of the Company to be present during any communication permitted
under Section 5.9(a) and/or Section 5.9(b) after the Company has been given a
reasonable opportunity to cause an officer to be present shall in no way impair
the rights of the Administrative Agent under Section 5.9(a) and/or Section
5.9(b).


5.10Acquisition of Receivables from Holdings. With respect to each Pledged
Receivable, Company shall (a) acquire such Receivable pursuant to and in
accordance with the terms of the Asset Purchase Agreement, (b) take all actions
necessary to perfect, protect and more fully evidence Company’s ownership of
such Receivable, including, without limitation, executing or causing to be
executed (or filing or causing to be filed) such other instruments or notices as
may be necessary or appropriate, and (c) take all additional action that the
Administrative Agent or the Requisite Remedies Lenders may reasonably request to
perfect, protect and more fully evidence the respective interests of Company,
the Agents, and the Lenders.


SECTION 6.    NEGATIVE COVENANTS


Company covenants and agrees that, until the Termination Date, Company shall
perform (or cause to be performed, as applicable) all covenants in this
Section 6.
6.1Indebtedness. Company shall not directly or indirectly, create, incur, assume
or guaranty, or otherwise become or remain directly or indirectly liable with
respect to any Indebtedness, except the Obligations.


6.2Liens. Company shall not directly or indirectly, create, incur, assume or
permit to exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Company, whether now owned or hereafter acquired, or any income
or profits therefrom, or file or permit the filing of, or permit to remain in
effect, any financing statement or other


68

--------------------------------------------------------------------------------





similar notice of any Lien with respect to any such property, asset, income or
profits under the UCC of any State or under any similar recording or notice
statute, except Liens in favor of Collateral Agent for the benefit of Secured
Parties granted pursuant to any Credit Document.


6.3Equitable Lien. If Company shall create or assume any Lien upon any of its
properties or assets, whether now owned or hereafter acquired, other than Liens
created under the Credit Documents, it shall make or cause to be made effective
provisions whereby the Obligations will be secured by such Lien equally and
ratably with any and all other Indebtedness secured thereby as long as any such
Indebtedness shall be so secured; provided, notwithstanding the foregoing, this
covenant shall not be construed as a consent by Requisite Lenders or Requisite
Remedies Lenders to the creation or assumption of any such Lien not otherwise
permitted hereby.


6.4No Further Negative Pledges. Except pursuant to the Credit Documents Company
shall not enter into any Contractual Obligation prohibiting the creation or
assumption of any Lien upon any of its properties or assets, whether now owned
or hereafter acquired.


6.5Restricted Junior Payments. Company shall not through any manner or means or
through any other Person, directly or indirectly, declare, order, pay, make or
set apart, or agree to declare, order, pay, make or set apart, any sum for any
Restricted Junior Payment except that, Restricted Junior Payments may be made by
Company from time to time with respect to any amounts distributed to Company (i)
in accordance with Section 2.11(a)(xv) or (ii) during the Early Amortization
Period, in accordance with Section 2.11(b)(xi) only. Notwithstanding anything
herein to the contrary, (i) on any Credit Date with respect to a Credit
Extension, and (ii) on any date the Loans are repaid hereunder as described in
the last sentence of Section 2.1(b) when the Early Amortization Period is not in
effect and there is no Borrowing Base Deficiency, Company may without further
action on the part of Company distribute the proceeds of such Credit Extension,
or such amounts that have been released from the Reserve Account, as applicable,
to Holdings so long as no Borrowing Base Deficiency has occurred or would result
therefrom (each, a “Borrower Distribution”).


6.6Subsidiaries. Company shall not form, create, organize, incorporate or
otherwise have any Subsidiaries.


6.7Investments. Company shall not, directly or indirectly, make or own any
Investment in any Person, including without limitation any Joint Venture, except
Investments in Cash, Permitted Investments and Receivables (and property
received from time to time in connection with the workout or insolvency of any
Receivables Obligor), and Permitted Investments in the Collection Account.


6.8Fundamental Changes; Disposition of Assets; Acquisitions. Company shall not
enter into any transaction of merger or consolidation, or liquidate, wind-up or
dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease or sub lease (as lessor or sublessor), exchange, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or any part of
its business, assets or property of any kind whatsoever, whether real, personal
or mixed and whether tangible or intangible, whether now owned or hereafter
acquired other than in connection with Permitted Asset Sales (provided with
respect to any Permitted Asset Sale described in clause (b) or (c) of the
definition thereof, no Early Amortization Event, Default or Event of Default has
occurred and is continuing and no Early Amortization Event, Default or Event of
Default would result after giving effect to such sale, or acquire by purchase or
otherwise (other than acquisitions of Eligible Receivables, or Permitted
Investments in the Collection Account (and property received from time to time
in connection with the workout or insolvency of any Receivables Obligor)) the
business, property or fixed assets of, or stock or other evidence of beneficial
ownership of, any Person or any division or line of business or other business
unit of any Person.


6.9Sales and Lease‑Backs. Company shall not, directly or indirectly, become or
remain liable as lessee or as a guarantor or other surety with respect to any
lease of any property (whether real, personal or mixed), whether now owned or
hereafter acquired, which Company (a) has sold or transferred or is to sell or


69

--------------------------------------------------------------------------------





to transfer to any other Person, or (b) intends to use for substantially the
same purpose as any other property which has been or is to be sold or
transferred by Company to any Person in connection with such lease.


6.10Transactions with Shareholders and Affiliates. Company shall not, directly
or indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any holder of ten percent (10%) or more of any class of Capital
Stock of Holdings or any of its Subsidiaries or with any Affiliate of Holdings
or of any such holder other than the transactions contemplated or permitted by
the Credit Documents and the Related Agreements.


6.11Conduct of Business. From and after the Closing Date, Company shall not
engage in any business other than the businesses engaged in by Company on the
Closing Date.


6.12Fiscal Year. Company shall not change its Fiscal Year‑end from December
31st.


6.13Servicer; Backup Servicer; Custodian. Company shall use its commercially
reasonable efforts to cause Servicer, the Backup Servicer and the Custodian
respectively, to comply at all times with the applicable terms of the Servicing
Agreement, the Backup Servicing Agreement and the Custodial Agreement
respectively. The Company may not (i) terminate, remove, replace Servicer,
Backup Servicer or the Custodian or (ii) subcontract out any portion of the
servicing or permit third party servicing other than the Backup Servicer,
except, in each case, as expressly set forth in the applicable Credit Document
and subject to satisfaction of the related requirements therein. The
Administrative Agent may not terminate, remove, or replace Servicer, Backup
Servicer or the Custodian except as expressly set forth in the applicable Credit
Document and subject to satisfaction of the related requirements therein.


6.14Acquisitions of Receivables. Company may not acquire Receivables from any
Person other than Holdings pursuant to the Asset Purchase Agreement.


6.15Independent Manager. Company shall not fail at any time to have at least one
independent manager (an “Independent Manager”) who:


(a)is provided by a nationally recognized provider of independent directors;


(b)is not and has not been employed by Company or Holdings or any of their
respective Subsidiaries or Affiliates as an officer, director, partner, manager,
member (other than as a special member in the case of single member Delaware
limited liability companies), employee, attorney or counsel of, Company or
Holdings or any of their respective Affiliates within the five years immediately
prior to such individual’s appointment as an Independent Manager, provided that
this paragraph (b) shall not apply to any person who serves as an independent
director or an independent manager for any Affiliate of any of Company or
Holdings;


(c)is not, and has not been within the five years immediately prior to such
individual’s appointment as an Independent Manager, a customer or creditor of,
or supplier to, Company or Holdings or any of their respective Affiliates who
derives any of its purchases or revenue from its activities with Company or
Holdings or any of their respective Affiliates thereof (other than a de minimis
amount);


(d)is not, and has not been within the five years immediately prior to such
individual’s appointment as an Independent Manager, a person who controls or is
under common control with any Person described by clause (b) or (c) above;


(e)does not have, and has not had within the five years immediately prior to
such individual’s appointment as an Independent Manager, a personal services
contract with Company or Holdings or any of their respective Subsidiaries or
Affiliates, from which fees and other compensation received by the person
pursuant to such personal services contract would exceed 5% of his or her gross
revenues during the preceding calendar year;


70

--------------------------------------------------------------------------------





(f)is not affiliated with a tax-exempt entity that receives, or has received
within the five years prior to such appointment as an Independent Manager,
contributions from Company or Holdings or any of their respective Subsidiaries
or Affiliates, in excess of the lesser of (i) 3% of the consolidated gross
revenues of Holdings and its Subsidiaries during such fiscal year and (ii) 5% of
the contributions received by the tax-exempt entity during such fiscal year;


(g)is not and has not been a shareholder (or other equity owner) of any of
Company or Holdings or any of their respective Affiliates within the five years
immediately prior to such individual’s appointment as an Independent Manager;


(h)is not a member of the immediate family of any Person described by clause (b)
through (g) above;


(i)is not, and was not within the five years prior to such appointment as an
Independent Manager, a financial institution to which Company or Holdings or any
of their respective Subsidiaries or Affiliates owes outstanding Indebtedness for
borrowed money in a sum exceeding more than 5% of Holdings’ total consolidated
assets;


(j)has prior experience as an independent director or manager for a corporation
or limited liability company whose charter documents required the unanimous
consent of all independent directors thereof before such corporation or limited
liability company could consent to the institution of bankruptcy or insolvency
proceedings against it or could file a petition seeking relief under any
applicable federal or state law relating to bankruptcy; and


(k)has at least three (3) years of employment experience with one or more
entities that provide, in the ordinary course of their respective businesses,
advisory, management or placement services to issuers of securitization or
structured finance instruments, agreements or securities.


Upon Company learning of the death or incapacity of an Independent Manager,
Company shall have ten (10) Business Days following such death or incapacity to
appoint a replacement Independent Manager. Any replacement of an Independent
Manager will be permitted only upon (a) two (2) Business Days’ prior written
notice to each Agent and Lender, (b) Company’s certification that any
replacement manager will satisfy the criteria set forth in clauses (a)-(k) of
this Section 6.15 and (c) the Administrative Agent’ written consent to the
appointment of such replacement manager. For the avoidance of doubt, other than
in the event of the death or incapacity of an Independent Manager, Company shall
at all times have an Independent Manager and may not terminate any Independent
Manager without the prior written consent of the Administrative Agent, which
consent the Administrative Agent may withhold in its sole discretion.
6.16Organizational Agreements and Credit Documents. Except as otherwise
expressly permitted by other provisions of this Agreement or any other Credit
Document, Company shall not (a) amend, restate, supplement or modify, or permit
any amendment, restatement, supplement or modification to, its Organizational
Documents, without obtaining the prior written consent of the Requisite Lenders
to such amendment, restatement, supplement or modification, as the case may be;
(b) agree to any termination, amendment, restatement, supplement or other
modification to, or waiver of, or permit any termination, amendment,
restatement, supplement or other modification to, or waivers of, any of the
provisions of any Credit Document without the prior written consent of the
Requisite Lenders; or (c) amend, restate, supplement or modify in any material
respect, or permit any amendments, restatements, supplements or modifications in
any material respect, to any Receivables Program Agreement in a manner that
would reasonably be expected to be materially adverse to the Lenders or to have
a Material Adverse Effect.


6.17Changes in Underwriting or Other Policies. Company shall provide the
Administrative Agent with prior written notice of any change or modification to
the Underwriting Policies that would reasonably be expected to be adverse to the
Lenders (and the Administrative Agent shall use commercially reasonably efforts
to provide a copy of such notice to the Lenders on the same Business Day of its
receipt thereof). Without the prior consent of the Administrative Agent (acting
at the direction of or with the consent


71

--------------------------------------------------------------------------------





of the Requisite Lenders), such consent not to be unreasonably withheld,
conditioned or delayed (with any such consent being deemed to be automatically
granted by the Administrative Agent on the tenth (10th) Business Day after the
Administrative Agent receives notice of the applicable change unless the
Administrative Agent shall have notified the Company in writing that the
requested consent is not being provided and its rationale therefor), the Company
shall not agree to, and shall cause Holdings not to, (a) make any change to the
forms of Receivable Agreements attached to the Undertakings Agreement used in
connection with the origination of Receivables that, in any such case, would
reasonably be expected to be adverse to the Lenders, or (b) make any change to
the Underwriting Policies, in each case, that would reasonably be expected to be
adverse to the Lenders (provided, that any change to the Underwriting Policies
which has the effect of modifying the Eligibility Criteria in a manner which
changes the calculation of the Borrowing Base shall be deemed to be adverse to
the Lenders for purposes of this Section 6.17).


6.18Receivable Program Agreements. The Company shall enforce the rights and
remedies afforded to it against the Receivables Account Bank under the
Receivables Program Agreements, except, in each case, where the failure to do
so, individually or in the aggregate, would not reasonably be expected to result
in a Material Adverse Effect.


6.19Certain Fees. The Company and Holdings shall not agree to any increase in
any costs or fees payable to the Backup Servicer, the Paying Agent, the
Securities Intermediary, or the Custodian pursuant to Section 2.11, without the
consent of the Administrative Agent (acting at the direction of or with the
consent of the Requisite Lenders).


6.20Tax Status.


(a)Company shall at all relevant times be a “disregarded entity” within the
meaning of U.S. Treasury Regulation § 301.7701-3 of a “United States person”
within the meaning of Section 7701(a)(30) of the Internal Revenue Code.
(b)Company shall not at any relevant time be an association (or a publicly
traded partnership) taxable as a corporation for U.S. federal income tax
purposes.


SECTION 7.    EVENTS OF DEFAULT


7.1Events of Default. If any one or more of the following conditions or events
shall occur.


(a)Failure to Make Payments When Due. Other than with respect to a Borrowing
Base Deficiency, failure by Company to pay (i) when due, the principal on any
Loan whether at stated maturity, by acceleration or otherwise; (ii) within three
(3) Business Days after its due date, any interest on any Loan or any fee due
hereunder or under the Pricing Letter; (iii) within five (5) Business Days after
its due date, any other amount due hereunder or under the Pricing Letter; or
(iv) the amounts required to be paid pursuant to Section 2.7 on or before the
Maturity Date; or


(b)Default in Other Agreements.


(i)    Failure of Company to pay when due any principal of or interest on or any
other amount payable in respect of one or more items of Indebtedness (other than
Indebtedness referred to in Section 7.1(a)), in each case beyond the grace
period, if any, provided therefor; or (ii) breach or default by Company with
respect to any other material term of (1) one or more items of Indebtedness
referred to in clause (i) above, or (2) any loan agreement, mortgage, indenture
or other agreement relating to such item(s) of Indebtedness, in each case beyond
the grace period, if any, provided therefore, if the effect of such breach or
default is to cause, or to permit the holder or holders of that Indebtedness (or
a trustee on behalf of such holder or holders), to cause, that Indebtedness to
become or be declared due and payable (or subject to a compulsory repurchase


72

--------------------------------------------------------------------------------





or redeemable) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be;
(ii)    Breach or default by Holdings or any Domestic Subsidiary of Holdings
(other than Company) with respect to any other material term of (1) one or more
items of Indebtedness for borrowed money (other than SPV Indebtedness) with a
principal amount in excess of $1,000,000, or (2) any loan agreement, mortgage,
indenture or other agreement relating to such item(s) of Indebtedness for
borrowed money (other than SPV Indebtedness), in each case beyond the grace
period, if any, provided therefor, and such failure, breach or default, as
described in clauses (1) and (2), results, in any such case, in the acceleration
of amounts owed thereunder, provided that any resulting acceleration caused by
such failure, breach or default, as the case may be, shall constitute an Event
of Default hereunder only after the Administrative Agent or the Requisite
Remedies Lenders shall have provided written notice to Company that the
resulting acceleration caused by such failure, breach or default, as the case
may be, constitutes an Event of Default hereunder; or
(c)Breach of Certain Covenants. (i) Failure of Company to perform or comply with
any term or condition contained in Section 2.3, Section 2.10, Section 5.1(j),
Section 5.2, Section 5.7 or Section 6, or failure to distribute Collections in
accordance with Section 2.11, or (ii) Failure of Holdings to perform or comply
with any term or condition contained in Section 6 of the Undertakings Agreement;
or


(d)Breach of Representations, etc. Any representation or warranty, certification
or other statement made or deemed made by Company or Holdings (or Holdings as
Servicer) in any Credit Document or in any statement or certificate at any time
given by Company or Holdings (or Holdings as Servicer) in writing pursuant
hereto or thereto or in connection herewith or therewith shall be false in any
material respect, other than any representation, warranty, certification or
other statement which is qualified by materiality or “Material Adverse Effect”,
in which case, such representation, warranty, certification or other statement
shall be true and correct in all respects, in each case, as of the date made or
deemed made and such default shall not have been remedied or waived within
thirty (30) days after the earlier of (i) an Authorized Officer of Company or
Holdings becoming aware of such default, or (ii) receipt by Company of notice
from any Agent or Lender of such default; or


(e)Other Defaults Under Credit Documents. Company or Holdings shall default in
the performance of or compliance with any term contained herein or any of the
other Credit Documents other than any such term referred to in Appendix E or in
any other Section of this Section 7.1 and such default shall not have been
remedied or waived within thirty (30) days after the earlier of (i) an
Authorized Officer of Company or Holdings becoming aware of such default, or
(ii) receipt by Company or Holdings of notice from Administrative Agent or any
Lender of such default; or


(f)Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Company or Holdings in an involuntary case under the Bankruptcy Code or under
any other applicable bankruptcy, insolvency or similar law now or hereafter in
effect, which decree or order is not stayed; or any other similar relief shall
be granted under any applicable federal or state law; or (ii) an involuntary
case shall be commenced against Company or Holdings under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over Company or Holdings, or
over all or a substantial part of its respective property, shall have been
entered; or there shall have occurred the involuntary appointment of an interim
receiver, trustee or other custodian of Company or Holdings for all or a
substantial part of its respective property; or a warrant of attachment,
execution or similar process shall have been issued against any substantial part
of the property of Company or Holdings, and any such event described in this
clause (ii) shall continue for sixty (60) days without having been dismissed,
bonded or discharged; or


(g)Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Company or Holdings
shall have an order for relief entered with respect to it or shall commence a
voluntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, or shall
consent to the entry of


73

--------------------------------------------------------------------------------





an order for relief in an involuntary case, or to the conversion of an
involuntary case to a voluntary case, under any such law, or shall consent to
the appointment of or taking possession by a receiver, trustee or other
custodian for all or a substantial part of its respective property; or Company
or Holdings shall make any assignment for the benefit of creditors; or
(ii) Company or Holdings shall be unable, or shall fail generally, or shall
admit in writing its inability, to pay its debts as such debts become due; or
the board of directors (or similar governing body) of Company or Holdings (or
any committee thereof) shall adopt any resolution or otherwise authorize any
action to approve any of the actions referred to herein or in Section 7.1(f); or


(h)Judgments and Attachments.


i.Any money judgment, writ or warrant of attachment or similar process (if not
adequately covered by insurance as to which a solvent and unaffiliated insurance
company has acknowledged coverage) shall be entered or filed against Company or
any of its assets and shall remain undischarged, unvacated, unbonded or unstayed
for a period of thirty (30) days; or


ii.Any money judgment, writ or warrant of attachment or similar process
involving (A) in any individual case an amount in excess of $2,000,000 or (B) in
the aggregate at any time an amount in excess of $5,000,000 (in either case if
not adequately covered by insurance as to which a solvent and unaffiliated
insurance company has acknowledged coverage) shall be entered or filed against
Holdings (or Holdings as Servicer) or any of its assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of sixty (60) days;
or


iii.Any tax lien or lien of the PBGC shall be entered or filed against Company
or Holdings (involving, with respect to Holdings only, an amount in excess of
$1,000,000) or any of their respective assets and shall remain undischarged,
unvacated, unbonded or unstayed for a period of ten (10) days;


(i)Dissolution. Any order, judgment or decree shall be entered against Company
or Holdings decreeing the dissolution or split up of Company or Holdings, as the
case may be, and such order shall remain undischarged or unstayed for a period
in excess of thirty (30) days; or


(j)Employee Benefit Plans. (i) There shall occur one or more ERISA Events which
individually or in the aggregate results in or might reasonably be expected to
result in a Material Adverse Effect during the term hereof or result in a Lien
being imposed on the Collateral; (ii) Company shall establish or contribute to
any Employee Benefit Plan; or (iii) the assets of the Company constitute “plan
assets” within the meaning of Section 3(42) of ERISA; or


(k)Collateral Documents and other Credit Documents. Company or Holdings shall
contest the validity or enforceability of any Credit Document in writing or deny
in writing that it has any further liability, including with respect to future
advances by Lenders, under any Credit Document to which it is a party; or


(l)Borrowing Base Deficiency; Repurchase Failure. (i) Failure by Company to cure
any Borrowing Base Deficiency as required by Section 2.9, or (ii) failure of
Holdings to repurchase any Receivable as and when required under the Asset
Purchase Agreement; or


(m)Collateral Documents and other Credit Documents. At any time after the
execution and delivery thereof, (i) this Agreement or any Collateral Document
ceases to be in full force and effect (other than in accordance with its terms)
or shall be declared null and void by a court of competent jurisdiction or the
enforceability thereof shall be impaired in any material respect, or the
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any Collateral purported to be covered by the Collateral Documents with
the priority required by the relevant Collateral Document (in each case, other
than (A) by reason of a release of Collateral in accordance with the terms
hereof or thereof or (B) the satisfaction in full of the Obligations and any
other amount due hereunder or any other Credit Document in accordance with the
terms hereof); or (ii) any of the Credit Documents for any reason, other than
the satisfaction in full of all Obligations and any other amount due hereunder
or any other Credit Document


74

--------------------------------------------------------------------------------





(other than contingent indemnification obligations for which demand has not been
made), shall cease to be in full force and effect (other than in accordance with
its terms) or shall be declared to be null and void by a court of competent
jurisdiction or a party thereto as the case may be, or Holdings shall repudiate
its obligations thereunder or shall contest the validity or enforceability of
any Credit Document in writing; or


(n)Investment Company Act. Holdings or Company become subject to any federal or
state statute or regulation which renders all or any portion of the Obligations
unenforceable, or Company becomes a company “controlled” by a “registered
investment company” or a “principal underwriter” of a “registered investment
company” as such terms are defined in the Investment Company Act of 1940; or


(o)Servicing Agreement. A Servicer Default shall have occurred and be continuing
and the Administrative Agent shall have delivered written notice thereof to the
Servicer, and provided that the Administrative Agent shall have used
commercially reasonable efforts to timely engage a replacement servicer
following the date of delivery of such notice of Servicer Default, within
forty-five (45) days of the date of delivery of such notice of Servicer Default
no replacement servicing agreement with a replacement servicer shall be
effective; or
THEN, upon the occurrence of any Event of Default, the Administrative Agent may,
with the consent of the Requisite Remedies Lenders, and shall at the written
direction of the Requisite Remedies Lenders (any such direction being subject to
the terms of Section 12.1 hereof), take any of the following actions: (w) upon
notice to the Company, terminate the Commitments, if any, of each Lender having
such Commitments, (x) upon notice to the Company, declare the unpaid principal
amount of and accrued interest on the Loans and all other Obligations
immediately due and payable, in each case without presentment, demand, protest
or other requirements of any kind, all of which are hereby expressly waived by
Company; (y) cause the Collateral Agent to enforce any and all Liens and
security interests created pursuant to the Collateral Documents and (z) take any
and all other actions and exercise any and all other rights and remedies of the
Administrative Agent under the Credit Documents; provided that upon the
occurrence of any Event of Default described in Section 7.1(f), 7.1(g) or
7.1(i), the unpaid principal amount of and accrued interest on the Loans and all
other Obligations shall immediately become due and payable, and  the Commitments
shall automatically and immediately terminate, in each case without presentment,
demand, protest or other requirements of any kind, all of which are hereby
expressly waived by the Company. 
SECTION 8.    AGENTS


8.1Appointment of Agents. Each Lender hereby authorizes Ares Agent Services,
L.P. to act as Administrative Agent to the Lenders hereunder and under the other
Credit Documents and each Lender hereby authorizes Ares Agent Services, L.P., in
such capacity, to act as its agent in accordance with the terms hereof and the
other Credit Documents. Each Lender also hereby authorizes Ares Agent Services,
L.P. to act as the Collateral Agent on its behalf under the Credit Documents and
authorizes Wells Fargo Bank, N.A. to act as the Paying Agent on its behalf under
the Credit Documents. Each Agent hereby agrees to act upon the express
conditions contained herein and the other Credit Documents, as applicable. The
provisions of this Section 8 are solely for the benefit of Agents and Lenders
and neither Company nor Holdings shall have any rights as a third party
beneficiary of any of the provisions hereof. In performing its functions and
duties hereunder, each Agent shall act solely as an agent of Lenders and does
not assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with or for Holdings or any of its Subsidiaries.


8.2Powers and Duties. Each Lender irrevocably authorizes each Agent to take such
action on such Lender’s behalf and to exercise such powers, rights and remedies
hereunder and under the other Credit Documents as are specifically delegated or
granted to such Agent by the terms hereof and thereof, together with such
powers, rights and remedies as are reasonably incidental thereto. Each Agent
shall have only those duties and responsibilities that are expressly specified
herein and the other Credit Documents. Each such Agent may exercise such powers,
rights and remedies and perform such duties by or through its agents or
employees. No such Agent shall have, by reason hereof or any of the other Credit
Documents, a fiduciary relationship in respect of any Lender; and nothing herein
or any of the other Credit Documents, expressed or implied, is intended to or
shall be so construed as to impose upon any such Agent any obligations in
respect hereof or any of the other Credit Documents except as expressly set
forth herein or therein.


75

--------------------------------------------------------------------------------





8.3General Immunity.


(a)No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or any other Credit Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
any Agent to Lenders or by or on behalf of Company or Holdings to any Agent or
any Lender in connection with the Credit Documents and the transactions
contemplated thereby or for the financial condition or business affairs of
Company or Holdings or any other Person liable for the payment of any
Obligations or any other amount due hereunder or any other Credit Document, nor
shall any Agent be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained in any of the Credit Documents or as to the use of the proceeds of the
Loans or as to the existence or possible existence of any Event of Default or
Default or to make any disclosures with respect to the foregoing. Anything
contained herein to the contrary notwithstanding, neither the Paying Agent nor
the Administrative Agent shall have any liability arising from confirmations of
the amount of outstanding Loans or the component amounts thereof.


(b)Exculpatory Provisions Relating to Agents. No Agent nor any of its officers,
partners, directors, employees or agents shall be liable to Lenders for any
action taken or omitted by any Agent under or in connection with any of the
Credit Documents except if caused by such Agent’s gross negligence or willful
misconduct, as determined by a court of competent jurisdiction in a final,
non-appealable order. Each such Agent shall be entitled to refrain from any act
or the taking of any action (including the failure to take an action) in
connection herewith or any of the other Credit Documents or from the exercise of
any power, discretion or authority vested in it hereunder or thereunder unless
and until such Agent shall have received instructions in respect thereof from
the Administrative Agent, the Requisite Remedies Lenders or the Requisite
Lenders (or such other Lenders as may be required to give such instructions
under Section 9.5) and, upon receipt of such instructions from the
Administrative Agent, the Requisite Remedies Lenders or Requisite Lenders, as
applicable (or such other Lenders, as the case may be), such Agent shall be
entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions.
Without prejudice to the generality of the foregoing, (i) each such Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for Holdings and Company), accountants, experts
and other professional advisors selected by it; and (ii) no Lender shall have
any right of action whatsoever against any such Agent as a result of such Agent
acting or (where so instructed) refraining from acting hereunder or any of the
other Credit Documents in accordance with the instructions of the Administrative
Agent, the Requisite Remedies Lenders or Requisite Lenders (or such other
Lenders as may be required to give such instructions under Section 9.5). For the
avoidance of doubt, the Paying Agent shall take direction hereunder only in
accordance with the written direction of the Administrative Agent (and not at
the direction of any Lender or the Requisite Lenders).


8.4Agents Entitled to Act as Lender. Any agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans, each Agent shall have the same
rights and powers hereunder as any other Lender and may exercise the same as if
it were not performing the duties and functions delegated to it hereunder, and
the term “Lender” shall, unless the context clearly otherwise indicates, include
each Agent in its individual capacity. Any Agent and its Affiliates may accept
deposits from, lend money to, own securities of, and generally engage in any
kind of banking, trust, financial advisory or other business with Holdings or
any of its Affiliates as if it were not performing the duties specified herein,
and may accept fees and other consideration from Company for services in
connection herewith and otherwise without having to account for the same to
Lenders.


8.5Lenders’ Representations, Warranties and Acknowledgment.


(a)Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Holdings and Company in
connection with Credit Extensions hereunder and that it has made and shall
continue to make its own appraisal of the creditworthiness of Holdings and
Company. No Agent


76

--------------------------------------------------------------------------------





shall have any duty or responsibility, either initially or on a continuing
basis, to make any such investigation or any such appraisal on behalf of Lenders
or to provide any Lender with any credit or other information with respect
thereto, whether coming into its possession before the making of the Loans or at
any time or times thereafter, and no Agent shall have any responsibility with
respect to the accuracy of or the completeness of any information provided to
Lenders.
 
(b)Each Lender, by delivering its signature page to this Agreement, shall be
deemed to have acknowledged receipt of, and consented to and approved, each
Credit Document and each other document required to be approved by any Agent,
Requisite Lenders or Lenders, as applicable on the Closing Date.


(c)Each Lender represents and warrants that it is a “qualified purchaser” as
defined in Section 2(a)(51) of the Investment Company Act of 1940 and the rules
and regulations thereunder and applicable regulatory interpretations thereof.


8.6Right to Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent, their Affiliates and their respective
officers, partners, directors, trustees, employees and agents of each Agent
(each, an “Indemnitee Agent Party”), to the extent that such Indemnitee Agent
Party shall not have been reimbursed by Company or Holdings, for and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including counsel fees and disbursements) or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against such Indemnitee Agent Party in exercising its powers,
rights and remedies or performing its duties hereunder or under the other Credit
Documents or otherwise in its capacity as such Indemnitee Agent Party in any way
relating to or arising out of this Agreement or the other Credit Documents, IN
ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH INDEMNITEE AGENT PARTY;
provided, no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Indemnitee Agent Party’s gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction in a final non-appealable order. In addition, without limiting the
foregoing, if any Lender or group of Lenders directs the Administrative Agent to
take any action (including any direction pursuant to Section 7 or Section 12
hereof) or refraining from any actions, such Lender (or group of Lenders) in
proportion to its pro rata share of the aggregate outstanding principal amount
of Loans of all such directing Lenders (or if no Loans are outstanding, the
Commitments of all such directing Lenders), severally agrees to indemnify each
Indemnitee Agent Party to the extent that such Indemnitee Agent Party shall not
have been reimbursed by the Company, for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including counsel fees and disbursements) or disbursements of any kind
or nature whatsoever which may be imposed on, incurred by or asserted against
such Indemnitee Agent Party in taking any actions (or refraining from any
action) at the direction of such Lender (or group of Lender), IN ALL CASES,
WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH INDEMNITEE AGENT PARTY;
provided, no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Indemnitee Agent Party’s gross
negligence or willful misconduct as determined by a final, non-appealable
judgment of a court of competent jurisdiction. If any indemnity furnished to any
Indemnitee Agent Party for any purpose shall, in the opinion of such Indemnitee
Agent Party, be insufficient or become impaired, such Indemnitee Agent Party may
call for additional indemnity and cease, or not commence, to do the acts
indemnified against until such additional indemnity is furnished; provided, in
no event shall this sentence require any Lender to indemnify any Indemnitee
Agent Party against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement in excess of such Lender’s Pro
Rata Share thereof; and provided further, this sentence shall not be deemed to
require any Lender to indemnify any Indemnitee Agent Party against any
liability, obligation, loss, damage, penalty, action, judgment, suit, cost,
expense or disbursement described in the proviso in the immediately preceding
sentence.


8.7Successor Administrative Agent and Collateral Agent.


(a)Administrative Agent.


77

--------------------------------------------------------------------------------





(i)    Administrative Agent may resign at any time by giving thirty (30) days’
prior written notice thereof to the Company and the Lenders. Upon any such
notice of resignation, the Requisite Remedies Lenders shall have the right, upon
five (5) Business Days’ notice to Company and each other Lender, to appoint a
successor Administrative Agent with the consent of (i) a majority of the Class B
Lenders (calculated by excluding the Class B Exposures of all Lenders that are
the same entity as the resigning Administrative Agent or Affiliates of the
resigning Administrative Agent), and (ii) so long as no Default or Event of
Default has occurred and is continuing, the Company, which consents shall not be
unreasonably withheld or delayed. If no successor agent is appointed by the
Requisite Remedies Lenders within thirty (30) days after the Administrative
Agent gives written notice of resignation pursuant to the first sentence of this
Section 8.7(a)(i), the resigning Administrative Agent may appoint a successor
Administrative Agent in its discretion, subject to (i) so long as no Default or
Event of Default has occurred and is continuing, the consent of the Company,
which consent shall not be unreasonably withheld, conditioned or delayed, and
(ii) the consent of the Requisite Remedies Lenders, which consent shall not be
unreasonably withheld, conditioned, or delayed. If no successor agent is
appointed by the Requisite Remedies Lenders within thirty (30) days after the
Administrative Agent gives written notice of resignation pursuant to the first
sentence of this Section 8.7(a)(i), the Administrative Agent may petition a
court of competent jurisdiction to appoint a successor “Administrative Agent”.
Upon the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, that successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent and the retiring Administrative
Agent shall promptly (i) transfer to such successor Administrative Agent all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Administrative Agent under the Credit
Documents, and (ii) take such other actions, as may be necessary or appropriate
in connection with the appointment of such successor Administrative Agent,
whereupon such retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Section 8 shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent hereunder. If an Agent Resignation Event has occurred and
is continuing with respect to the Administrative Agent, the Person then acting
as Administrative Agent shall promptly resign from such capacities in accordance
with this Section 8.7(a) following its receipt of a written direction from the
Requisite Remedies Lenders to the effect that such Person then acting as
Administrative Agent shall resign from such capacities.
(ii)    Notwithstanding anything herein to the contrary, Administrative Agent
may assign its rights and duties as Administrative Agent hereunder to one of its
Affiliates without the prior written consent of, but with prior written notice
to, Company or the Lenders; provided that such Affiliate has the ability and
capacity to perform professionally and competently the duties imposed on the
Administrative Agent hereunder; and provided further that Company and the
Lenders may deem and treat such assigning Administrative Agent as Administrative
Agent for all purposes hereof, unless and until such assigning Administrative
Agent provides written notice to Company and the Lenders of such assignment.
Upon such assignment such Affiliate shall succeed to and become vested with all
rights, powers, privileges and duties as Administrative Agent hereunder and
under the other Credit Documents.
(b)Collateral Agent.


i.Collateral Agent may resign at any time by giving thirty (30) days’ prior
written notice thereof to Lenders, the Administrative Agent and Company. The
Administrative Agent (acting at the direction of or with the consent of the
Requisite Lenders (or, if an Event of Default has occurred and is continuing,
the Requisite Remedies Lenders) may remove the Collateral Agent at any time by
giving fifteen (15) days’ prior written notice thereof to Lenders, the
Collateral Agent and Company. Upon any such notice of resignation or removal,
the Requisite Remedies Lenders shall have the right, upon five (5) Business
Days’ notice to Company and each other Lender, to appoint a successor Collateral
Agent with the consent of (i) a majority of the Class B Lenders (calculated by
excluding the Class B Exposures of all Class B Lenders that are the same entity
as the resigning Collateral Agent or Affiliates of the resigning Collateral
Agent), which consent shall not be unreasonably withheld or delayed, and (ii) so
long as no


78

--------------------------------------------------------------------------------





Default or Event of Default has occurred and is continuing, the Company, which
consents shall not be unreasonably withheld or delayed. If no successor agent is
appointed by the Requisite Remedies Lenders within thirty (30) days after the
Collateral Agent gives written notice of termination pursuant to the first
sentence of this Section 8.7(b)(i), the resigning Collateral Agent may appoint a
successor Collateral Agent in its discretion, subject to, (i) so long as no
Default or Event of Default has occurred and is continuing, the consent of the
Company, which consent shall not be unreasonably withheld, conditioned, or
delayed, and (ii) the consent of the Requisite Remedies Lenders, which consent
shall not be unreasonably withheld, conditioned, or delayed. If no successor
agent is appointed by the Requisite Remedies Lenders within thirty (30) days
after the Collateral Agent gives written notice of resignation pursuant to the
first sentence of this Section 8.7(b)(i), the Collateral Agent may petition a
court of competent jurisdiction to appoint a successor “Collateral Agent”. Upon
the acceptance of any appointment as Collateral Agent hereunder by a successor
Collateral Agent, that successor Collateral Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent and the retiring Collateral Agent shall promptly (i) transfer
to such successor Collateral Agent all sums, Securities and other items of
Collateral held under the Collateral Documents, together with all records and
other documents necessary or appropriate in connection with the performance of
the duties of the successor Collateral Agent under the Credit Documents, and
(ii) execute and deliver to such successor Collateral Agent such amendments to
financing statements, and take such other actions, as may be necessary or
appropriate in connection with the appointment of such successor Collateral
Agent and the assignment to such successor Collateral Agent of the security
interests created under the Collateral Documents, whereupon such retiring
Collateral Agent shall be discharged from its duties and obligations hereunder.
After any retiring Collateral Agent’s resignation hereunder as Collateral Agent,
the provisions of this Section 8 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Collateral Agent hereunder. If
an Agent Resignation Event has occurred and is continuing with respect to the
Collateral Agent, the Person then acting as Collateral Agent shall promptly
resign from such capacities in accordance with this Section 8.7(b) following its
receipt of a written direction from the Requisite Remedies Lenders to the effect
that such Person then acting as Collateral Agent shall resign from such
capacities.


ii.Notwithstanding anything herein to the contrary, Collateral Agent may assign
its rights and duties as Collateral Agent hereunder to one of its Affiliates
without the prior written consent of, but with prior written notice to, Company
or the Lenders; provided that such Affiliate has the ability and capacity to
perform professionally and competently the duties imposed on the Collateral
Agent hereunder; and provided further that Company, the Administrative Agent and
the Lenders may deem and treat such assigning Collateral Agent as Collateral
Agent for all purposes hereof, unless and until such assigning Collateral Agent
provides written notice to Company and the Lenders of such assignment. Upon such
assignment such Affiliate shall succeed to and become vested with all rights,
powers, privileges and duties as Collateral Agent hereunder and under the other
Credit Documents.


For purposes of this Section 8.7, “Agent Resignation Event” means any of the
following: (a) (i) a court of competent jurisdiction shall enter a decree or
order for relief (other than a decree or order described in clause (ii)) in
respect of the Collateral Agent or Administrative Agent in an involuntary case
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect, which decree or order is not stayed;
or any other similar relief shall be granted under any applicable federal or
state law, or (ii) an involuntary case shall be commenced against the Collateral
Agent or Administrative Agent under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect; or
a decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over the Collateral Agent or Administrative Agent
shall have been entered; or there shall have occurred the involuntary
appointment of an interim receiver, trustee or other custodian of the Collateral
Agent or Administrative Agent, and any such event described in this clause (ii)
shall continue for thirty (30) days without having been dismissed, bonded or
discharged, (b) the Collateral Agent or Administrative Agent shall commence a
voluntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, or shall
consent to the entry of an order for relief in an involuntary case, or to the
conversion of an involuntary case to a voluntary case, under any such law, or
shall consent to the appointment of or taking possession by a receiver,


79

--------------------------------------------------------------------------------





trustee or other custodian for all or a substantial part of its property; or any
the Collateral Agent or Administrative Agent shall make any assignment for the
benefit of creditors, (ii) the Collateral Agent or Administrative Agent shall be
unable, or shall fail generally, or shall admit in writing its inability, to pay
its debts as such debts become due; or the board of directors (or similar
governing body) of the Collateral Agent or Administrative Agent (or any
committee thereof) shall adopt any resolution or otherwise authorize any action
to approve any of the actions referred to herein or in clause (i) above; or (c)
each of the following occur: (i) the Collateral Agent or Administrative Agent
fails to comply with its express obligations as the Collateral Agent or
Administrative Agent hereunder or any other Credit Document in any material
respect, (ii) such failure materially and adversely affects any Lender and (iii)
such failure remains un-remedied in any material respects more than thirty (30)
days after the Collateral Agent’s or Administrative Agent’s receipt of written
notice of such failure from a Lender or (d) any act by the Collateral Agent or
Administrative Agent or any of their Affiliates in connection with the Credit
Documents involving, as reasonably determined by the Requisite Remedies Lenders,
fraud, bad faith, gross negligence, willful misconduct or criminal activity.
8.8Collateral Documents. Each Lender hereby further authorizes Collateral Agent,
on behalf of and for the benefit of the Secured Parties, to be the agent for and
representative of the Secured Parties with respect to the Collateral and the
Collateral Documents. Subject to Section 9.4, without further written consent or
authorization from Lenders, Collateral Agent may execute any documents or
instruments necessary to release any Lien encumbering any item of Collateral
that is the subject of a sale or other disposition of assets permitted hereby or
to which Requisite Lenders (or such other Lenders as may be required to give
such consent under Section 9.4) have otherwise consented. Anything contained in
any of the Credit Documents to the contrary notwithstanding, Company, the Agents
and each Lender hereby agree that (i) no Lender shall have any right
individually to realize upon any of the Collateral, it being understood and
agreed that all powers, rights and remedies hereunder may be exercised solely by
Collateral Agent, on behalf of the Secured Parties in accordance with the terms
hereof and all powers, rights and remedies under the Collateral Documents may be
exercised solely by Collateral Agent, and (ii) in the event of a foreclosure by
Collateral Agent on any of the Collateral pursuant to a public or private sale,
Collateral Agent or any Secured Party may be the purchaser of any or all of such
Collateral at any such sale and Collateral Agent, as agent for and
representative of Secured Parties (but not any Lender or Lenders in its or their
respective individual capacities unless Requisite Lenders shall otherwise agree
in writing) shall be entitled, for the purpose of bidding and making settlement
or payment of the purchase price for all or any portion of the Collateral sold
at any such public sale, to use and apply any of the Obligations or any other
amount due hereunder as a credit on account of the purchase price for any
collateral payable by Collateral Agent at such sale.


8.9Delivery of Reports. The Administrative Agent and the Collateral Agent shall
use commercially reasonable efforts to provide to each Lender (i) copies of any
Funding Notices and reports delivered by or on behalf of any Credit Party, the
Servicer, the Paying Agent or the Controlled Account Banks to the Administrative
Agent on the same business day of the Administrative Agent’s receipt thereof
(and, in any event, shall provide within one Business Day of receipt) and (ii)
any other written information provided to the Administrative Agent or the
Collateral by or on behalf of any Credit Party, the Servicer, the Paying Agent
or the Controlled Account Banks pursuant to any provision of any Credit Document
within two (2) Business Days of the Administrative Agent’s receipt thereof;
provided, that the Administrative Agent shall have no obligation to deliver to
any Lender any such Funding Notices, report or other information if any Credit
Party is required to deliver such Loan request, report or other information, as
applicable, directly to the Lenders.


SECTION 9.    MISCELLANEOUS


9.1Notices. Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given to Company, Collateral
Agent, Paying Agent or Administrative Agent shall be sent to such Person’s
address as set forth on Appendix B or in the other relevant Credit Document, and
in the case of any Lender, the address as indicated on Appendix B or otherwise
indicated to Administrative Agent in writing. Each notice hereunder shall be in
writing and may be personally served, telexed or sent by email, telefacsimile or
United States mail or courier service and shall be deemed to have been given
when delivered in person or by courier service and signed for against receipt
thereof, upon receipt of telefacsimile or telex, or three (3) Business Days
after depositing it in the United States mail with postage prepaid and properly
addressed; provided, no notice to any Agent shall be


80

--------------------------------------------------------------------------------





effective until received by such Agent, provided, however, that Company may
deliver, or cause to be delivered, the Borrowing Base Certificate, Borrowing
Base Report, Funding Notices, Controlled Account Voluntary Payment Notices and
any financial statements or reports (including any collateral performance tests)
by electronic mail pursuant to procedures approved by the Administrative Agent
until any Agent or Lender notifies Company that it can no longer receive such
documents using electronic mail. Any Borrowing Base Certificate, Borrowing Base
Report or financial statements or reports sent to an electronic mail address
shall be deemed received upon the sender’s receipt of an acknowledgement from
the intended recipient (such as by the “return receipt requested” function, if
available, return electronic mail or other written acknowledgement), provided,
that if such document is sent after 5:00 p.m. Eastern Standard time, such
document shall be deemed to have been sent at the opening of business on the
next Business Day.


9.2Expenses. Company agrees to pay promptly (a) (i) all the Administrative
Agent’s actual, reasonable and documented out-of-pocket costs and expenses
(including reasonable and customary fees and expenses of counsel to the
Administrative Agent and, solely to the extent set forth in Section 5.5, any
third-party hired to review collateral or perform collateral procedures) of
negotiation, preparation, execution and administration of the Credit Documents
and any consents, amendments, waivers or other modifications thereto and
(ii) reasonable and customary fees and expenses of counsel to the Lenders in
connection with any consents, amendments, waivers or other modifications to the
Credit Documents; (b) all the actual, documented out-of-pocket costs and
reasonable out-of-pocket expenses of creating, perfecting and enforcing Liens in
favor of Collateral Agent, for the benefit of Secured Parties, including filing
and recording fees, expenses and taxes, stamp or documentary taxes, search fees,
title insurance premiums and reasonable and documented out-of-pocket fees,
expenses and disbursements of a single counsel for all Lenders; (c) subject to
the terms of this Agreement (including any limitations set forth in
Section 5.5), all the Administrative Agent’s actual, reasonable and documented
out-of-pocket costs and reasonable fees, expenses for, and disbursements of any
of Administrative Agent’s, auditors, accountants, consultants or appraisers
incurred by Administrative Agent; (d) subject to the terms of this Agreement,
all the actual, reasonable and documented out-of-pocket costs and expenses
(including the reasonable fees, expenses and disbursements of any appraisers,
consultants, advisors and agents employed or retained by Collateral Agent and
its counsel) in connection with the custody or preservation of any of the
Collateral; (e) subject in all cases to any express limitations set forth in any
Credit Document, all other actual, reasonable and documented out-of-pocket costs
and expenses incurred by each Agent in connection with the syndication of the
Loans and Commitments and the negotiation, preparation and execution of the
Credit Documents and any consents, amendments, waivers or other modifications
thereto and the transactions contemplated thereby; and (f) after the occurrence
of a Default or an Event of Default, all documented, out-of-pocket costs and
expenses, including reasonable attorneys’ fees, and costs of settlement,
incurred by any Agent or any Secured Party in enforcing any Obligations of or in
collecting any payments due from Company or Holdings hereunder or under the
other Credit Documents by reason of such Default or Event of Default (including
in connection with the sale of, collection from, or other realization upon any
of the Collateral) or in connection with any refinancing or restructuring of the
credit arrangements provided hereunder in the nature of a “work out” or pursuant
to any insolvency or bankruptcy cases or proceedings.


9.3Indemnity.


(a)In addition to the payment of expenses pursuant to Section 9.2, whether or
not the transactions contemplated hereby shall be consummated, Company agrees to
defend (subject to Indemnitees’ selection of counsel), indemnify, pay and hold
harmless, each Affected Party and each Agent, their Affiliates and their
respective officers, partners, directors, trustees, employees and agents (each,
an “Indemnitee”), from and against any and all Indemnified Liabilities, in all
cases, whether or not caused by or arising, in whole or in part, out of the
comparative, contributory, or sole negligence of such INDEMNITEE excluding any
amounts not otherwise payable by Company under Section 2.15(b)(iii); provided,
Company shall not have any obligation to any Indemnitee hereunder with respect
to any Indemnified Liabilities to the extent such Indemnified Liabilities arise
from the gross negligence, bad faith or willful misconduct, as determined by a
court of competent jurisdiction in a final non-appealable order of that
Indemnitee. To the extent the undertakings to defend, indemnify, pay and hold
harmless set forth in this Section 9.3 may be unenforceable in whole or in part
because they are violative of any law or public policy, Company shall contribute
the maximum portion that it is permitted to pay and satisfy under applicable law
to the payment and satisfaction of all Indemnified Liabilities incurred by
Indemnitees or any of them.


81

--------------------------------------------------------------------------------







(b)To the extent permitted by applicable law, no party hereto shall assert, and
all parties hereto hereby waive, any claim against any other parties and their
respective Affiliates, directors, employees, attorneys or agents, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) (whether or not the claim therefor is based
on contract, tort or duty imposed by any applicable legal requirement) arising
out of, in connection with, as a result of, or in any way related to, this
Agreement or any Credit Document or any agreement or instrument contemplated
hereby or thereby or referred to herein or therein, the transactions
contemplated hereby or thereby, any Loan or the use of the proceeds thereof or
any act or omission or event occurring in connection therewith, and all parties
hereto hereby waive, release and agree not to sue upon any such claim or any
such damages, whether or not accrued and whether or not known or suspected to
exist in its favor.


9.4Amendments and Waivers.


(a)Requisite Lenders’ Consent. Subject to Sections 9.4(b) and 9.4(c), no
amendment, modification, termination or waiver of any provision of the Credit
Documents, or consent to any departure by Company or Holdings therefrom, shall
in any event be effective without the written concurrence of Company,
Administrative Agent and the Requisite Lenders. In addition, no consent to any
departure by any Agent from the Credit Documents shall be effective without the
written concurrence of the Requisite Lenders.


(b)Affected Lenders’ Consent. Without the written consent of each Lender (other
than a Defaulting Lender) that would be affected thereby, no amendment,
modification, termination, or consent shall be effective if the effect thereof
would:


i.extend the scheduled final maturity of any Loan or Loan Note;


ii.waive, reduce or postpone any scheduled repayment (but not prepayment);


iii.reduce the Interest Rate on any Loan (other than any waiver of any increase
in the Interest Rate applicable to any Loan pursuant to Section 2.7) or any fee
payable hereunder;


iv.extend the time for payment of any such interest or fees;


v.reduce the principal amount of any Loan;


vi.amend the definition of “Borrowing Base” or (y) amend, modify, terminate or
waive Section 2.11, Section 2.12 or Section 2.13 or any provision of this
Section 9.4;


vii.amend the definition of “Requisite Remedies Lenders”, “Requisite Lenders”,
“Requisite Class A Lenders,” “Requisite Class B Lenders,” “Class A Exposure,”
“Class B Exposure,” “Pro Rata Share,” “Advance Rate,” “Availability,” “Class A
Commitment”, “Determination Date Effective AR”, “Class B Commitment”, “Specified
AR Percentage” or any definition used therein; provided, with the consent of
Administrative Agent, Company and the Requisite Lenders, additional extensions
of credit pursuant hereto may be included in the determination of “Requisite
Lenders” or “Pro Rata Share” on substantially the same basis as the Commitments
and the Loans are included on the Closing Date;


viii.release all or substantially all of the Collateral except as expressly
provided in the Credit Documents; or
ix.consent to the assignment or transfer by any Credit Party of any of its
respective rights and obligations under any Credit Document.


(c)Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by Company or
Holdings therefrom, shall:


82

--------------------------------------------------------------------------------







i.increase any Commitment of any Lender over the amount thereof then in effect
without the consent of such Lender; provided, no amendment, modification or
waiver of any condition precedent, covenant, Early Amortization Event, Default
or Event of Default shall constitute an increase in any Commitment of any
Lender; or


ii.amend, modify, terminate or waive any provision of Section 8 as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent. In the event of any amendment or waiver of this Agreement without the
consent of the Paying Agent, the Company shall promptly deliver a copy of such
amendment or waiver to the Paying Agent upon the execution thereof.


(d)Sections 10 and 12. Sections 10 and 12 of this Agreement may be amended,
waived or otherwise modified in accordance with the terms thereof and any such
amendment in accordance with the terms thereof shall be binding on each of the
parties hereto.


(e)Execution of Amendments, etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of the Requisite Lenders or any Lender,
execute amendments, modifications, waivers or consents on behalf of the
Requisite Lenders or such Lender. Any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which it was given. No
notice to or demand on Company or Holdings in any case shall entitle Company or
Holdings to any other or further notice or demand in similar or other
circumstances. Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 9.4 shall be binding upon the parties
hereto and any successors and assigns thereof.


(f)Technical Amendments without Lender’s Consent. Notwithstanding anything to
the contrary contained in this Section 9.4, if the Administrative Agent and
Company shall have jointly identified an obvious error or any error or omission
of a technical nature, in each case that is immaterial (as determined by the
Administrative Agent in its sole discretion), in any provision of the Credit
Documents, then the Administrative Agent (as applicable, and in its respective
capacity thereunder, the Administrative Agent or Collateral Agent) and Company
shall be permitted to amend such provision and such amendment shall become
effective without any further action or consent by the Requisite Lenders if the
same is not objected to in writing either by the Requisite Class A Lenders or
Requisite Class B Lenders within five (5) Business Days following receipt of
notice thereof; provided that such notice will expressly state that no objection
within five (5) Business Days will be deemed a consent.


9.5Successors and Assigns; Participations.


(a)    Generally. This Agreement shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of the
parties hereto and the successors and assigns of Lenders. Neither Company’s
rights or obligations hereunder nor any interest therein may be assigned or
delegated by it without the prior written consent of all Lenders. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, Indemnitee Agent Parties under Section
8.6, Indemnitees under Section 9.3, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, Affiliates of
each of the Agents and Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(b)    Register. Company, the Paying Agent, Administrative Agent and Lenders
shall deem and treat the Persons listed as Lenders in the Registers as the
holders and owners of the corresponding Commitments and Loans listed therein for
all purposes hereof, and no assignment or transfer of any such Commitment or
Loan shall be effective, in each case, unless and until an Assignment Agreement
effecting the assignment or transfer thereof shall have been delivered to and
accepted by Administrative Agent and recorded in the Registers as provided in
Section 9.5(e). Prior to such recordation, all amounts owed with respect to the
applicable Commitment or Loan shall be owed to the Lender listed in the
Registers as the owner thereof, and any request, authority or consent of any
Person who, at the time of making such request or giving such authority or
consent, is listed in the Registers as a Lender shall be conclusive and


83

--------------------------------------------------------------------------------





binding on any subsequent holder, assignee or transferee of the corresponding
Commitments or Loans.
(c)    Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including, without limitation, all or a portion of its Commitment or
Loans owing to it or other Obligations (provided, however, that each such
assignment shall be of a uniform, and not varying, percentage of all rights and
obligations under and in respect of any Loan and any related Commitments) to any
Person constituting an Eligible Assignee. Each such assignment pursuant to this
Section 9.5(c) (other than an assignment to any Person meeting the criteria of
clause (i) of the definition of the term of “Eligible Assignee”) shall be in an
aggregate amount of not less than $1,000,000 (or such lesser amount as may be
agreed to by Company and Administrative Agent or as shall constitute the
aggregate amount of the Commitments and Loans of the assigning Lender) with
respect to the assignment of the Commitments and Loans.
(d)    Mechanics. The assigning Lender and the assignee thereof shall execute
and deliver to Administrative Agent an Assignment Agreement, together with such
forms, certificates or other evidence, if any, with respect to United States
federal income tax withholding matters as the assignee under such Assignment
Agreement may be required to deliver to Administrative Agent pursuant to Section
2.15(d).
(e)    Notice of Assignment. Upon the Administrative Agent’s receipt and
acceptance of a duly executed and completed Assignment Agreement and any forms,
certificates or other evidence required by this Agreement in connection
therewith, Administrative Agent, shall (i) record the information contained in
such notice in the Class A Register or the Class B Register, as applicable, (ii)
give prompt notice thereof to Company and the Paying Agent, and (iii) maintain a
copy of such Assignment Agreement.
(f)    Representations and Warranties of Assignee. Each Lender, upon execution
and delivery hereof or upon executing and delivering an Assignment Agreement, as
the case may be, represents and warrants as of the Closing Date or as of the
applicable Effective Date (as defined in the applicable Assignment Agreement)
that (i) it is an Eligible Assignee; (ii) it has experience and expertise in the
making of or investing in commitments or loans such as the applicable
Commit-ments or Loans, as the case may be; and (iii) it will make or invest in,
as the case may be, its Commitments or Loans for its own account in the ordinary
course of its business and without a view to distribution of such Commitments or
Loans within the meaning of the Securities Act or the Exchange Act or other
federal securities laws (it being understood that, subject to the provisions of
this Section 9.5, the disposition of such Commitments or Loans or any interests
therein shall at all times remain within its exclusive control).
(g)    Effect of Assignment. Subject to the terms and conditions of this Section
9.5, as of the “Effective Date” specified in the applicable Assignment
Agreement: (i) the assignee thereunder shall have the rights and obligations of
a “Lender” hereunder to the extent such rights and obligations hereunder have
been assigned to it pursuant to such Assignment Agreement and shall thereafter
be a party hereto and a “Lender” for all purposes hereof; (ii) the assigning
Lender thereunder shall, to the extent that rights and obligations hereunder
have been assigned thereby pursuant to such Assignment Agreement, relinquish its
rights (other than any rights which survive the termination hereof under Section
9.7) and be released from its obligations hereunder (and, in the case of an
Assignment Agreement) covering all or the remaining portion of an assigning
Lender’s rights and obligations hereunder, such Lender shall cease to be a party
hereto; provided, anything contained in any of the Credit Documents to the
contrary notwithstanding, such assigning Lender shall continue to be entitled to
the benefit of all indemnities hereunder as specified herein with respect to
matters arising prior to the effective date of such assignment; (iii) the
Commitments shall be modified to reflect the Commitment of such assignee and any
Commitment of such assigning Lender, if any; and (iv) if any such assignment
occurs after the issuance of any Loan Note hereunder, the assigning Lender
shall, upon the effectiveness of such assignment or as promptly thereafter as
practicable, surrender its applicable Loan Notes to Administrative Agent for
cancellation, and thereupon Company shall issue and deliver new Loan Notes, if
so requested by the assignee and/or assigning Lender, to such assignee and/or to
such assigning Lender, with appropriate insertions, to reflect the new
Commitments and/or outstanding Loans of the assignee and/or the assigning
Lender.
(h)    Participations. Each Lender shall have the right at any time to sell one
or more participations to any Person (other than Holdings, any of its
Subsidiaries or any of its Affiliates or a Direct Competitor) that is a
“qualified purchaser” as defined in Section 2(a)(51) of the Investment Company
Act of 1940 and the rules and


84

--------------------------------------------------------------------------------





regulations thereunder and applicable regulatory interpretations thereof in all
or any part of its Commitments, Loans or in any other Obligation. The holder of
any such participation, other than an Affiliate of the Lender granting such
participation, shall not be entitled to require such Lender to take or omit to
take any action hereunder except with respect to any amendment, modification or
waiver that would (i) extend the final scheduled maturity of any Loan or Loan
Note in which such participant is participating or reinstate any terminated
Commitment with respect to such Loan, or reduce the rate or extend the time of
payment of interest, fees or premiums thereon (except in connection with a
waiver of applicability of any post-default increase in interest rates) or
reduce the principal amount thereof, or increase the amount of the participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Early Amortization Event, Default or Event of Default or of a
mandatory reduction in the Commitment shall not constitute a change in the terms
of such participation, and that an increase in any Commitment or Loan shall be
permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof), (ii) consent to the
assignment or transfer by Company of any of its rights and obligations under
this Agreement, (iii) release all or substantially all of the Collateral under
the Collateral Documents (except as expressly provided in the Credit Documents)
supporting the Loans hereunder in which such participant is participating, (iv)
amend or modify the priority of payments or the pro rata treatment of payments
in connection with the application of any amounts due in respect of any Loan
Note in which such participant is participating, (v) increase any fees payable
to the Administrative Agent hereunder or materially increase any fees payable to
the Lenders, the Paying Agent or the Custodian, (vi) change, in any manner
adverse to such participant, Section 6.5, the definition of “Change of Control,”
“Servicer Defaults,” or “Restricted Junior Payments,” the definition,
characteristics or eligibility exclusions of any elements of the Borrowing Base,
or the Underwriting Policies. Company agrees that each participant shall be
entitled to the benefits of Sections 2.14 or 2.15 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to clause (c)
of this Section; provided, (i) such participant agrees to be subject to the
provisions of Sections 2.16 and 2.18 as if it were an assignee under clause (c)
of this Section and (ii) a participant shall not be entitled to receive any
greater payment under Sections 2.14 or 2.15 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
participant, except to the extent such entitlement to receive a greater payment
results from a change in law that occurs after the participant acquired the
applicable participation, unless the sale of the participation to such
participant is made with Company’s prior written consent, and (ii) a participant
that would be a Non-US Lender if it were a Lender shall not be entitled to the
benefits of Section 2.15 unless Company (through a Designated Officer) is
notified of the participation at the time it is sold to such participant and
such participant agrees, for the benefit of Company, to comply with Section 2.15
as though it were a Lender. To the extent permitted by law, each participant
also shall be entitled to the benefits of Section 9.3 as though it were a
Lender, provided such participant agrees to be subject to Section 2.13 as though
it were a Lender. Any Lender that sells such a participation shall, acting
solely for this purpose as an agent of the Company, maintain a register on which
it enters the name and address of each participant and the principal amounts
(and stated interest) of each participant’s interest in such participation and
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person other than Company (through a Designated
Officer), including the identity of any participant or any information relating
to a participant’s interest or obligations under any Credit Document, except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Paying Agent (in its capacity as
Paying Agent) shall have no responsibility for maintaining a Participant
Register. The Participant Register shall be available for inspection by Company
at any reasonable time and from time to time upon reasonable prior notice.
Company shall not disclose the identity of any participant of any Lender or any
information relating to such participant’s interest or obligation to any Person,
provided that Company may make (1) disclosures of such information to Affiliates
of such Lender and to their agents and advisors provided that such Persons are
informed of the confidential nature of the information and will be instructed to
keep such information confidential, and (2) disclosures required or requested by
any Governmental Authority or representative thereof or by the NAIC or pursuant
to legal or judicial process or other legal proceeding; provided, that unless
specifically prohibited by applicable law or court order, Company shall make
reasonable efforts to notify the applicable Lender of any request by any
Governmental Authority or representative thereof (other than any such request in
connection with any examination of the financial condition or other routine
examination of Company by such Governmental


85

--------------------------------------------------------------------------------





Authority) for disclosure of any such non-public information prior to disclosure
of such information.
(i)    Certain Other Assignments. In addition to any other assignment permitted
pursuant to this Section 9.5 any Lender may assign, pledge and/or grant a
security interest in, all or any portion of its Loans, the other Obligations
owed by or to such Lender, and its Loan Notes, if any, to secure obligations of
such Lender including, without limitation, any Federal Reserve Bank as
collateral security pursuant to Regulation A of the Board of Governors of the
Federal Reserve System and any operating circular issued by such Federal Reserve
Bank; provided, no Lender, as between Company and such Lender, shall be relieved
of any of its obligations hereunder as a result of any such assignment and
pledge, and provided further, in no event shall the applicable Federal Reserve
Bank, pledgee or trustee be considered to be a “Lender” or be entitled to
require the assigning Lender to take or omit to take any action hereunder.
9.6Independence of Covenants. All covenants hereunder shall be given independent
effect so that if a particular action or condition is not permitted by any of
such covenants, the fact that it would be permitted by an exception to, or would
otherwise be within the limitations of, another covenant shall not avoid the
occurrence of an Early Amortization Event, Default or an Event of Default if
such action is taken or condition exists.


9.7Survival of Representations, Warranties and Agreements. This Agreement and
all representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension and shall
continue in full force and effect until the Termination Date. Notwithstanding
anything herein or implied by law to the contrary, the agreements of Company set
forth in Sections 2.14, 2.15, 9.2, 9.3 and 9.9, the agreements of Lenders set
forth in Sections 2.13 and 8.6, and the agreement of each Agent and Lenders set
forth in Section 9.16 shall survive the payment of the Loans and the termination
or assignment of this Agreement, or the resignation or removal of any party.


9.8No Waiver; Remedies Cumulative. No failure or delay on the part of any Agent
or any Lender in the exercise of any power, right or privilege hereunder or
under any other Credit Document shall impair such power, right or privilege or
be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to each Agent and each Lender hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any of the other
Credit Documents. Any forbearance or failure to exercise, and any delay in
exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.


9.9Marshalling; Payments Set Aside. Neither any Agent nor any Lender shall be
under any obligation to marshal any assets in favor of Company or any other
Person or against or in payment of any or all of the Obligations or any other
amount due hereunder. To the extent that Company makes a payment or payments to
Administrative Agent or Lenders (or to Administrative Agent, on behalf of
Lenders), or Administrative Agent, Collateral Agent or Lenders enforce any
security interests or exercise their rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.


9.10Severability. In case any provision in or obligation hereunder or any Loan
Note or other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.




86

--------------------------------------------------------------------------------





9.11Obligations Several; Actions in Concert. The obligations of Lenders
hereunder are several and no Lender shall be responsible for the obligations or
Commitment of any other Lender hereunder. Nothing contained herein or in any
other Credit Document, and no action taken by Lenders pursuant hereto or
thereto, shall be deemed to constitute Lenders as a partnership, an association,
a joint venture or any other kind of entity. Anything in this Agreement or any
other Credit Document to the contrary notwithstanding, each Lender hereby agrees
with each other Lender that no Lender shall take any action to protect or
enforce its rights arising out of this Agreement or any Loan Note or otherwise
with respect to the Obligations without first obtaining the prior written
consent of the Administrative Agent, the Requisite Remedies Lenders or Requisite
Lenders (as applicable), it being the intent of Lenders that any such action to
protect or enforce rights under this Agreement and any Loan Note or otherwise
with respect to the Obligations shall be taken in concert and at the direction
or with the consent of the Administrative Agent, the Requisite Remedies Lenders
or Requisite Lenders (as applicable).


9.12Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.


9.13APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


9.14CONSENT TO JURISDICTION.


(a)ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR RELATING
HERETO OR ANY OTHER CREDIT DOCUMENT, OR ANY OF THE OBLIGATIONS, MAY BE BROUGHT
IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND
CITY OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, COMPANY, FOR
ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (a) ACCEPTS GENERALLY
AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (b)
WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (c) AGREES THAT SERVICE OF ALL
PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO COMPANY AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SECTION 9.1 AND TO ANY PROCESS AGENT APPOINTED BY IT IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER COMPANY IN ANY SUCH PROCEEDING
IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN
EVERY RESPECT; AND (d) AGREES THAT AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST
COMPANY IN THE COURTS OF ANY OTHER JURISDICTION.


(b)COMPANY HEREBY AGREES THAT PROCESS MAY BE SERVED ON IT BY CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, TO THE ADDRESSES PERTAINING TO IT AS SPECIFIED IN
SECTION 9.1 OR ON HOLDINGS, WHICH COMPANY HEREBY APPOINTS AS ITS AGENT FOR
SERVICE OF PROCESS HEREUNDER. ANY AND ALL SERVICE OF PROCESS AND ANY OTHER
NOTICE IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE EFFECTIVE AGAINST COMPANY
IF GIVEN BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY ANY
OTHER MEANS OR MAIL WHICH REQUIRES A SIGNED RECEIPT, POSTAGE PREPAID, MAILED AS
PROVIDED ABOVE. IN THE EVENT HOLDINGS SHALL NOT BE ABLE TO ACCEPT SERVICE OF
PROCESS AS AFORESAID AND IF COMPANY SHALL NOT MAINTAIN AN OFFICE IN NEW YORK
CITY, COMPANY SHALL PROMPTLY APPOINT AND MAINTAIN AN AGENT QUALIFIED TO ACT AS
AN AGENT FOR SERVICE OF PROCESS WITH RESPECT TO THE COURTS SPECIFIED IN THIS
SECTION 9.14 ABOVE, AND ACCEPTABLE TO THE ADMINISTRATIVE AGENT, AS COMPANY’S
AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON COMPANY’S BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH ACTION, SUIT OR PROCEEDING.




87

--------------------------------------------------------------------------------





9.15WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL‑ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 9.15 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE
HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.


9.16Confidentiality. Each Agent and Lender shall hold all non-public information
regarding Holdings and its Affiliates and their businesses obtained by such
Lender or Agent confidential and shall not disclose information of such nature,
and shall use such information only for purposes of participation,
administration, enforcement or evaluation of the transactions contemplation
herein (the “Permitted Use”), it being understood and agreed by Company that, in
any event, a Lender or Agent may make (a) disclosures of such information
reasonably required to Affiliates of such Lender or Agent and to their agents,
auditors, attorneys, or advisors (and to other persons authorized by a Lender or
Agent to organize, present or disseminate such information in connection with
disclosures otherwise made in accordance with this Section 9.16) provided that
such Persons are informed of the confidential nature of the information, agree
to keep, or with respect to the Paying Agent will be instructed to keep, such
information confidential and agree to use such information only for the
Permitted Use, provided, further that no disclosure shall be made to any Person
that is a Direct Competitor or, with respect to the Paying Agent only, any
Person that the Paying Agent has actual knowledge is a Direct Competitor,
(b) disclosures of such information reasonably required to any bona fide or
potential assignee, transferee or participant in connection with a contemplated
assignment, transfer or participation by such Lender of any Loans or any
participations therein and any existing equity holder in any Lender, and solely
with respect to Dashboard Information, (i) a bona fide potential equity holder
in any Lender or bona fide prospective Lender, which, in each case is an
Affiliate of the Administrative Agent, and (ii) a bona fide prospective Lender,
which, in each case is an Affiliate of Liberty Mutual Insurance Company,
provided that in each case such Persons are informed of the confidential nature
of the information and agree to keep such information confidential and to use
such information only for the Permitted Use pursuant to a non-disclosure
agreement that identifies Holdings as an express third-party beneficiary
thereunder and provided further that none of Agent, any Lender, or any other
Person shall disclose any historical loan level information received from
Holdings prior to the Closing Date without the prior written consent of Company,
which consent shall not be unreasonably withheld, delayed or conditioned,
(c) disclosure to any rating agency when reasonably required by it or in
connection with obtaining a rating on any of the Loans, maintaining such rating
and surveillance associated with such rating, provided that such Persons are
informed of the confidential nature of the information and agree to keep, or
with respect to the Paying Agent will be instructed to keep, such information
confidential, (d) disclosures required by any applicable statute, law, rule or
regulation or requested by any Governmental Authority or representative thereof
or by any regulatory body or by the NAIC or pursuant to legal or judicial
process or other legal proceeding; provided, that unless specifically prohibited
by applicable law or court order, each Lender or Agent shall make reasonable
efforts to notify Company of any request by any Governmental Authority or
representative thereof (other than any such request in connection with any
examination of the financial condition or other routine examination of such
Lender or Agent by such Governmental Authority) for disclosure of any such non-


88

--------------------------------------------------------------------------------





public information prior to disclosure of such information, and (e) any other
disclosure authorized by the Company in writing in advance. Notwithstanding the
foregoing, (i) the foregoing shall not be construed to prohibit the disclosure
of any information that is or becomes publicly known or information obtained by
a Lender or Agent from sources other than the Company other than as a result of
a disclosure by an Agent or Lender in violation of this Section 9.16, and
(ii) on or after the Closing Date, the Administrative Agent may, at its own
expense issue news releases and publish “tombstone” advertisements and other
announcements generally describing this transaction in newspapers, trade
journals and other appropriate media (which may include use of logos of Company
or Holdings) (collectively, “Trade Announcements”). Company shall not issue, and
shall cause Holdings not to issue, any Trade Announcement using the name of any
Agent or Lender, or their respective Affiliates or referring to this Agreement
or the other Credit Documents, or the transactions contemplated thereunder
except (x) disclosures required by applicable law, regulation, legal process or
the rules of the Securities and Exchange Commission or (y) with the prior
approval of Administrative Agent and any Lender or Affiliate thereof named
therein.


9.17Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged or agreed to be paid with respect to any of the
Obligations, including all charges or fees in connection therewith deemed in the
nature of interest under applicable law shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Loans made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect. In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then if permitted by law, Company shall pay to Administrative Agent for further
distribution to the applicable Lenders an amount equal to the difference between
the amount of interest paid and the amount of interest which would have been
paid if the Highest Lawful Rate had at all times been in effect. Notwithstanding
the foregoing, it is the intention of Lenders and Company to conform strictly to
any applicable usury laws. Accordingly, if any Lender contracts for, charges, or
receives any consideration which constitutes interest in excess of the Highest
Lawful Rate, then any such excess shall be cancelled automatically and, if
previously paid, shall at such Lender’s option be applied to the outstanding
amount of the Loans made hereunder or be refunded to Company. In determining
whether the interest contracted for, charged, or received by Administrative
Agent or a Lender exceeds the Highest Lawful Rate, such Person may, if permitted
by applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest, throughout the contemplated
term of the Obligations hereunder.


9.18Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument.


9.19Effectiveness. This Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto and receipt by Company and
Administrative Agent of written or telephonic notification of such execution and
authorization of delivery thereof.


9.20Patriot Act. Each Lender and Agent (for itself and not on behalf of any
Lender) hereby notifies the parties hereto that pursuant to the requirements of
the Act, it is required to obtain, verify and record information that identifies
Company and any other applicable party, which information includes the name and
address of such person and other information that will allow such Lender or
Agent, as applicable, to identify such Person in accordance with the Act.


SECTION 10.    CLASS B BUY-OUT OPTION


10.1Option to Purchase. The parties hereto agree that at any time an Event of
Default or an Early Amortization Event has occurred and is continuing (but
subject to the proviso below in the case of any outstanding


89

--------------------------------------------------------------------------------





Event of Default) any Class B Lender shall have the right, but not the
obligation, to purchase from the Class A Lenders all (but not less than all) of
the right, title and interest of the Class A Lenders in and to the Class A
Obligations and the Class A Commitments by giving a written notice (a “Committed
Class B Buy-Out Notice”) to the Class A Lenders to the effect that such Class B
Lender (or Class B Lenders) intend to purchase from the Class A Lenders within
ten (10) Business Days of such Committed Class B Buy-Out Notice (or such other
period agreed to by the Administrative Agent and the Requisite Lenders) all (but
not less than all) of the right, title and interest of the Class A Lenders in
and to the Class A Obligations and the Class A Commitments at the Buy-Out
Purchase Price (as defined below); provided, however, that if an Event of
Default has occurred and is continuing any Committed Class B Buy-Out Notice must
be delivered to the Class A Lenders no later than ten (10) Business Days after
the Class A Remedies Instruction Date (as defined in Section 12.1) (or such
other period agreed to by the Administrative Agent and the Requisite Lenders).
Each Class B Lender that delivers a Committed Class B Buy-Out Notice is referred
to herein as an “Electing Class B Lender”. In the event all Class B Lenders are
Electing Class B Lenders, each such Electing Class B Lender shall be entitled to
purchase an amount of the Class A Obligations and the Class A Commitments equal
to the product of (A) the aggregate amount of all outstanding Class A
Obligations and the Class A Commitments and (B) such Electing Class B Lender’s
Pro Rata Share. In the event less than all Class B Lenders are Electing Class B
Lenders, the Electing Class B Lenders shall be entitled to purchase the Class A
Obligations in accordance with the proportion of the Class B Exposure held by
each Electing Class B Lender bears to the Class B Exposures of all Electing
Class B Lenders (or such other allocation as is agreed by all Electing Class B
Lenders).


10.2Option Price. Upon the receipt by the Administrative Agent of a Committed
Class B Buy-Out Notice, each Electing Class B Lender irrevocably shall be
committed, severally, to acquire within ten (10) Business Days of the date of
the Committed Class B Buy-Out Notice (or such other period agreed to by the
Administrative Agent and the Requisite Lenders) from the Class A Lenders all
(but not less than all) of the right, title and interest of the Class A Lenders
in and to the Class A Obligations by paying to the Class A Lenders in cash a
purchase price (the “Buy-Out Purchase Price”) equal to the sum of:


(a)100% of the aggregate outstanding balance of all of the Class A Loans,
including principal and accrued and unpaid Class A Interest Amounts related
thereto (excluding any portion of the Class A Interest Amount attributable to
any increase in the Class A Adjusted Rate due to the occurrence of an Event of
Default or a Servicer Default);


(b)any unpaid fees in respect of the Class A Commitments, to the extent earned
or due and payable in accordance with the Credit Documents; and


(c)without duplication, the aggregate amount of any other Class A Obligations
then due and payable.


10.3Assignment Agreement. In connection with any such purchase and sale of all
of the Class A Lenders’ right, title and interest in and to the Class A
Obligations and the Class A Commitments on the effective date thereof, each
Class A Lender and Electing Class B Lender shall execute and deliver an
Assignment Agreement (a copy of which shall be substantially contemporaneously
delivered to the Company), pursuant to which each Class A Lender shall assign to
each Electing Class B Lender a portion of such Class A Lender’s Obligation and
Commitment in an amount calculated as provided in Section 10.1.


10.4Assigning to Affiliates and Approved Funds. Anything in this Agreement to
the contrary notwithstanding, each party hereto agrees that each Electing Class
B Lender may assign and delegate to any one or more of its Affiliates or
Approved Funds any of the rights and obligations acquired by such Electing Class
B Lender as a result of its exercise of its rights pursuant to this Section 10.


10.5Amendments, Waivers and Modifications of Section 10. Provided any such
amendment, waiver or modification shall not adversely affect the Company in any
way (including, without limitation, either by purporting to restrict, limit or
impair its rights, or increase any of its obligations, under this Agreement or
any other Credit Document), this Section 10 may be amended, waived or otherwise
modified by the Administrative Agent and the


90

--------------------------------------------------------------------------------





Requisite Lenders (other than any Defaulting Lender) without the consent of the
Company or any Defaulting Lender (provided prompt written notice shall be
provided to the Company of any such amendment, waiver or other modification).


SECTION 11.    RESERVED


SECTION 12.    ADDITIONAL PROVISIONS RELATED TO REMEDIES.


12.1Additional Provisions Related to Remedies. Upon the occurrence and during
the continuance of any Event of Default, the Requisite  Class A Lenders in their
capacity as the Requisite Remedies Lenders shall have the exclusive right to
direct the Administrative Agent in writing to take one or more Exercise of
Remedies until the Class A Loans are repaid in full (and thereafter the
Requisite Class B Lenders in their capacity as the Requisite Remedies Lenders
shall have such right to direct the Administrative Agent) and the Administrative
Agent shall commence and diligently pursue in good faith any and all Exercise of
Remedies as directed in writing by the Requisite  Class A Lenders as the
Requisite  Remedies Lenders; provided, however, that, notwithstanding the
foregoing, unless an Exigent Circumstance exists, the Administrative Agent’s
obligation to commence and pursue an Exercise of Remedies as directed in writing
by the Requisite  Class A Lenders as the Requisite  Remedies Lenders shall be
suspended during the period (the “Class A Standstill Period”) beginning on the
first date on which the Administrative Agent receives written instructions for
an Exercise of Remedies from the Requisite Class A Lenders as the Requisite 
Remedies Lenders (such written instructions, the “Class A Remedies Instruction”
and the date of the Administrative Agent’s receipt of such written instructions,
the “Class A Remedies Instruction Date”) and ending on (x) if no Committed Class
B Buy-Out Notice is delivered to the Administrative Agent pursuant to Section 10
hereof by close of business on the tenth (10th) Business Day after the Class A
Remedies Instruction Date (or the last day of such other period that may be
agreed to by the Administrative Agent and the Requisite Lenders) such tenth
(10th) Business Day (or, if the Administrative Agent and the Requisite Lenders
agreed to a different period, the last day of such different period), or (y) if
at least one Committed Class B Buy-Out Notice is delivered to the Administrative
Agent pursuant to Section 10 hereof by close of business on the tenth (10th)
Business Day after the Class A Remedies Instruction Date (or the last day of
such other period that may be agreed to by the Administrative Agent and the
Requisite Lenders), the tenth (10th) Business Day after the date on which such
first Committed Class B Buy-Out Notice has been delivered to the Administrative
Agent (or, if the Administrative Agent and the Requisite Lenders agreed to a
different period, the last day of such different period); and, provided further
that, notwithstanding anything to the contrary in this Section 12.1, if an
Exigent Circumstance exists, as determined by either (x) the Administrative
Agent, in consultation with the Requisite Remedies Lenders, or (y) in good faith
by the Requisite Remedies Lenders, the Administrative Agent shall pursue such
Exercise of Remedies as instructed in writing by the Requisite Remedies Lenders
promptly without giving effect to the Class A Standstill Period. The
Administrative Agent shall promptly deliver each Exercise of Remedies
instruction from the Requisite Class A Lenders to each other Lender.


12.2Certain Definitions for the Purposes of Section 12.1.


(a)“Exercise of Remedies” means the exercise of any enforcement rights or
remedies that are available to the Administrative Agent, the Collateral Agent,
any Lender, or other Person holding Obligations upon the occurrence of an Event
of Default including, without limitation, any or all of the following:


(i)the acceleration of the Loans and the other Obligations;
 
(ii)the termination of the Commitments;


(iii)the delivery of a notice to any depository bank or securities intermediary
which is a party to a control agreement, directing such depository bank or
securities intermediary to transfer the funds or other assets of the Company
maintained with such depository bank or securities intermediary in accordance
with the terms of such control agreement or to cease accepting instructions with
respect to the accounts subject to any such control agreement from the Company;




91

--------------------------------------------------------------------------------





(iv)the taking of any action to foreclose on a Lien on, or any other right or
remedy as a secured creditor to sell, assign, lease, license or otherwise
dispose of, all or any portion of the Collateral, including the issuance to the
Company of any notice in respect thereof required by applicable law;


(v)the notification of account debtors to make payment to the Administrative
Agent or any of its agents;
 
(vi)the taking of any action to take possession of all or any portion of the
Collateral;


(vii)the commencement of any involuntary legal proceedings or actions with
respect to all or any portion of the Collateral;


(viii)any sale, assignment, lease, license or other disposition of all or any
material portion of the Collateral by the Company with the consent of the
Administrative Agent and the Requisite Lenders, which sale, assignment, lease,
license or other disposition is conducted by or on behalf of the Company in
connection with efforts to collect all or any portion of the Obligations through
such sale, assignment, lease, license or other disposition;


(ix)upon the occurrence and during the continuation of a Servicer Default,
terminate the Person then acting as Servicer in accordance with the Servicing
Agreement; provided that none of the following shall constitute an “Exercise of
Remedies”: (a) actions taken solely for purpose of perfecting a security
interest in Collateral; (b) the imposition of any increase in the Interest Rate
and the Class A Adjusted Rate (as contemplated by the Pricing Letter); (c)
delivery to any Credit Party of any notice of default; (d) the filing of any
proof of claim; (e) the refusal to make any Loan under hereunder as a result of
the failure to satisfy one or more conditions precedent thereto; (f) the
sweeping of cash or exercise of exclusive control under blocked account
arrangements; (g) the application of Collections in accordance with Section
2.11(b) hereof, (h) the giving of any notice expressly contemplated by this
Agreement, (i) the solicitation by the Requisite Remedies Lenders of bids from
third parties to conduct the sale, assignment, lease, license or other
disposition of all or any portion of the Collateral and/or the business of the
Company or to engage or retain sales brokers, marketing agents, investment
bankers, accountants, appraisers, auctioneers, or other third Persons for the
purposes of valuing, marketing, promoting and selling Collateral or (j) any
actions in preparation for any of the actions described in clauses (i) through
(ix) above or clauses (a) through (i) of this proviso.


(b)“Exigent Circumstances” means (i) an Event of Default occurring under Section
7.1(f), (g), (i), (j), or (k), (ii) an event or circumstance that materially and
immediately threatens the value of all or a material portion of the Collateral
or the ability of the Administrative Agent, any Lender or any other Person
holding Obligations to realize upon all or a material portion of the Collateral
such as, without limitation, fraud, fraudulent removal, concealment,
abandonment, destruction (other than to the extent covered by insurance) or
material waste, or the exercise by a creditor of a Credit Party of enforcement
rights or remedies following default with respect to all or a material portion
of the Collateral (other than a Person expressly permitted by the terms of this
Agreement to exercise such rights or remedies), or (iii) any other circumstance
deemed to be an “Exigent Circumstance” in the sole and absolute discretion of
the Administrative Agent (with the consent of the Requisite Remedies Lenders).


12.3Amendments, Waivers and Modifications of Section 12. Provided any such
amendment, waiver or modification shall not adversely affect the Company in any
way (including, without limitation, either by purporting to restrict, limit or
impair its rights, or increase any of its obligations, under this Agreement or
any other Credit Document), this Section 12 may be amended, waived or otherwise
modified by the Administrative Agent and the Requisite Lenders (other than any
Defaulting Lender) without the consent of the Company or any Defaulting Lender
(provided prompt written notice shall be provided to the Company of any such
amendment, waiver or other modification).


SECTION 13.    Subordination agreement.


13.1Subordination.




92

--------------------------------------------------------------------------------





(a)Anything in this Agreement or the Credit Documents to the contrary
notwithstanding, the Company and the Class B Lenders agree for the benefit of
the Class A Lenders that the Class B Lenders and the Company’s interest in and
to the Collateral (the "Subordinate Interests") shall be subordinate and junior
to the Class A Lenders to the extent and in the manner set forth in this
Agreement, including, without limitation, as set forth in Section 2.11.


(b)In the event that any holder of any Subordinate Interests shall have received
any payment or distribution in respect of such Subordinate Interests contrary to
the provisions of this Agreement, then, unless and until the Class A Lenders
shall have been paid in full in cash such payment or distribution shall be
received and held for the benefit of, and shall forthwith be paid over and
delivered to, the Paying Agent, which shall pay and deliver the same to the
Class A Lenders, in accordance with this Agreement.


(c)Each holder of Subordinate Interests agrees with all Class A Lenders, that
such holder of Subordinate Interests shall not demand, accept, or receive any
payment or distribution in respect of such Subordinate Interests in violation of
the provisions of this Agreement including, without limitation, this Section
13.1.


[Remainder of page intentionally left blank]


93

--------------------------------------------------------------------------------









[Signature Page to Credit Agreement]




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective signatories thereunto duly authorized
as of the date first written above.
 


OnDeck Asset Funding II LLC, as Company




By:  /s/ Kenneth A. Brause
Name: Kenneth A. Brause
Title: Chief Financial Officer




Ares AGENT SERVICES, L.P., as Administrative Agent and Collateral Agent


By: Ares Agent Services GP LLC,
its General Partner






By: /s/ Jeffrey W. Kramer
Name: Jeffrey W. Kramer
Title: Authorized Signatory



Liberty Mutual Insurance Company,
as a Class A Lender




By: /s/ Christopher J. Felton
Name: Christopher J. Felton
Title: Authorized Signatory






Peerless Insurance Company,
as a Class A Lender




By: /s/ Christopher J. Felton
Name: Christopher J. Felton
Title: Authorized Signatory


Employers Insurance Company of Wausau,
as a Class A Lender




By: /s/ Christopher J. Felton
Name: Christopher J. Felton
Title: Authorized Signatory








94

--------------------------------------------------------------------------------







The Ohio Casualty Insurance Company,
as a Class A Lender




By: /s/ Christopher J. Felton
Name: Christopher J. Felton
Title: Authorized Signatory


LIBERTY MUTUAL FIRE INSURANCE COMPANY,
as a Class A Lender




By: /s/ Christopher J. Felton
Name: Christopher J. Felton
Title: Authorized Signatory


SAFECO INSURANCE COMPANY OF AMERICA,
as a Class A Lender




By: /s/ Christopher J. Felton
Name: Christopher J. Felton
Title: Authorized Signatory


Ares Secured Income Master Fund LP,
as a Class A Lender


By: Ares Management LLC
It’s Manager




By: /s/ Jeffrey W. Kramer
Name: Jeffrey W. Kramer
Title: Authorized Signatory


SONORAN CACTUS PRIVATE ASSET BACKED FUND, LLC,
as a Class B Lender


By: Ares Cactus Operating Manager GP, LLC, its Manager


By: /s/ Jeffrey W. Kramer
Name: Jeffrey W. Kramer
Title: Authorized Signatory






















95

--------------------------------------------------------------------------------





GLENLAKE LOAN FUND, LLC,
as a Class B Lender


By: Ares Management LLC, its Investment Manager


By: /s/ Jeffrey W. Kramer
Name: Jeffrey W. Kramer
Title: Authorized Signatory




ARES LOAN ORIGINATION LP,
as a Class B Lender


By: Ares ICOF III Management LP, its Investment Manager


By: /s/ Jeffrey W. Kramer
Name: Jeffrey W. Kramer
Title: Authorized Signatory


ARES CREDIT STRATEGIES INSURANCE DEDICATED FUND SERIES OF SALI MULTI-SERIES
FUND, L.P. ,
as a Class B Lender


By: Ares Management LLC, its investment subadvisor


By: /s/ Gregory A. Margolies
Name: Gregory A. Margolies
Title: Authorized Signatory










96

--------------------------------------------------------------------------------











 
WELLS FARGO BANK, N.A.,
as Paying Agent




By: /s/ Anna S. Churchill
Name: Anna S. Churchill
Title: Assistant Vice President







97